Exhibit 10.1

EXECUTION COPY

REVOLVING CREDIT AGREEMENT

Dated as of August 31, 2007

among

DIGITAL REALTY TRUST, L.P.,

as Borrower,

DIGITAL REALTY TRUST, INC.,

as Parent Guarantor,

THE SUBSIDIARY GUARANTORS NAMED HEREIN,

as Subsidiary Guarantors,

THE INITIAL LENDERS, INITIAL ISSUING BANK AND

SWING LINE BANK NAMED HEREIN,

as Initial Lenders, Initial Issuing Bank and Swing Line Bank

CITICORP NORTH AMERICA, INC.,

as Administrative Agent,

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

and

CITIGROUP GLOBAL MARKETS INC. AND

KEYBANC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Book Running Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page   

ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS

  

SECTION 1.01.

   Certain Defined Terms    1

SECTION 1.02.

   Computation of Time Periods; Other Definitional Provisions    31

SECTION 1.03.

   Accounting Terms    31

ARTICLE II


AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

  

SECTION 2.01.

   The Advances and the Letters of Credit    31

SECTION 2.02.

   Making the Advances    33

SECTION 2.03.

   Issuance of and Drawings and Reimbursement Under Letters of Credit    35

SECTION 2.04.

   Repayment of Advances    37

SECTION 2.05.

   Termination or Reduction of the Commitments    38

SECTION 2.06.

   Prepayments    38

SECTION 2.07.

   Interest    40

SECTION 2.08.

   Fees    41

SECTION 2.09.

   Conversion of Advances    42

SECTION 2.10.

   Increased Costs, Etc.    43

SECTION 2.11.

   Payments and Computations    44

SECTION 2.12.

   Taxes    47

SECTION 2.13.

   Sharing of Payments, Etc.    49

SECTION 2.14.

   Use of Proceeds    51

SECTION 2.15.

   Evidence of Debt    51

SECTION 2.16.

   Extension of Termination Date    52

SECTION 2.17.

   Cash Collateral Account    52

SECTION 2.18.

   Increase in the Aggregate Commitments    54

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

  

SECTION 3.01.

   Conditions Precedent to Initial Extension of Credit    56

SECTION 3.02.

   Conditions Precedent to Each Borrowing, Issuance, Renewal, Commitment
Increase and Extension    60

SECTION 3.03.

   Determinations Under Section 3.01    60

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

  

SECTION 4.01.

   Representations and Warranties of the Loan Parties    61

 

i



--------------------------------------------------------------------------------

ARTICLE V


COVENANTS OF THE LOAN PARTIES

  

SECTION 5.01.

   Affirmative Covenants    66

SECTION 5.02.

   Negative Covenants    71

SECTION 5.03.

   Reporting Requirements    78

SECTION 5.04.

   Financial Covenants    81 ARTICLE VI
EVENTS OF DEFAULT   

SECTION 6.01.

   Events of Default    82

SECTION 6.02.

   Actions in Respect of the Letters of Credit upon Default    84

ARTICLE VII


GUARANTY

   SECTION 7.01.    Guaranty; Limitation of Liability    85 SECTION 7.02.   
Guaranty Absolute    85 SECTION 7.03.    Waivers and Acknowledgments    86
SECTION 7.04.    Subrogation    87 SECTION 7.05.    Guaranty Supplements    88
SECTION 7.06.    Indemnification by Guarantors    88 SECTION 7.07.   
Subordination    88 SECTION 7.08.    Continuing Guaranty    89

ARTICLE VIII


THE ADMINISTRATIVE AGENT

SECTION 8.01.

   Authorization and Action    89

SECTION 8.02.

   Administrative Agent’s Reliance, Etc.    90

SECTION 8.03.

   CNAI and Affiliates    90

SECTION 8.04.

   Lender Party Credit Decision    90

SECTION 8.05.

   Indemnification by Lender Parties    91

SECTION 8.06.

   Successor Administrative Agents    92

SECTION 8.07.

   Sub-Agent    92

ARTICLE IX


MISCELLANEOUS

SECTION 9.01.

   Amendments, Etc.    92

SECTION 9.02.

   Notices, Etc.    93

SECTION 9.03.

   No Waiver; Remedies    94

SECTION 9.04.

   Costs and Expenses    95

SECTION 9.05.

   Right of Set-off    96

SECTION 9.06.

   Binding Effect    96

SECTION 9.07.

   Assignments and Participations; Replacement Notes    97

SECTION 9.08.

   Execution in Counterparts    99

SECTION 9.09.

   No Liability of the Issuing Banks    100

SECTION 9.10.

   Confidentiality    100

SECTION 9.11.

   Patriot Act Notification    100

 

ii



--------------------------------------------------------------------------------

SECTION 9.12.

   Jurisdiction, Etc.    100

SECTION 9.13.

   Governing Law    101

SECTION 9.14.

   Judgment Currency    101

SECTION 9.15.

   Substitution of Currency    101

SECTION 9.16.

   WAIVER OF JURY TRIAL    102

 

SCHEDULES

     

Schedule I

   -    Commitments and Applicable Lending Offices

Schedule II

   -    Unencumbered Assets

Schedule III

   -    Existing Letters of Credit

Schedule 4.01(b)

   -    Subsidiaries

Schedule 4.01(d)

   -    Certain Approvals

Schedule 4.01(f)

   -    Disclosed Litigation

Schedule 4.01(n)

   -    Existing Debt

Schedule 4.01(o)

   -    Surviving Debt

Schedule 4.01(p)

   -    Existing Liens

Schedule 4.01(q)

   -    Owned Real Property

Schedule 4.01(r)

   -    Leased Real Property

Schedule 4.01(s)

   -    Environmental Concerns

Schedule 4.01(y)

   -    Excluded Subsidiaries and Excluded Subsidiary Agreements

EXHIBITS

     

Exhibit A

   -    Form of Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Guaranty Supplement

Exhibit D

   -    Form of Assignment and Acceptance

Exhibit E

   -    Form of Unencumbered Assets Certificate

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

REVOLVING CREDIT AGREEMENT dated as of August 31, 2007 (this “Agreement”) among
DIGITAL REALTY TRUST, L.P., a Maryland limited partnership (the “Borrower”),
DIGITAL REALTY TRUST, INC., a Maryland corporation (the “Parent Guarantor”), the
entities listed on the signature pages hereof as the guarantors (together with
any Additional Guarantors (as hereinafter defined) acceding hereto pursuant to
Section 7.05, the “Subsidiary Guarantors” and, together with the Parent
Guarantor, the “Guarantors”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), CITIBANK, N.A., as the initial issuer of
Letters of Credit (as hereinafter defined) (the “Initial Issuing Bank”), the
Swing Line Bank (as hereinafter defined), CITICORP NORTH AMERICA, INC. (“CNAI”),
as administrative agent (together with any successor administrative agent
appointed pursuant to Article VIII, the “Administrative Agent”) for the Lender
Parties (as hereinafter defined), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as
syndication agent, and CITIGROUP GLOBAL MARKETS INC. (“CGMI”) and KEYBANC
CAPITAL MARKETS, as joint lead arrangers and joint book running managers (the
“Arrangers”).

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Guarantor” has the meaning specified in Section 7.05.

“Adjusted EBITDA” means an amount equal to (a) the product of four (4) times
EBITDA for the fiscal quarter of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lender Parties
pursuant to Section 5.03(b) or (c), as the case may be, less (b) an amount equal
to the Capital Expenditure Reserve for all Assets; provided, however, that for
purposes of this definition, in the case of any acquisition or disposition of
any direct or indirect interest in any Asset (including through the acquisition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
any fiscal quarter, Adjusted EBITDA will be adjusted (1) in the case of an
acquisition, by adding thereto an amount equal to (A) four (4) times (B) the
acquired Asset’s actual EBITDA (computed as if such Asset was owned by the
Parent Guarantor or one of its Subsidiaries for the entire fiscal quarter)
generated during the portion of such fiscal quarter that such Asset was not
owned by the Parent Guarantor or such Subsidiary and (2) in the case of a
disposition, by subtracting therefrom an amount equal to (A) four (4) times
(B) the actual EBITDA generated by the Asset so disposed of during such fiscal
quarter.

“Adjusted Net Operating Income” means, with respect to any Asset, (a) the
product of (i) four (4) times (ii) (A) Net Operating Income attributable to such
Asset less (B) the amount, if any, by which (1) 3% of all rental and other
income from the operation of such Asset for the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the case
may be, exceeds (2) all management fees payable in respect of such Asset for
such fiscal period less (b) the Capital Expenditure Reserve for such Asset;
provided, however, that for purposes of this definition, in the case of any
acquisition or disposition of any direct or indirect interest in any Asset
(including through the acquisition of Equity Interests) by the Parent Guarantor
or any of its Subsidiaries during any fiscal quarter, Adjusted Net Operating
Income will be adjusted (1) in the case of an acquisition, by adding thereto an
amount equal to (A) four (4) times (B) the acquired Asset’s



--------------------------------------------------------------------------------

actual Net Operating Income (computed as if such Asset was owned by the Parent
Guarantor or one of its Subsidiaries for the entire fiscal quarter) generated
during the portion of such fiscal quarter that such Asset was not owned by the
Parent Guarantor or such Subsidiary and (2) in the case of a disposition, by
subtracting therefrom an amount equal to (A) four (4) times (B) the actual Net
Operating Income generated by the Asset so disposed of during such fiscal
quarter.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means (a) in the case of Advances denominated
in Dollars, the account of the Administrative Agent maintained by the
Administrative Agent with Citibank, N.A., at its office at 2 Penns Way, Suite
200, New Castle, Delaware 19720, ABA No. 021000089, Account No. 36852248,
Account Name: Agency/Medium Term Finance, Reference: Digital Realty, Attention:
Global Loans/Agency, (b) in the case of Advances denominated in any Committed
Foreign Currency, the account of the Sub-Agent designated in writing from time
to time by the Administrative Agent to the Borrower and the Lender Parties for
such purpose and (c) in any such case, such other account as the Administrative
Agent shall specify in writing to the Lender Parties.

“Advance” means a U.S. Dollar Revolving Credit Advance, a Multicurrency
Revolving Credit Advance, a Swing Line Advance or a Letter of Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination, or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Lender” has the meaning specified in Section 2.03(c).

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurocurrency Lending Office in the case of a Eurocurrency
Rate Advance.

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:

 

Pricing
Level

  

Leverage Ratio

   Applicable Margin
for Base Rate
Advances     Applicable Margin for
Eurocurrency Rate
Advances  

I

   > 65%    1.000 %   2.000 %

II

   > 60% but £ 65%    0.600 %   1.600 %

III

   > 55% but £ 60%    0.500 %   1.500 %

IV

   > 50% but £ 55%    0.375 %   1.375 %

V

   > 45% but £ 50%    0.250 %   1.250 %

VI

   > 40% but £ 45%    0.200 %   1.200 %

VII

   < 40%    0.100 %   1.100 %

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurocurrency Rate Advances comprising
part of the same Borrowing shall be determined by reference to the Leverage
Ratio in effect on the first day of such Interest Period; provided, however,
that (a) the Applicable Margin shall initially be at Pricing Level VII on the
Closing Date, (b) no change in the Applicable Margin resulting from the Leverage
Ratio shall be effective until three Business Days after the date on which the
Administrative Agent receives (x) the financial statements required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (y) a
certificate of the Chief Financial Officer of the Borrower demonstrating the
Leverage Ratio, and (c) the Applicable Margin shall be at Pricing Level I for so
long as the Borrower has not submitted to the Administrative Agent as and when
required under Section 5.03(b) or (c), as applicable, the information described
in clause (b) of this proviso.

“Applicable Pro Rata Share” means, (a) in the case of a U.S. Dollar Revolving
Lender, such Lender’s U.S. Dollar Revolving Credit Pro Rata Share, and (b) in
the case of a Multicurrency Revolving, such Lenders’ Multicurrency Revolving
Credit Pro Rata Share.

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Assets” means Office Assets, Development Assets, Redevelopment Assets and Joint
Venture Assets.

 

3



--------------------------------------------------------------------------------

“Asset Value” means, at any date of determination, (a) in the case of any Office
Asset, the Capitalized Value of such Asset; provided, however, that the Asset
Value of each Office Asset (other than a former Development Asset or
Redevelopment Asset) shall be limited, during the first 12 months following the
date of acquisition thereof, to the lesser of (i) the acquisition price thereof
or (ii) the Capitalized Value thereof, provided further that an upward
adjustment shall be made to the Asset Value of any Office Asset (in the
reasonable discretion of the Administrative Agent) as new Tenancy Leases are
entered into in respect of such Asset, (b) in the case of any Development Asset
or Redevelopment Asset, the book value of such Asset as determined in accordance
with GAAP, (c) in the case of any Joint Venture Asset that, but for such Asset
being owned by a Joint Venture, would qualify as an Office Asset under the
definition thereof, the JV Pro Rata Share of the Capitalized Value of such
Asset; provided, however, that the Asset Value of such Joint Venture Asset shall
be limited, during the first 12 months following the date of acquisition
thereof, to the JV Pro Rata Share of the lesser of (i) the acquisition price
thereof or (ii) the Capitalized Value thereof, provided further that an upward
adjustment shall be made to Asset Value of any Joint Venture Asset described in
this clause (c) (in the reasonable discretion of the Administrative Agent) as
new leases, subleases, licenses and occupancy agreements are entered into in
respect of such Asset in the ordinary course of business and (d) in the case of
any Joint Venture Asset not described in clause (c) above, the JV Pro Rata Share
of the book value of such Joint Venture Asset as determined in accordance with
GAAP.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit D
hereto.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d)(i).

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), and shall be deemed
where applicable hereunder to include the Equivalent in Dollars of any such
amount denominated in a Committed Foreign Currency.

“Bank Guarantees” means guaranties issued or to be issued pursuant to the
Multicurrency Letter of Credit Facility by a Multicurrency Issuing Bank or
Affiliate thereof in form and substance satisfactory to the issuer thereof.

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate and (b)  1/2 of 1% per annum
above the Federal Funds Rate.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

4



--------------------------------------------------------------------------------

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Bank of America NT&SA at its office at 1850 Gateway Boulevard,
Concord, California 94520-3282, ABA No. 121-000-358, Account No. 1420-036-112,
Reference: Digital Realty Trust, L.P., and/or such other account as the Borrower
shall specify in writing to the Administrative Agent.

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by the Lenders or a Swing Line Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).

“Canadian Dollars” and the “CDN$” sign each means lawful currency of Canada.

“Capital Expenditure Reserve” means, with respect to any Asset on any date of
determination, the product of (A) $0.25 times (B) the total number of square
feet within such Asset.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means (a) in the case of any Asset that is a Data Center,
the Adjusted Net Operating Income of such Asset divided by 8.25%, and (b) in the
case of any other Asset, the Adjusted Net Operating Income of such Asset divided
by 7.5%.

“Cash Equivalents” means any of the following, to the extent owned by the Parent
Guarantor or any of its Subsidiaries free and clear of all Liens (other than
Permitted Liens) and having a maturity of not greater than 90 days from the date
of issuance thereof: (a) readily marketable direct obligations of the Government
of the United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) readily marketable direct obligations of any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof having, at the time of acquisition, the highest rating
obtainable from either Moody’s or S&P, (c) certificates of deposit of or time
deposits with any commercial bank that is a Lender Party or a member of the
Federal Reserve System, issues (or the parent of which issues) commercial paper
rated as described in clause (d) below, is organized under the laws of the
United States or any State thereof and has combined capital and surplus of at
least $1,000,000,000, (d) commercial paper in an aggregate amount of not more
than $50,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any State of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P, or (e) shares of any mutual fund the assets of which
are primarily invested in the types of investments referred to in clauses
(a) through (d) above.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

5



--------------------------------------------------------------------------------

“CGMI” has the meaning specified in the recital of parties to this Agreement.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Interests of the Parent
Guarantor (or other securities convertible into such Voting Interests)
representing 35% or more of the combined voting power of all Voting Interests of
the Parent Guarantor; or (b) during any consecutive twenty-four month period
commencing on or after the date hereof, individuals who at the beginning of such
period constituted the Board of Directors of the Parent Guarantor (together with
any new directors whose election by the Board of Directors or whose nomination
for election by the Parent Guarantor stockholders was approved by a vote of at
least a majority of the members of the Board of Directors then in office who
either were members of the Board of Directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the members of the Board of Directors
then in office, except for any such change resulting from (x) death or
disability of any such member, (y) satisfaction of any requirement for the
majority of the members of the Board of Directors of the Parent Guarantor to
qualify under applicable law as independent directors, or (z) the replacement of
any member of the Board of Directors who is an officer or employee of the Parent
Guarantor with any other officer or employee of the Parent Guarantor or any of
its Affiliates ; or (c) any Person or two or more Persons acting in concert
shall have acquired and shall continue to have following the date hereof, by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of the power to
direct, directly or indirectly, the management or policies of the Parent
Guarantor; or (d) the Parent Guarantor ceases to be the general partner of the
Borrower; or (e) the Parent Guarantor ceases to be the legal and beneficial
owner of all of the general partnership interests of the Borrower; or (f) the
Parent Guarantor shall create, incur, assume or suffer to exist any Lien on the
Equity Interests in the Borrower owned by it.

“Closing Date” means the date of this Agreement.

“CNAI” has the meaning specified in the recital of parties to this Agreement.

“Commitment” means a U.S. Dollar Revolving Credit Commitment, a Multicurrency
Revolving Credit Commitment, a Swing Line Commitment or a Letter of Credit
Commitment.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Foreign Currencies” means Sterling, Swiss Francs, Canadian Dollars
and Euros.

“Communications” has the meaning specified in Section 9.02(b).

“Confidential Information” means information that any Loan Party furnishes to
the Administrative Agent or any Lender Party in writing designated as
confidential, but does not include any such information that is or becomes
generally available to the public or that is or becomes available to such Agent
or such Lender Party from a source other than the Loan Parties or the
Administrative Agent or any other Lender Party.

 

6



--------------------------------------------------------------------------------

“Consent Request Date” has the meaning specified in Section 9.01(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication), (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith, all
as recorded on the balance sheet or on the footnotes to the most recent
financial statements of such Person in accordance with GAAP.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

“Data Center” means any Office Asset that operates as a telecommunications
infrastructure building or an information technology infrastructure building.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment (but excluding for the avoidance
of doubt (i) regular quarterly dividends and (ii) special year-end dividends
made in connection with maintaining the Parent Guarantor’s status as a REIT) in
respect of any Equity

 

7



--------------------------------------------------------------------------------

Interests in such Person or any other Person (other than Preferred Interests
that are issued by any Loan Party or Subsidiary thereof and classified as either
equity or minority interests pursuant to GAAP) or any warrants, rights or
options to acquire such Equity Interests, (h) all Obligations of such Person in
respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Contingent Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations; provided, however, that (A) in the
case of the Parent Guarantor and its Subsidiaries “Debt” shall also include,
without duplication, the JV Pro Rata Share of Debt for each Joint Venture and
(B) for purposes of computing the Leverage Ratio, “Debt” shall be deemed to
exclude redeemable Preferred Interests issued as trust preferred securities by
the Parent Guarantor and the Borrower to the extent the same are by their terms
subordinated to the Facilities and not redeemable until after the Termination
Date.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture; and
provided further, however, that as used in the definition of “Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, the term “Debt for Borrowed Money”
(a) shall include, in the case of an acquisition, an amount equal to the Debt
for Borrowed Money directly relating to such Asset existing immediately
following such acquisition (computed as if such indebtedness in respect of such
Asset was in existence for the Parent Guarantor or such Subsidiary for the
entire fiscal quarter), and (b) shall exclude, in the case of a disposition, an
amount equal to the actual Debt for Borrowed Money to which such Asset was
subject to the extent such Debt for Borrowed Money was repaid or otherwise
terminated upon the disposition of such Asset during such fiscal quarter.

“Debt Rating” means, as of any date, the lowest rating that has been most
recently assigned by either S&P or Moody’s, as the case may be, to the long-term
senior unsecured non-credit enhanced debt of the Parent Guarantor or, if
applicable, to the “implied rating” of the Parent Guarantor’s long-term senior
unsecured credit enhanced debt. For purposes of the foregoing, (a) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (b) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Parent Guarantor’s Debt
Rating announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Termination Notice” has the meaning specified in Section 2.01(b).

 

8



--------------------------------------------------------------------------------

“Development Asset” means Real Property acquired for development into an Office
Asset that, in accordance with GAAP, would be classified as a development
property on a Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries. For the avoidance of any doubt, Development Assets shall not
constitute Office Assets.

“Disclosed Litigation” has the meaning specified in Section 3.01(f).

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance or Assumption Agreement
pursuant to which it became a Lender Party, as the case may be, or such other
office of such Lender Party as such Lender Party may from time to time specify
to the Borrower and the Administrative Agent.

“EBITDA” means, for any period, (a) the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary and unusual items and the
non-cash component of non-recurring items), (ii) interest expense, (iii) income
tax expense, (iv) depreciation expense and (v) amortization expense, in each
case of the Parent Guarantor and its Subsidiaries determined on a Consolidated
basis and in accordance with GAAP for such period, plus (b) with respect to each
Joint Venture, the JV Pro Rata Share of the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary and unusual items),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense and
(v) amortization expense of such Joint Venture, in each case determined on a
Consolidated basis and in accordance with GAAP for such period, provided that
there shall be no rent leveling adjustments made (and only actual cash rents
will be used) when computing EBITDA.

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“Eligible Assignee” means (a) with respect to the Revolving Credit Facility,
(i) a Lender; (ii) an Affiliate or Fund Affiliate of a Lender and (iii) any
other Person approved by the Administrative Agent and, unless an Event of
Default has occurred and is continuing at the time any assignment is effected
pursuant to Section 9.07, the Borrower, each such approval not to be
unreasonably withheld or delayed, and (b) with respect to the Letter of Credit
Facility, a Person that is approved by the Administrative Agent and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 9.07, the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that neither any Loan Party
nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee under
this definition.

“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

9



--------------------------------------------------------------------------------

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“Equivalent” in Dollars of any Committed Foreign Currency or other foreign
currency on any date means the equivalent in Dollars of such Committed Foreign
Currency or other foreign currency determined by using the quoted spot rate at
which the Sub-Agent’s principal office in London offers to exchange Dollars for
such Committed Foreign Currency or other foreign currency in London prior to
4:00 P.M. (London time) (unless otherwise indicated by the terms of this
Agreement) on such date as is required pursuant to the terms of this Agreement,
and the “Equivalent” in any Committed Foreign Currency or other foreign currency
of Dollars means the equivalent in such Committed Foreign Currency or other
foreign currency of Dollars determined by using the quoted spot rate at which
the Sub-Agent’s principal office in London offers to exchange such Committed
Foreign Currency or other foreign currency for Dollars in London prior to 4:00
P.M. (London time) (unless otherwise indicated by the terms of this Agreement)
on such date as is required pursuant to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) with respect to any Plan, the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a

 

10



--------------------------------------------------------------------------------

Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
Screen EURLIBOR Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, in each case providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at 11:00 a.m., London time, two Business Days before the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward, if necessary, to the nearest whole
multiple of 1/100 of 1% per annum, if such average is not such a multiple) of
the respective rates per annum at which deposits in Euro are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Borrowing in Euros to be outstanding during such Interest Period and for a
period equal to such Interest Period (subject, however, to the provisions of
Section 2.07).

“Euro” and “€” each means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the EMU
Legislation.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurocurrency Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Eurocurrency Lending Office”
opposite its name on Schedule I hereto or in the Assignment and Acceptance or
Assumption Agreement pursuant to which it became a Lender Party (or, if no such
office is specified, its Domestic Lending Office), or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.

“Eurocurrency Rate” means, for any Interest Period for all Eurocurrency Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a)(i) in the case of any Revolving
Credit Advance denominated in Dollars or any Committed Foreign Currency other
than Euro, the rate per annum (rounded upward, if necessary, to the nearest
whole multiple of 1/100 of 1% per annum) appearing on Reuters Screen LIBOR01
Page (or any successor page) as the London interbank offered rate for deposits
in Dollars or the applicable Committed Foreign Currency at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period for a
period equal to such Interest Period or, if for any reason such rate is not
available, and subject to the provisions of Section 2.07, the average (rounded
upward, if necessary, to the nearest whole multiple of 1/100 of 1% per annum, if
such average is not such a multiple) of the rate per annum at which deposits in
Dollars or the applicable Committed Foreign Currency is offered by the principal
office of each of the

 

11



--------------------------------------------------------------------------------

Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to such Reference Bank’s
Eurocurrency Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period (or, if such Reference Bank shall not have such a
Eurocurrency Rate Advance, U.S. $1,000,000) and for a period equal to such
Interest Period or (ii) in the case of any Revolving Credit Advance denominated
in Euro, the EURIBO Rate by (b) a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage for such Interest Period.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Foreign Currency that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” means, for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Rate Advances is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Canada Value” shall have the meaning specified in the definition of
“Total Unencumbered Asset Value”.

“Excess Redevelopment and Development Value” shall have the meaning specified in
the definition of “Total Unencumbered Asset Value”.

“Excluded Subsidiary” at any time means (a) any direct or indirect Subsidiary of
the Borrower that is unable to guaranty the Obligations of the Loan Parties
under the Loan Documents at such time because (i) it is party to one or more
Excluded Subsidiary Agreements that prohibit such Excluded Subsidiary from
entering into the Guaranty set forth in Article VII or a Guaranty Supplement or
(ii) entering into the Guaranty set forth in Article VII or a Guaranty
Supplement would cause a default under an Excluded Subsidiary Agreement, (b) any
direct or indirect Subsidiary of the Borrower listed on Part B of Schedule
4.01(y) on the Effective Date or hereafter designated as an “Excluded
Subsidiary” by Borrower and approved by the Administrative Agent and the
Required Lenders, in their sole discretion, and (c) any Foreign Subsidiary.

“Excluded Subsidiary Agreement” for each Excluded Subsidiary means any agreement
set forth opposite the name of such Excluded Subsidiary on Schedule 4.01(y)
hereto (as such Schedule may be supplemented from time to time pursuant to
Sections 5.01(j)(i) and 5.01(j)(ii)) and any agreement pursuant to which such
Excluded Subsidiary (or a Subsidiary related thereto) incurs Refinancing Debt
with regard to the Debt, if any, incurred pursuant to such Excluded Subsidiary
Agreement.

 

12



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of November 3, 2004, by and among the Borrower, CNAI, as administrative
agent, the financial institutions party thereto, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as syndication agent, Bank of America, N.A., KeyBank and
Royal Bank of Canada, as the co-documentation agents, and CGMI and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as the arrangers, as amended.

“Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before the Effective Date.

“Existing Letters of Credit” means the letters of credit and bank guarantees
listed on Schedule III hereto issued under the Existing Credit Agreement.

“Facility” means the U.S. Dollar Revolving Credit Facility, the Multicurrency
Revolving Credit Facility, the Swing Line Facility or the Letter of Credit
Facility.

“Facility Exposure” means, at any date of determination, the sum of the
aggregate principal amount of all outstanding Advances and the Available Amount
under all outstanding Letters of Credit.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter dated August 31, 2007 between the Borrower and
CGMI, as the same may be amended from time to time.

“First Extension Date” has the meaning specified in Section 2.16.

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) (i) Adjusted EBITDA, to (b) the product of (i) four times (ii) the sum of
(A) interest (including capitalized interest) payable in cash on, and
amortization of debt discount in respect of, all Debt for Borrowed Money plus
(B) scheduled amortization of principal amounts of all Debt for Borrowed Money
payable (not including balloon maturity amounts) plus (C) all cash dividends
payable on any Preferred Interests (which, for the avoidance of doubt, shall
include Preferred Interests structured as trust preferred securities), in each
case, of or by the Parent Guarantor and its Subsidiaries for the fiscal quarter
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, determined on a Consolidated basis for such period.

“Foreign Lender” has the meaning specified in Section 2.12(e).

“Foreign Subsidiary” means any Subsidiary of the Borrower (a) that is not
incorporated or organized under the laws of any State of the United States or
the District of Columbia, and (b) the principal assets, if any, of which are not
located in the United States.

 

13



--------------------------------------------------------------------------------

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is administered or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Funds From Operations” means net income (or loss) (computed in accordance with
GAAP), excluding gains (or losses) from sales of property and extraordinary and
unusual items, plus depreciation and amortization, and after adjustments for
unconsolidated Joint Ventures. Adjustments for unconsolidated Joint Ventures
will be calculated to reflect funds from operations on the same basis.

“Fusepoint Asset” means the Asset commonly known as the Fusepoint Data Center,
located at 6800 Millcreek Drive, Mississauga, Ontario, Canada.

“Fusepoint Owner” means the Subsidiary of the Borrower that holds fee title to
the Fusepoint Asset.

“GAAP” has the meaning specified in Section 1.03.

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest is not reasonably likely to result in a Material Adverse
Effect.

“Guaranteed Hedge Agreement” means any Hedge Agreement required or not
prohibited under Article V that is entered into by and between any Loan Party
and any Hedge Bank.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantors” means the Parent Guarantor and the Subsidiary Guarantors.

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j).

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, friable or damaged
asbestos-containing materials, polychlorinated biphenyls, radon gas and toxic
mold and (b) any other chemicals, materials or substances designated, classified
or regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Guaranteed Hedge Agreement.

 

14



--------------------------------------------------------------------------------

“Increase Date” has the meaning specified in Section 2.18(a).

“Increased Multicurrency Commitment Amount” has the meaning specified in
Section 2.18(b).

“Increased U.S. Dollar Commitment Amount” has the meaning specified in
Section 2.18(b).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 7.06(a).

“Information Memorandum” means the information memorandum dated July, 2007 used
by the Arrangers in connection with the syndication of the Commitments.

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA, but
utilizing the actuarial assumptions used in such Plan’s most recent valuation
report.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurocurrency Rate Advance that ends after the Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

15



--------------------------------------------------------------------------------

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

“Issuing Bank” means a U.S. Dollar Issuing Bank or a Multicurrency Issuing Bank,
as applicable.

“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held by the Parent Guarantor
and any of its Subsidiaries by (b) the total book value of all outstanding
Equity Interests in such Joint Venture at such time.

“KeyBank” has the meaning specified in the recital of parties to this Agreement.

“L/C Account Collateral” has the meaning specified in Section 2.17(a).

“L/C Cash Collateral Account” means the account of the Borrower to be maintained
with the Administrative Agent, in the name of the Administrative Agent and under
the sole control and dominion of the Administrative Agent and subject to the
terms of this Agreement.

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).

“Lender Party” means any Lender, the Swing Line Bank or any Issuing Bank.

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.18 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

16



--------------------------------------------------------------------------------

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Letter of Credit Facility” means, collectively, the U.S. Dollar Letter of
Credit Facility and the Multicurrency Letter of Credit Facility.

“Letters of Credit” means the U.S. Dollar Letters of Credit and the
Multicurrency Letters of Credit.

“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Consolidated Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value, in each case as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Limited Subsidiary” has the meaning specified in Section 5.01(j)(ii).

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Letter of Credit Agreement, (e) each Guaranty Supplement and (f) each
Guaranteed Hedge Agreement, in each case, as amended.

“Loan Parties” means the Borrower and the Guarantors.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower or the Borrower and its Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Borrower and
its Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party.

 

17



--------------------------------------------------------------------------------

“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such Subsidiary in an amount of $20,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations or prospects of the Borrower and its Subsidiaries, taken as a whole;
provided, however, that none of the loan documents pertaining to the Debt
identified on Schedule 4.01(d) shall constitute a Material Contract until 60
days after the Closing Date.

“Material Debt” means Debt of any Loan Party or any Subsidiary of a Loan Party
that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of $30,000,000 (or the Equivalent thereof in any
foreign currency) or more, either individually or in the aggregate; in each case
(a) whether the primary obligation of one or more of the Loan Parties or their
respective Subsidiaries, (b) whether the subject of one or more separate debt
instruments or agreements, and (c) exclusive of Debt outstanding under this
Agreement; provided, however, that the Debt identified on Schedule 4.01(d) shall
not constitute Material Debt until 60 days after the Closing Date.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Multicurrency Commitment Increase” has the meaning specified in
Section 2.18(a).

“Multicurrency Issuing Bank” means the Initial Issuing Bank (or any Affiliate
thereof) and any other Lender approved as a Multicurrency Issuing Bank by the
Administrative Agent and the Borrower and any Eligible Assignee to which a
Multicurrency Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 so long as each such Lender or each such Eligible Assignee
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Multicurrency Issuing Bank and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its Multicurrency Letter of Credit
Commitment (which information shall be recorded by the Administrative Agent in
the Register) for so long as such Initial Issuing Bank, Lender or Eligible
Assignee, as the case may be, shall have a Multicurrency Letter of Credit
Commitment.

“Multicurrency Letter of Credit Commitment” means, with respect to any
Multicurrency Issuing Bank at any time, the amount set forth opposite such
Multicurrency Issuing Bank’s name on Schedule I hereto under the caption
“Multicurrency Letter of Credit Commitment” or, if such Multicurrency Issuing
Bank has entered into one or more Assignment and Acceptances, set forth for such
Multicurrency Issuing Bank in the Register maintained by the Administrative
Agent pursuant to Section 9.07(d) as such Multicurrency Issuing Bank’s
“Multicurrency Letter of Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

“Multicurrency Letter of Credit Facility” means, at any time, an amount equal to
the lesser of (a) the aggregate amount of the Multicurrency Issuing Banks’
Letter of Credit Commitments at such time, and (b) $100,000,000 (or the
Equivalent thereof in any Committed Foreign Currency), as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

“Multicurrency Letters of Credit” has the meaning specified in Section 2.01(b).

“Multicurrency Purchasing Lender” has the meaning specified in Section 2.18(f).

 

18



--------------------------------------------------------------------------------

“Multicurrency Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(ii).

“Multicurrency Revolving Credit Commitment” means, (a) with respect to any
Lender at any time, the amount set forth opposite such Lender’s name on Schedule
I hereto under the caption “Multicurrency Revolving Credit Commitment” or (b) if
such Lender has entered into one or more Assignment and Acceptances or
Assumption Agreements, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such Lender’s
“Multicurrency Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05 or increased pursuant to
Section 2.18.

“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Commitments at such time.

“Multicurrency Revolving Credit Pro Rata Share” of any amount means, with
respect to any Lender at any time, the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Multicurrency Revolving
Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Multicurrency
Revolving Credit Commitment as in effect immediately prior to such termination)
and the denominator of which is the Multicurrency Revolving Credit Facility at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the Multicurrency Revolving Credit Facility as in effect
immediately prior to such termination).

“Multicurrency Revolving Lender” means any Person that is a Lender hereunder in
respect of the Multicurrency Revolving Credit Facility in its capacity as a
Lender in respect of such Facility.

“Multicurrency Selling Lender” has the meaning specified in Section 2.18(f).

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and at least one Person other than the Loan Parties and the ERISA Affiliates are
contributing sponsors or (b) any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates were previously
contributing sponsors if such Loan Party or ERISA Affiliate could reasonably be
expected to have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Obligations under or in respect of the Loan Documents.

“Net Asset Sale Proceeds” has the meaning specified in Section 5.02(e).

 

19



--------------------------------------------------------------------------------

“Net Operating Income” means (a) with respect to any Asset other than a Joint
Venture Asset, (i) the total rental revenue and other income from the operation
of such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, minus (ii) all
expenses and other proper charges incurred by the applicable Loan Party or
Subsidiary in connection with the operation and maintenance of such Asset during
such fiscal period, including, without limitation, management fees, repairs,
real estate and chattel taxes and bad debt expenses, but before payment or
provision for debt service charges, income taxes and depreciation, amortization
and other non-cash expenses, all as determined in accordance with GAAP, and
(b) with respect to any Joint Venture Asset, (i) the JV Pro Rata Share of the
total rental revenue and other income from the operation of such Asset for the
fiscal quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, minus (ii) the JV Pro Rata Share of
all expenses and other proper charges incurred by the applicable Joint Venture
in connection with the operation and maintenance of such Asset during such
fiscal period, including, without limitation, management fees, repairs, real
estate and chattel taxes and bad debt expenses, but before payment or provision
for debt service charges, income taxes and depreciation, amortization and other
non-cash expenses, all as determined in accordance with GAAP, provided that in
each case there shall be no rent leveling adjustments made (and only actual cash
rents will be used) when computing Net Operating Income.

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property or
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) the general credit of the Property-Level Subsidiary that has incurred
or guaranteed such Debt for Borrowed Money and/or the Equity Interests therein
and/or the general credit of the immediate parent entity of such Property-Level
Subsidiary provided that such parent entity’s assets consist solely of Equity
Interests in one or more Property-Level Subsidiaries or immediate parent
entities thereof, it being understood that the instruments governing such Debt
may include customary carve-outs to such limited recourse (any such customary
carve-outs or agreements limited to such customary carve-outs, being a
“Customary Carve-Out Agreement”) such as, for example, personal recourse to the
Parent Guarantor or any Subsidiary of the Parent Guarantor for fraud, willful
misrepresentation, misapplication or misappropriation of cash, waste,
environmental claims, damage to properties, non-payment of taxes or other liens
despite the existence of sufficient cash flow, interference with the enforcement
of loan documents upon maturity or acceleration, violation of loan document
prohibitions against voluntary or involuntary bankruptcy filings, transfer of
properties or ownership interests therein and liabilities and other
circumstances customarily excluded at the time of the incurrence of such Debt by
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financings of real estate. Any Debt for Borrowed
Money that would otherwise qualify as Non-Recourse Debt under this definition
shall not fail to qualify as Non-Recourse Debt solely by reason of any recourse
guaranty of such Debt by the Parent Guarantor or any of its Subsidiaries, so
long as such recourse guaranty is permitted pursuant to Section 5.02(b)(iii)(C)
(including the proviso therein).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender.

“Notice” has the meaning specified in Section 9.02(c).

 

20



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(b).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Notice of Termination” has the meaning specified in Section 2.01(b).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“OECD” means the Organization for Economic Cooperation and Development.

“Office Asset” means Real Property (other than any Joint Venture Asset) that
operates or is intended to operate as a telecommunications infrastructure
building, information technology infrastructure building, technology
manufacturing building or technology office/corporate headquarter building, in
each case, as more particularly described in the Information Memorandum.

“Other Taxes” has the meaning specified in Section 2.12(b).

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Patriot Act” has the meaning specified in Section 9.11.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet
delinquent or which are the subject of a Good Faith Contest; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate unless, in the case of (i) or (ii) above, such
liens are the subject of a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or

 

21



--------------------------------------------------------------------------------

statutory obligations; (d) covenants, conditions and restrictions, easements,
zoning restrictions, rights of way and other encumbrances on title to real
property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use or value of such property
for its present purposes; (e) Tenancy Leases and other interests of lessees and
lessors under leases or real or personal property made in the ordinary course of
business that do not materially and adversely affect the use of the Real
Property encumbered thereby for its intended purpose or the value thereof;
(f) any attachment or judgment Liens not resulting in an Event of Default under
Section 6.01(g); and (g) Liens in favor of any Secured Party pursuant to any
Loan Document.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(b).

“Post Petition Interest” has the meaning specified in Section 7.07(c).

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Primary Currency” has the meaning specified in Section 9.14(c).

“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

“Proposed Unencumbered Asset” has the meaning specified in Section 5.01(j)(iii).

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, such
Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the Revolving Credit Facility at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the Revolving Credit Facility as in effect immediately
prior to such termination).

“Qualifying Ground Lease” means a lease of Real Property containing the
following terms and conditions: (a) a remaining term (including any unexercised
extension options as to which there are no conditions precedent to exercise
thereof other than the giving of a notice of exercise) of 30 years or more from
the Closing Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be

 

22



--------------------------------------------------------------------------------

terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of a leasehold estate demised pursuant to a ground lease.

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person, in each case to the extent of such Person’s
interest therein.

“Reclassification Date” means, with respect to any Redevelopment Asset, the date
on which each of the following shall have occurred: (a) the Borrower shall have
given notice to the Administrative Agent that it desires to reclassify such
Asset as an Office Asset for purposes of this Agreement; (b) the Borrower shall
have re-satisfied the conditions set forth in clauses (2) and (3) of
Section 5.01(j)(iii)(A) with respect to such Asset and (c) the Administrative
Agent or the Required Lenders shall have approved such reclassification (which
approval shall not be unreasonably withheld).

“Recourse Debt” means Consolidated Debt of the Parent Guarantor and its
Subsidiaries (whether or not secured by any Liens) for which the Parent
Guarantor, the Borrower or any of their respective Subsidiaries has personal or
recourse liability in whole or in part, exclusive of any such Debt for which
such personal or recourse liability is limited to obligations under Customary
Carve-Out Agreements.

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Redevelopment Asset” means an Office Asset (a) designated by the Borrower in a
notice to the Administrative Agent as a “Redevelopment Asset”, (b) which either
(i) has been acquired by the Borrower or any of its Subsidiaries with a view
toward renovating or rehabilitating such Asset at an aggregate anticipated cost
in excess of 10% of the acquisition cost thereof, or (ii) the Borrower or a
Subsidiary thereof intends to renovate or rehabilitate at an aggregate
anticipated cost in excess of 10% of the Capitalized Value of such Asset, and
(c) that does not qualify as a “Development Asset” by reason of, among other
things, the redevelopment plan for such Asset not including a total demolition
of the existing building(s) and improvements. Each Redevelopment Asset shall
continue to be classified as a Redevelopment Asset hereunder until the
applicable Reclassification Date for such Asset, upon and after which such Asset
shall be classified as an Office Asset hereunder.

“Reference Banks” means Citibank, N.A., Bank of America, N.A. and KeyBank
National Association.

“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, do not
provide for any Lien on any Unencumbered Assets and are otherwise not

 

23



--------------------------------------------------------------------------------

prohibited by the Loan Documents, (b) the principal (or committed) amount of
such Debt shall not be increased above the principal (or committed) amount
thereof outstanding immediately prior to such extension, refunding or
refinancing plus the amount of any applicable premium and all fees and expenses,
and the direct and contingent obligors therefor shall not be changed (other than
to include new and/or additional Excluded Subsidiaries as obligors), as a result
of or in connection with such extension, refunding or refinancing and (c) the
provisions relating to principal amount, amortization, maturity, collateral (if
any) and subordination (if any), and other material provisions taken as a whole,
of any such Refinancing Debt, and of any agreement entered into and of any
instrument issued in connection therewith, are on then current market terms, and
(d) the interest rate applicable to any such Refinancing Debt does not exceed
the then applicable market interest rate.

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

“Replacement Lender” has the meaning specified in Section 9.01(b).

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount (expressed in Dollars and
including the Equivalent in Dollars at such time of any amounts denominated in a
Committed Foreign Currency) of the Advances outstanding at such time, (b) the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(c) the aggregate Unused Revolving Credit Commitments at such time. For purposes
of this definition, the aggregate principal amount of Swing Line Advances owing
to the Swing Line Bank and of Letter of Credit Advances owing to any Issuing
Bank and the Available Amount of each Letter of Credit shall be considered to be
owed to the U.S. Dollar Revolving Lenders ratably in accordance with their
respective U.S. Dollar Revolving Credit Commitments.

“Responsible Officer” means any executive officer (including a vice president)
of, or any executive officer (including a vice president) of any general partner
or managing member or manager of, any Loan Party or any of its Subsidiaries.

“Revolving Credit Advance” means a U.S. Dollar Revolving Credit Advance or a
Multicurrency Revolving Credit Advance.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $2,500,000, in respect of Revolving Credit
Advances denominated in Sterling, £500,000, in respect of Revolving Credit
Advances denominated in Euros, €500,000, in respect of Revolving Credit Advances
denominated in Canadian Dollars, CDN$500,000 and, in respect of Revolving Credit
Advances denominated in Swiss Francs, CHF500,000.

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $500,000, in respect of Revolving Credit
Advances denominated in Sterling, £250,000, in respect of Revolving Credit
Advances denominated in Euros, €250,000, in respect of Revolving Credit Advances
denominated in Canadian Dollars, CDN$250,000 and, in respect of Revolving Credit
Advances denominated in Swiss Francs, CHF250,000.

 

24



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, with respect to any Lender, the sum of such
Lender’s Multicurrency Revolving Credit Commitment and such Lender’s U.S. Dollar
Revolving Credit Commitment and “Revolving Credit Commitments” means the
aggregate principal amount of the Revolving Credit Commitments of all the
Lenders, the maximum amount of which shall be $650,000,000, as increased from
time to time pursuant to Section 2.18 or as reduced from time to time pursuant
to Section 2.05.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Reduction Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £500,000, in respect of Revolving Credit
Advances denominated in Euros, €500,000, in respect of Revolving Credit Advances
denominated in Canadian Dollars, CDN$500,000 and, in respect of Revolving Credit
Advances denominated in Swiss Francs, CHF500,000.

“Revolving Credit Reduction Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $250,000, in respect of Revolving Credit
Advances denominated in Sterling, £250,000 and, in respect of Revolving Credit
Advances denominated in Euros, €250,000, in respect of Revolving Credit Advances
denominated in Canadian Dollars, CDN$250,000 and, in respect of Revolving Credit
Advances denominated in Swiss Francs, CHF250,000.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

“Second Extension Date” has the meaning specified in Section 2.16.

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Consolidated secured Debt of the Parent
Guarantor and its Subsidiaries to (b) Total Asset Value, in each case as at the
end of the most recently ended fiscal quarter of the Parent Guarantor for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be.

“Secured Parties” means the Administrative Agent, the Lender Parties and the
Hedge Banks.

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

25



--------------------------------------------------------------------------------

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and no Person other than the Loan Parties and the ERISA Affiliates is a
contributing sponsor or (b) any Loan Party or any ERISA Affiliate, and no Person
other than the Loan Parties and the ERISA Affiliates, is a contributing sponsor
if such Loan Party or ERISA Affiliate could reasonably be expected to have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Sub-Agent” means Citibank International plc.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit or a Bank Guarantee.

“Sterling” and “£” each means lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“Subordinated Obligations” has the meaning specified in Section 7.07(a).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (i) of which (or in which) more than
50% of (a) the issued and outstanding capital stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (ii) the
accounts of which would appear on the Consolidated financial statements of such
Person in accordance with GAAP.

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately after the Effective Date.

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

 

26



--------------------------------------------------------------------------------

“Swing Line Bank” means CNAI, in its capacity as the Lender of Swing Line
Advances, and its successors and permitted assigns in such capacity.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Lenders pursuant to
Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Bank, the amount
of the Swing Line Facility set forth in Section 2.01(b), as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

“Swing Line Facility” has the meaning specified in Section 2.01(c).

“Swiss Francs” and “CHF” each means lawful currency of the Swiss Federation.

“Taxes” has the meaning specified in Section 2.12(a).

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose.

“Termination Date” means the earlier of (a) August 31, 2010, subject to any
extension thereof pursuant to Section 2.16, and (b) the date of termination in
whole of the Revolving Credit Commitments, the Letter of Credit Commitments and
the Swing Line Commitment pursuant to Section 2.05 or 6.01.

“Total Asset Value” means, on any date of determination, (a) the sum of the
Asset Values for all Assets at such date, plus (b) all unrestricted cash and
Cash Equivalents on hand of the Parent Guarantor and its Subsidiaries.

“Total Unencumbered Asset Value” means an amount equal to the sum of the Asset
Values of all Unencumbered Assets; provided, however, that, if at any time
(a) there shall be fewer than three Unencumbered Assets, (b) the sum of the
Asset Values of all Unencumbered Assets shall not be equal to or greater than
$115,000,000 or (c) the weighted average occupancy of all Unencumbered Assets
(other than Development Assets and Redevelopment Assets) shall not be greater
than or equal to 80%, the Total Unencumbered Asset Value shall be zero; and
provided further that if the sum of the Asset Values of all Unencumbered Assets
located in Canada shall exceed 15% of the Total Unencumbered Asset Value, then
Total Unencumbered Asset Value shall be reduced by the amount of such excess
(“Excess Canada Value”) other than for purposes of calculating compliance with
the financial covenant set forth in Section 5.04(b)(i), with respect to which
such reduction shall not apply; and provided still further that if the sum of
the Asset Values of all Unencumbered Assets comprised of Redevelopment Assets
and Development Assets (provided that the portion of such combined total sum
arising from Unencumbered Assets comprised of Development Assets shall not
exceed 10% of the Total Unencumbered Asset Value) shall exceed 33% of the Total
Unencumbered Asset Value, then Total Unencumbered Asset Value shall be reduced
by the amount of such excess (“Excess Redevelopment and Development Value”).

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such Inventory.

 

27



--------------------------------------------------------------------------------

“Transfer” has the meaning specified in Section 5.02(e).

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurocurrency Rate.

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest under any Loan Document
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Unencumbered Asset Conditions” means, with respect to any Proposed Unencumbered
Asset, that such Proposed Unencumbered Asset (a) is an Office Asset,
Redevelopment Asset or Development Asset located in the United States of America
or Canada, (b) is owned in fee simple absolute or subject to a Qualifying Ground
Lease, (c) except in the case of a Redevelopment Asset or a Development Asset,
is income-producing, (d) is free of all structural defects or material
architectural deficiencies, title defects, environmental conditions or other
matters (including a casualty event or condemnation) that could reasonably be
expected to have a material adverse affect on the value, use or ability to sell
or refinance such Asset, (e) except in the case of any non-income producing
Redevelopment Asset or Development Asset, is operated by a property manager
reasonably acceptable to the Administrative Agent, (f) is not subject to
mezzanine Debt financing, (g) is not subject to any Lien (other than Permitted
Liens) or any Negative Pledge, (h) to the extent owned by a Loan Party that is a
Subsidiary of the Borrower, none of the Borrower’s direct or indirect Equity
Interests in such Subsidiary owner is subject to any Lien (other than Permitted
Liens) or any Negative Pledge, (i) is an Asset with respect to which the
Borrower directly, or indirectly through such Subsidiary owner, has the right to
take the following actions without the need to obtain the consent of any Person:
(i) to create Liens on such Asset as security for the Obligations of the Loan
Parties under or in respect of the Loan Documents, and (ii) to sell, transfer or
otherwise dispose of such Asset and (j) is owned directly by the Borrower or a
Guarantor.

“Unencumbered Assets” means only those Office Assets, Redevelopment Assets and
Development Assets (a) for which the applicable conditions (as may be determined
by the Administrative Agent in its sole discretion) in Section 3.01 and, if
applicable, 5.01(j)(iii) have been satisfied and as the Administrative Agent or
the Required Lenders, in their sole discretion, shall from time to time elect to
consider Unencumbered Assets for purposes of this Agreement, and (b) listed on
Schedule II hereto (as supplemented from time to time pursuant to
Section 5.01(j)(iii)). Without limitation of the foregoing, no Redevelopment
Asset or Development Asset shall qualify as an Unencumbered Asset without the
prior approval of the Administrative Agent (which approval shall not be
unreasonably withheld).

“Unencumbered Assets Certificate” means a certificate in substantially the form
of Exhibit E hereto, duly certified by the Chief Financial Officer or other
Responsible Officer of the Parent Guarantor.

“Unencumbered Assets Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Unencumbered Assets to (b) four times the actual interest expense of the
Parent Guarantor and its Subsidiaries on all Unsecured Debt for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered pursuant to Section 5.03(b) or (c), as
the case may be.

 

28



--------------------------------------------------------------------------------

“Unsecured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries, including,
without limitation, the Facility Exposure (as defined herein), but exclusive of
(a) Debt secured by any Lien, (b) guarantee obligations in respect of Debt
secured by any Lien, and (c) guaranties by parent entities of the Recourse Debt
of one or more of their respective Subsidiaries in an aggregate amount not
greater than 5.0% of Total Asset Value.

“Unused Fee” has the meaning specified in Section 2.08(a).

“Unused Multicurrency Revolving Credit Commitment” means, with respect to any
Lender with a Multicurrency Revolving Credit Commitment at any time, (a) such
Lender’s Multicurrency Revolving Credit Commitment at such time minus (b) the
aggregate principal amount (denominated in Dollars (including, if applicable,
the Equivalent in Dollars of any amounts that are not Dollar denominated)) of
all Multicurrency Revolving Credit Advances made by such Lender and outstanding
at such time.

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, the sum of (a) such Lender’s Unused U.S. Dollar Revolving Credit
Commitment at such time and (b) such Lender’s Unused Multicurrency Revolving
Credit Commitment at such time.

“Unused U.S. Dollar Revolving Credit Commitment” means, with respect to any
Lender with a U.S. Dollar Revolving Credit Commitment at any time, (a) such
Lender’s U.S. Dollar Revolving Credit Commitment at such time minus (b) the sum
of (i) the aggregate principal amount of all U.S. Dollar Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s U.S. Dollar Revolving Credit Pro Rata Share of (A) the aggregate
Available Amount of all Letters of Credit outstanding at such time, (B) the
aggregate principal amount of all Letter of Credit Advances made by the Issuing
Banks pursuant to Section 2.03(c) and outstanding at such time and (C) the
aggregate principal amount of all Swing Line Advances made by the Swing Line
Bank pursuant to Section 2.01(c) and outstanding at such time.

“U.S. Dollar Commitment Increase” has the meaning specified in Section 2.18(a).

“U.S. Dollar Issuing Bank” means the Initial Issuing Bank and any other Lender
approved as a U.S. Dollar Issuing Bank by the Administrative Agent and the
Borrower and any Eligible Assignee to which a U.S. Dollar Letter of Credit
Commitment hereunder has been assigned pursuant to Section 9.07 so long as each
such Lender or each such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a U.S. Dollar Issuing Bank and
notifies the Administrative Agent of its Applicable Lending Office and the
amount of its U.S. Dollar Letter of Credit Commitment (which information shall
be recorded by the Administrative Agent in the Register) for so long as such
Initial Issuing Bank, Lender or Eligible Assignee, as the case may be, shall
have a U.S. Dollar Letter of Credit Commitment.

“U.S. Dollar Lender Party” means any U.S. Dollar Revolving Lender, the Swing
Line Bank or any Issuing Bank.

 

29



--------------------------------------------------------------------------------

“U.S. Dollar Letter of Credit Commitment” means, with respect to any U.S. Dollar
Issuing Bank at any time, the amount set forth opposite such U.S. Dollar Issuing
Bank’s name on Schedule I hereto under the caption “U.S. Dollar Letter of Credit
Commitment” or, if such U.S. Dollar Issuing Bank has entered into one or more
Assignment and Acceptances, set forth for such U.S. Dollar Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such U.S. Dollar Issuing Bank’s “U.S. Dollar Letter of Credit Commitment”, as
such amount may be reduced at or prior to such time pursuant to Section 2.05.

“U.S. Dollar Letter of Credit Facility” means, at any time, an amount equal to
the lesser of (a) the aggregate amount of the U.S. Dollar Issuing Banks’ Letter
of Credit Commitments at such time, and (b) $100,000,000, as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

“U.S. Dollar Letters of Credit” has the meaning specified in Section 2.01(b).

“U.S. Dollar Purchasing Lender” has the meaning specified in Section 2.18(e).

“U.S. Dollar Revolving Credit Advance” has the meaning specified in
Section 2.01(a)(i).

“U.S. Dollar Revolving Credit Commitment” means, (a) with respect to any Lender
at any time, the amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “U.S. Dollar Revolving Credit Commitment” or (b) if
such Lender has entered into one or more Assignment and Acceptances or
Assumption Agreements, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such Lender’s “U.S.
Dollar Revolving Credit Commitment”, as such amount may be reduced at or prior
to such time pursuant to Section 2.05 or increased pursuant to Section 2.18.

“U.S. Dollar Revolving Credit Facility” means, at any time, the aggregate amount
of the Lenders’ U.S. Dollar Revolving Credit Commitments at such time.

“U.S. Dollar Revolving Lender” means any Person that is a Lender hereunder in
respect of the U.S. Dollar Revolving Credit Facility in its capacity as a Lender
in respect of such Facility.

“U.S. Dollar Revolving Credit Pro Rata Share” of any amount means, with respect
to any Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such Lender’s U.S. Dollar Revolving Credit
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, such Lender’s U.S. Dollar Revolving Credit
Commitment as in effect immediately prior to such termination) and the
denominator of which is the U.S. Dollar Revolving Credit Facility at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
6.01, the U.S. Dollar Revolving Credit Facility as in effect immediately prior
to such termination).

“U.S. Dollar Selling Lender” has the meaning specified in Section 2.18(e).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

30



--------------------------------------------------------------------------------

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements of the Parent Guarantor referred to in Section 4.01(g) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances and the Letters of Credit. (a) (i) The U.S. Revolving
Credit Advances. Each Lender with a U.S. Dollar Revolving Credit Commitment
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each a “U.S. Dollar Revolving Credit Advance”) in Dollars to the
Borrower from time to time on any Business Day during the period from the date
hereof until the Termination Date in an amount for each such U.S. Dollar
Revolving Credit Advance not to exceed such Lender’s Unused U.S. Dollar
Revolving Credit Commitment at such time. Each Borrowing shall be in an
aggregate amount not less than the Revolving Credit Borrowing Minimum or a
Revolving Credit Borrowing Multiple in excess thereof and shall consist of
U.S. Dollar Revolving Credit Advances in Dollars of the same Type made
simultaneously by the Lenders with U.S. Dollar Revolving Credit Commitments
ratably according to their U.S. Dollar Revolving Credit Commitments. Within the
limits of each Lender’s Unused U.S. Dollar Revolving Credit Commitment in effect
from time to time and prior to the Termination Date, the Borrower may borrow
under this Section 2.01(a)(i), prepay pursuant to Section 2.06(a) and reborrow
under this Section 2.01(a)(i).

(ii) The Multicurrency Revolving Credit Advances. Each Lender with a
Multicurrency Revolving Credit Commitment severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each a “Multicurrency
Revolving Credit Advance”) in Dollars or in a Committed Foreign Currency to the
Borrower from time to time on any Business Day during the period from the date
hereof until the Termination Date (A) in an amount for each such Multicurrency
Revolving Credit Advance not to exceed such Lender’s Unused Multicurrency
Revolving Credit Commitment at such time, (B) the Equivalent in Dollars of the
portion of the Facility Exposure denominated in Swiss Francs and Canadian
Dollars shall not at any time exceed $50,000,000 in the aggregate and (C) the
Equivalent in Dollars of the portion of the Facility Exposure denominated in
Committed Foreign Currencies shall not at any time exceed 50% of the aggregate
Commitments. Each Borrowing shall be in an aggregate amount not less than the
Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple in
excess thereof and shall consist of Multicurrency Revolving Credit Advances of
the same Type and in the same currency made simultaneously by the Lenders with
Multicurrency Revolving Credit Commitments ratably according to their
Multicurrency Revolving Credit Commitments. Within the limits of each Lender’s
Unused Multicurrency Revolving Credit Commitment in effect from time to time and
prior to the Termination Date, the Borrower may borrow under this
Section 2.01(a)(ii), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(a)(ii).

 

31



--------------------------------------------------------------------------------

(b) Letters of Credit. Each U.S. Dollar Issuing Bank severally agrees, on the
terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank to issue on its behalf) letters of credit denominated
in Dollars and to continue any Existing Letters of Credit denominated in Dollars
(set forth on Schedule III hereto) (the “U.S. Dollar Letters of Credit”), for
the account of the Borrower from time to time on any Business Day during the
period from the date hereof until 30 days before the Termination Date in an
aggregate Available Amount (i) for all U.S. Dollar Letters of Credit not to
exceed at any time the U.S. Dollar Letter of Credit Facility at such time,
(ii) for all U.S. Dollar Letters of Credit issued by such Issuing Bank not to
exceed such Issuing Bank’s U.S. Dollar Letter of Credit Commitment at such time,
and (iii) for each such U.S. Dollar Letter of Credit not to exceed the Unused
U.S. Dollar Revolving Credit Commitments of the Lenders at such time. Each
Multicurrency Issuing Bank severally agrees, on the terms and conditions
hereinafter set forth, to issue (or cause its Affiliate that is a commercial
bank to issue on its behalf) letters of credit denominated in Dollars or in a
Committed Foreign Currency and Bank Guarantees denominated in Swiss Francs,
Euros or Sterling and to continue any Existing Letters of Credit and Bank
Guarantees denominated in such currencies (set forth on Schedule III hereto)
(such letters of credit and Bank Guarantees, collectively, the “Multicurrency
Letters of Credit”), for the account of the Borrower from time to time on any
Business Day during the period from the date hereof until 30 days before the
Termination Date in an aggregate Available Amount (X) for all Multicurrency
Letters of Credit not to exceed at any time the Multicurrency Letter of Credit
Facility at such time, (Y) for all Multicurrency Letters of Credit issued by
such Issuing Bank not to exceed such Issuing Bank’s Multicurrency Letter of
Credit Commitment at such time, and (Z) for each such Multicurrency Letter of
Credit not to exceed the Unused Multicurrency Revolving Credit Commitments of
the Lenders at such time. No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than (A) in the case of a Standby Letter of Credit, the earlier of (1) 30
days before the Termination Date and (2) one year after the date of issuance
thereof, but may by its terms be renewable annually upon notice (a “Notice of
Renewal”) given to the Issuing Bank that issued such Standby Letter of Credit
and the Administrative Agent on or prior to any date for notice of renewal set
forth in such Letter of Credit but in any event at least three Business Days
prior to the date of the proposed renewal of such Standby Letter of Credit and
upon fulfillment of the applicable conditions set forth in Article III unless
such Issuing Bank has notified the Borrower (with a copy to the Administrative
Agent) on or prior to the date for notice of termination set forth in such
Letter of Credit but in any event at least 30 Business Days prior to the date of
automatic renewal of its election not to renew such Standby Letter of Credit (a
“Notice of Termination”), (B) in the case of a Trade Letter of Credit, the
earlier of (1) 30 days before the Termination Date, and (2) 30 days after the
date of issuance thereof, and (C) in the case of a Bank Guarantee, 30 days
before the Termination Date; provided, however, that the terms of each Standby
Letter of Credit that is automatically renewable annually shall (x) require the
Issuing Bank that issued such Standby Letter of Credit to give the beneficiary
named in such Standby Letter of Credit notice of any Notice of Termination,
(y) permit such beneficiary, upon receipt of such notice, to draw under such
Standby Letter of Credit prior to the date such Standby Letter of Credit
otherwise would have been automatically renewed and (z) not permit the
expiration date (after giving effect to any renewal) of such Standby Letter of
Credit in any event to be extended to a date later than 30 days before the
Termination Date. If either a Notice of Renewal is not given by the Borrower or
a Notice of Termination is given by the relevant Issuing Bank pursuant to the
immediately preceding sentence, such Standby Letter of Credit shall expire on
the date on which it otherwise would have been automatically renewed; provided,
however, that even in the absence of receipt of a Notice of Renewal the relevant
Issuing Bank may in its discretion, unless instructed to the contrary by the
Administrative Agent or the Borrower, deem that a Notice of Renewal had been
timely delivered and in such case, a Notice of Renewal shall be deemed to have
been so delivered for all purposes under this Agreement. Each Standby Letter of
Credit and Bank Guarantee shall contain a provision authorizing the Issuing Bank
that issued such Letter of Credit to deliver to the beneficiary of such Letter
of Credit, upon the occurrence and during the continuance of an Event of
Default, a notice (a “Default Termination Notice”) terminating such

 

32



--------------------------------------------------------------------------------

Letter of Credit and giving such beneficiary 15 days to draw such Letter of
Credit. Within the limits of the Letter of Credit Facility, and subject to the
limits referred to above, the Borrower may request the issuance of Letters of
Credit under this Section 2.01(b), repay any Letter of Credit Advances resulting
from drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(b). Notwithstanding the
foregoing, from and after the date on which the Borrower gives notice of its
election to extend the Termination Date pursuant to Section 2.16, all references
in this Section 2.01(b) to “30 days before the Termination Date” shall be deemed
to refer to 30 days before the Termination Date that will apply following the
effectiveness of such extension.

(c) The Swing Line Advances. The Borrower may request the Swing Line Bank to
make, and the Swing Line Bank agrees to make, on the terms and conditions
hereinafter set forth, Swing Line Advances denominated in Dollars to the
Borrower from time to time on any Business Day during the period from the date
hereof until the Termination Date (i) in an aggregate amount not to exceed at
any time outstanding $75,000,000 (the “Swing Line Facility”) and (ii) in an
amount for each such Swing Line Borrowing not to exceed the aggregate of the
Unused U.S. Dollar Revolving Credit Commitments of the Lenders at such time. No
Swing Line Advance shall be used for the purpose of funding the payment of
principal of any other Swing Line Advance. Each Swing Line Borrowing shall be in
an amount of $250,000 or an integral multiple of $250,000 in excess thereof and
shall be made as a Base Rate Advance. Within the limits of the Swing Line
Facility and within the limits referred to in clause (ii) above, the Borrower
may borrow under this Section 2.01(c), repay pursuant to Section 2.04(b) or
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(c).

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03, each Borrowing shall be made on notice, given not later than
(x) 1:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars, (y) 3:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances denominated
in any Committed Foreign Currency, or (z) 12:00 P.M. (New York City time) on the
date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent (and, in the case of
a Borrowing consisting of Eurocurrency Rate Advances denominated in any
Committed Foreign Currency, simultaneously to the Sub-Agent), which shall give
to each relevant Lender prompt notice thereof by telex or telecopier. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, or telex or telecopier or e-mail, in each case in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Facility under which such Borrowing is
requested, (iii) Type of Advances comprising such Borrowing, (iv) aggregate
amount of such Borrowing (v) in the case of a Borrowing consisting of
Eurocurrency Rate Advances, initial Interest Period for each such Advance, and
(vi) in the case of a Borrowing consisting of Multicurrency Revolving Credit
Advances, currency of such Advances. Each Lender with a Commitment in respect of
the applicable Facility shall, before 2:00 P.M. (New York City time) on the date
of such Borrowing in the case of a Borrowing consisting of Advances denominated
in Dollars, and before 3:00 P.M. (London time) on the date of such Borrowing in
the case of a Borrowing consisting of Eurocurrency Advances denominated in any
Committed Foreign Currency, make available for the account of its Applicable
Lending Office to the Administrative Agent at the applicable Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitments of such Lender and the
other Lenders in respect of the applicable Facility. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower by crediting the Borrower’s Account; provided,
however, that in the case of any Borrowing under the U.S. Dollar Revolving
Credit Facility, the Administrative Agent shall first make a portion of such
funds equal to the aggregate principal amount of any Swing Line Advances and
Letter of Credit Advances made by the Swing Line Bank or any Issuing Bank, as
the case may be, and by any other Lender and outstanding on

 

33



--------------------------------------------------------------------------------

the date of such Borrowing, plus interest accrued and unpaid thereon to and as
of such date, available to the Swing Line Bank or such Issuing Bank, as the case
may be, and such other Lenders for repayment of such Swing Line Advances and
Letter of Credit Advances.

(b) Each Swing Line Borrowing shall be made on notice, given not later than 1:00
P.M. (New York City time) on the date of the proposed Swing Line Borrowing, by
the Borrower to the Swing Line Bank and the Administrative Agent. Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
by telephone, confirmed immediately in writing or by telecopier or e-mail, in
each case specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the earlier of (A) the seventh day after the
requested date of such Borrowing and (B) the Termination Date). The Swing Line
Bank shall, before 2:00 P.M. (New York City time) on the date of such Swing Line
Borrowing, make the amount thereof available to the Administrative Agent at the
Administrative Agent’s Account, in same day funds. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower by crediting the Borrower’s Account. Upon written
demand by the Swing Line Bank, with a copy of such demand to the Administrative
Agent, each other U.S. Dollar Revolving Lender shall purchase from the Swing
Line Bank, and the Swing Line Bank shall sell and assign to each such other
U.S. Dollar Revolving Lender, such other U.S. Dollar Revolving Lender’s
U.S. Dollar Revolving Credit Pro Rata Share of such outstanding Swing Line
Advance as of the date of such demand, by making available for the account of
its Applicable Lending Office to the Administrative Agent for the account of the
Swing Line Bank, by deposit to the Administrative Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such U.S. Dollar Revolving Lender.
The Borrower hereby agrees to each such sale and assignment. Each U.S. Dollar
Revolving Lender agrees to purchase its U.S. Dollar Revolving Credit Pro Rata
Share of an outstanding Swing Line Advance on (i) the Business Day on which
demand therefor is made by the Swing Line Bank, provided that notice of such
demand is given not later than 1:00 P.M. (New York City time) on such Business
Day or (ii) the first Business Day next succeeding such demand if notice of such
demand is given after such time. Upon any such assignment by the Swing Line Bank
to any other U.S. Dollar Revolving Lender of a portion of a Swing Line Advance,
the Swing Line Bank represents and warrants to such other U.S. Dollar Revolving
Lender that the Swing Line Bank is the legal and beneficial owner of such
interest being assigned by it, but makes no other representation or warranty and
assumes no responsibility with respect to such Swing Line Advance, the Loan
Documents or any Loan Party. If and to the extent that any U.S. Dollar Revolving
Lender shall not have so made the amount of such Swing Line Advance available to
the Administrative Agent, such U.S. Dollar Revolving Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate.
If such U.S. Dollar Revolving Lender shall pay to the Administrative Agent such
amount for the account of the Swing Line Bank on any Business Day, such amount
so paid in respect of principal shall constitute a Swing Line Advance made by
such U.S. Dollar Revolving Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Swing Line Advance made
by the Swing Line Bank shall be reduced by such amount on such Business Day.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the aggregate amount of such Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not be more than twenty
(20) separate Interest Periods outstanding at any time.

 

34



--------------------------------------------------------------------------------

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurocurrency Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of Eurocurrency Rate Advances
or (y) 2:00 P.M.(New York City time) on the date of any Borrowing consisting of
Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the higher of (A) the interest rate applicable at such
time under Section 2.07 to Advances comprising such Borrowing and (B) the cost
of funds incurred by the Administrative Agent in respect of such amount in the
case of Advances denominated in Committed Foreign Currencies and (ii) in the
case of such Lender, (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the cost of funds incurred by the Administrative
Agent in respect of such amount in the case of Advances denominated in Committed
Foreign Currencies. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 12:00 Noon (New York City time) on the third
Business Day (in respect of any proposed Letter of Credit to be denominated in
Dollars or Canadian Dollars) or the fifth Business Day (in respect of any
proposed Letter of Credit to be denominated in any Committed Foreign Currency
other than Canadian Dollars), as applicable, prior to the date of the proposed
issuance of such Letter of Credit, by the Borrower to any Issuing Bank, which
shall give to the Administrative Agent and each Lender prompt notice thereof by
telex, telecopier or e-mail or by means of the Platform. Each such notice of
issuance of a Letter of Credit (a “Notice of Issuance”) shall be by telephone,
confirmed immediately in writing, telex, telecopier or e-mail, in each case
specifying therein the requested (i) date of such issuance (which shall be a
Business Day), (ii) currency of such Letter of Credit and the Letter of Credit
Facility pursuant to which such Letter of Credit shall be issued,
(iii) Available Amount of such Letter of Credit, (iv) expiration date of such
Letter of Credit, (v) name and address of the beneficiary of such Letter of
Credit and (vi) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as such Issuing Bank may specify
to the Borrower for use in connection with such requested Letter of Credit

 

35



--------------------------------------------------------------------------------

(a “Letter of Credit Agreement”). If (y) the requested form of such Letter of
Credit is acceptable to such Issuing Bank in its sole discretion and (z) it has
not received notice of objection to such issuance from the Required Lenders,
such Issuing Bank will, upon fulfillment of the applicable conditions set forth
in Article III, make such Letter of Credit available to the Borrower at its
office referred to in Section 9.02 or as otherwise agreed with the Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern. All Existing Letters of Credit
shall be deemed to have been issued pursuant to this Section 2.03(a).

(b) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to each Lender
on the first Business Day of each month a written report summarizing issuance
and expiration dates of Letters of Credit issued by such Issuing Bank during the
preceding month and drawings during such month under all Letters of Credit
issued by such Issuing Bank and (ii) to the Administrative Agent and each Lender
on the first Business Day of each calendar quarter a written report setting
forth the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit issued by such Issuing Bank.

(c) Drawing and Reimbursement. The payment by any Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by such Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance, in the amount of such draft. Upon written demand by any
Issuing Bank with an outstanding Letter of Credit Advance, with a copy of such
demand to the Administrative Agent, each U.S. Dollar Revolving Lender (in the
case of an Advance pursuant to a U.S. Dollar Letter of Credit only) and each
Multicurrency Revolving Lender (in the case of an Advance pursuant to a
Multicurrency Letter of Credit only) (in each case, an “Applicable Lender”)
shall purchase from such Issuing Bank, and such Issuing Bank shall sell and
assign to each such Applicable Lender, such Lender’s Applicable Pro Rata Share
of such outstanding Letter of Credit Advance as of the date of such purchase, by
making available for the account of its Applicable Lending Office to the
Administrative Agent for the account of such Issuing Bank, by deposit to the
Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Letter of Credit Advance to
be purchased by such Applicable Lender. Promptly after receipt thereof, the
Administrative Agent shall transfer such funds to such Issuing Bank. The
Borrower hereby agrees to each such sale and assignment. Each Applicable Lender
agrees to purchase its Applicable Pro Rata Share of an outstanding Letter of
Credit Advance on (i) the Business Day on which demand therefor is made by the
Issuing Bank which made such Advance, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon any such assignment by an Issuing Bank to any
Applicable Lender of a portion of a Letter of Credit Advance, such Issuing Bank
represents and warrants to such Applicable Lender that such Issuing Bank is the
legal and beneficial owner of such interest being assigned by it, free and clear
of any liens, but makes no other representation or warranty and assumes no
responsibility with respect to such Letter of Credit Advance, the Loan Documents
or any Loan Party. If and to the extent that any Applicable Lender shall not
have so made the amount of such Letter of Credit Advance available to the
Administrative Agent, such Applicable Lender agrees to pay to the Administrative
Agent forthwith on demand such amount together with interest thereon, for each
day from the date of demand by such Issuing Bank until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate for its account or
the account of such Issuing Bank, as applicable. If such Applicable Lender shall
pay to the Administrative Agent such amount for the account of such Issuing Bank
on any Business Day, such amount so paid in respect of principal shall
constitute a Letter of Credit Advance made by such Applicable Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Letter of Credit Advance made by such Issuing Bank shall be
reduced by such amount on such Business Day.

 

36



--------------------------------------------------------------------------------

(d) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Letter of Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Letter of Credit
Advance to be made by such other Lender on such date.

SECTION 2.04. Repayment of Advances. (a) Revolving Credit Advances. The Borrower
shall repay to the Administrative Agent for the ratable account of the Lenders
on the Termination Date the aggregate outstanding principal amount of the
Revolving Credit Advances then outstanding.

(b) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of (i) the Swing Line Bank and (ii) each other Lender that has
made a Swing Line Advance by purchase from the Swing Line Bank pursuant to
Section 2.02(b), the outstanding principal amount of each Swing Line Advance
made by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
the seventh day after the requested date of such Swing Line Borrowing) and the
Termination Date.

(c) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other Lender
that has made a Letter of Credit Advance on the same day on which such Advance
was made the outstanding principal amount of each Letter of Credit Advance made
by each of them.

(ii) The Obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
(and the obligations of each Lender to reimburse the Issuing Bank with respect
thereto) shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

 

37



--------------------------------------------------------------------------------

(F) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from the Guaranties or any other
guarantee, for all or any of the Obligations of the Borrower in respect of the
L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Swing
Line Facility, the Letter of Credit Facility and the Unused Revolving Credit
Commitments; provided, however, that each partial reduction of a Facility
(i) shall be in an aggregate amount of the Revolving Credit Reduction Minimum
(or in the case of the Swing Line Facility, $250,000) or a Revolving Credit
Reduction Multiple in excess thereof and (ii) shall be made ratably among the
Lenders in accordance with their Commitments with respect to such Facility.

(b) Mandatory. (i) The U.S. Dollar Letter of Credit Facility shall be
permanently reduced from time to time on the date of each reduction in the
U.S. Dollar Revolving Credit Facility by the amount, if any, by which the amount
of the U.S. Dollar Letter of Credit Facility exceeds the U.S. Dollar Revolving
Credit Facility after giving effect to such reduction of the U.S. Dollar
Revolving Credit Facility. The Multicurrency Letter of Credit Facility shall be
permanently reduced from time to time on the date of each reduction in the
Multicurrency Revolving Credit Facility by the amount, if any, by which the
amount of the Multicurrency Letter of Credit Facility exceeds the Multicurrency
Revolving Credit Facility after giving effect to such reduction of the
Multicurrency Revolving Credit Facility.

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the U.S. Dollar Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
U.S. Dollar Revolving Credit Facility after giving effect to such reduction of
the U.S. Dollar Revolving Credit Facility.

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon same day notice
in the case of Base Rate Advances and two Business Days’ notice in the case of
Eurocurrency Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding aggregate principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount not less than the Revolving
Credit Reduction Minimum or a Revolving Credit Reduction Multiple in excess
thereof or, if less, the amount of the Advances outstanding and (ii) if any
prepayment of a Eurocurrency Rate Advance is made on a date other than the last
day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 9.04(c).

(b) Mandatory. (i) The Borrower shall, on each Business Day, prepay an aggregate
principal amount of the Revolving Credit Advances comprising part of the same
Borrowings, the Swing Line Advances and the Letter of Credit Advances and
deposit an amount in the L/C Cash Collateral Account in an amount equal to
(A) the amount by which the Facility Exposure exceeds the Facility on such
Business Day, (B) after taking into account any payments made pursuant to clause
(A), the amount by which Unsecured Debt exceeds 70% of the Total Unencumbered
Asset Value on such Business Day, and (C) after taking into account any payments
made pursuant to the foregoing clauses (A) and (B), an amount denominated in
Swiss Francs or Canadian Dollars to the extent the portion of the Facility
Exposure denominated in such currencies exceeds the limitation thereon set forth
in Section 2.01(a)(ii),

 

38



--------------------------------------------------------------------------------

provided that any deposit in the L/C Cash Collateral Account made pursuant to
this Section 2.06(b)(i) shall only be required to be maintained so long as the
applicable circumstances giving rise to the requirement to make such deposit
shall continue to exist or would again exist in the absence of such deposit.

(ii) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Cash Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Cash Collateral Account to equal the
amount by which the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on such Business Day, provided
that such deposit shall only be required to be maintained therein for so long as
such aggregate Available Amount exceeds the Letter of Credit Facility.

(iii) In the event the aggregate Available Amount under all outstanding
U.S. Dollar Letters of Credit shall exceed the aggregate U.S. Dollar Letter of
Credit Commitments of the Lenders, the Borrower shall, within five Business Days
after written demand by the Administrative Agent, pay to the Administrative
Agent for deposit in the L/C Cash Collateral Account an amount sufficient to
cause the aggregate amount on deposit in the L/C Cash Collateral Account in
respect of U.S. Dollar Letters of Credit (e.g., without reference to any amounts
on deposit therein in respect of Multicurrency Letters of Credit) to equal the
amount by which the aggregate Available Amount of all U.S. Dollar Letters of
Credit then outstanding exceeds the U.S. Dollar Letter of Credit Facility on
such Business Day, provided that such deposit shall only be required to be
maintained therein for so long as such aggregate Available Amount exceeds the
U.S. Dollar Letter of Credit Facility. In the event the aggregate Available
Amount under all outstanding Multicurrency Letters of Credit shall exceed the
aggregate Multicurrency Letter of Credit Commitments of the Lenders, the
Borrower shall, within five Business Days after written demand by the
Administrative Agent, pay to the Administrative Agent for deposit in the L/C
Cash Collateral Account an amount in Dollars sufficient to cause the aggregate
amount on deposit in the L/C Cash Collateral Account in respect of Multicurrency
Letters of Credit (e.g., without reference to any amounts on deposit therein in
respect of U.S. Dollar Letters of Credit) to equal the amount by which the
aggregate Available Amount of all Multicurrency Letters of Credit then
outstanding exceeds the Multicurrency Letter of Credit Facility on such Business
Day, provided that such deposit shall only be required to be maintained therein
for so long as such aggregate Available Amount exceeds the Multicurrency Letter
of Credit Facility.

(iv) In accordance with Section 5.02(e), the Borrower shall, within 12 months
following the date of receipt of any Net Asset Sales Proceeds by the Borrower or
any of its Subsidiaries, prepay an aggregate principal amount of the Advances
comprising part of the same Borrowings and deposit an amount in the L/C Cash
Collateral Account, in an aggregate amount equal to the amount of such Net Asset
Sales Proceeds that have not been reinvested as permitted under Section 5.02(e),
provided that such deposit shall only be required to be maintained therein for
so long as the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on the date of such
prepayment.

(v) Prepayments of the Revolving Credit Facility made pursuant to clauses (i),
(ii), (iii) and (iv) above shall be applied first to prepay Letter of Credit
Advances then outstanding until such Advances are paid in full, second to prepay
Swing Line Advances then outstanding until such Advances are paid in full, third
to prepay Revolving Credit Advances then outstanding (on a pro rata basis in
respect of all Lenders) until such Advances are paid in full and fourth
deposited in the L/C Cash Collateral Account to cash collateralize 100% of the
Available Amount of the Letters of Credit then outstanding to the extent
required under the foregoing clauses. Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the relevant Issuing Bank or Lenders, as
applicable. On the earlier to occur of the (A)

 

39



--------------------------------------------------------------------------------

Termination Date, (B) the date on which funds are no longer required to be
maintained in the L/C Cash Collateral Account pursuant to Section 2.06(b)(ii),
(b)(iii) or (b)(iv), as applicable, and (C) the expiration or other termination
of any Letters of Credit for which funds are on deposit in the L/C Cash
Collateral Account without any drawings thereon, then, in each case, so long as
no Default shall have occurred and be continuing, any remaining funds on deposit
in the L/C Cash Collateral Account (together with any interest earned thereon)
shall be returned to the Borrower.

(vi) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each December, March, June
and September during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance plus (B) the Applicable Margin in effect
on the first day of such Interest Period, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurocurrency Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default of the type described in Section 6.01(a) or (f) or, at the election
of the Administrative Agent and the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, the Borrower shall pay
interest on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable under the Loan Documents
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid, in the case of interest, on
the Type of Advance on which such interest has accrued pursuant to clause (a)(i)
or (a)(ii) above and, in all other cases, on Base Rate Advances pursuant to
clause (a)(i) above.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrower and each Lender of the applicable Interest Period
and the applicable interest rate determined by the Administrative Agent for
purposes of clause (a)(i) or (a)(ii) above, and the applicable rate, if any,
furnished by each Reference Bank for the purpose of determining the applicable
interest rate under clause (a)(ii) above.

 

40



--------------------------------------------------------------------------------

(d) Interest Rate Determination. (i) Each Reference Bank agrees to furnish to
the Administrative Agent timely information for the purpose of determining each
Eurocurrency Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks.

(ii) If Reuters Screen LIBOR01 Page (or, with respect to Eurocurrency Rate
Advances denominated in Euros, Reuters Screen EURLIBOR Page) is unavailable and
fewer than two Reference Banks are able to furnish timely information to the
Administrative Agent for determining the Eurocurrency Rate for any Eurocurrency
Rate Advances,

(A) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,

(B) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, (i) if such Advance is a Eurocurrency Rate Advance
that is denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Advance is a Eurocurrency Rate Advance that is denominated in a Committed
Foreign Currency, be exchanged for an Equivalent amount of Dollars and Convert
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and

(C) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist with respect to such Eurocurrency Rate Advances.

SECTION 2.08. Fees. (a) Unused Fee. The Borrower shall pay to the Administrative
Agent for the account of the Lenders an unused commitment fee (the “Unused
Fee”), from the date hereof in the case of each Initial Lender and from the
effective date specified in the Assignment and Acceptance or the Assumption
Agreement, as the case may be, pursuant to which it became a Lender in the case
of each other Lender until the Termination Date, payable in arrears quarterly on
the last day of each December, March, June and September, commencing
September 30, 2007, and on the Termination Date. The Unused Fee payable for the
account of each Lender shall be calculated for each period for which the Unused
Fee is payable on the average daily Unused Revolving Credit Commitment of such
Lender during such period at the rate per annum equal to, (a) for any period in
which the average daily Facility Exposure for such period is equal to or exceeds
50% of the aggregate Revolving Credit Commitments, 0.125% per annum, and (b) in
all other cases, 0.20% per annum.

(b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the Administrative
Agent for the account of each Lender a commission, payable in arrears,
(a) quarterly on the last day of each December, March, June and September,
commencing September 30, 2007, and (b) on the earliest to occur of the full
drawing, expiration, termination or cancellation of any Letter of Credit, and
(c) on the Termination Date, on such Lender’s Pro Rata Share of the average
daily aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time at the rate per annum equal to the Applicable
Margin for Eurocurrency Rate Advances in effect from time to time.

(ii) The Borrower shall pay to each Issuing Bank, for its own account, (A) a
fronting fee for each Letter of Credit issued by such Issuing Bank in an amount
equal to 0.125% of the Available Amount of such Letter of Credit on the date of
issuance of such Letter of Credit, payable on such date and (B) such other
customary commissions, issuance fees, transfer fees and other fees and charges
in connection with the issuance or administration of each Letter of Credit as
the Borrower and such Issuing Bank shall agree.

 

41



--------------------------------------------------------------------------------

(c) Administrative Agent’s Fees. The Borrower shall pay to the Administrative
Agent for its own account the fees, in the amounts and on the dates, set forth
in the Fee Letter and such other fees as may from time to time be agreed between
the Borrower and the Administrative Agent.

(d) Extension Fees. The Borrower shall pay to the Administrative Agent (i) on
the First Extension Date, for the account of each Lender, a Facility extension
fee, in an amount equal to 0.25% of each Lender’s Revolving Credit Commitment
then outstanding and (ii) on the Second Extension Date, for the account of each
Lender, a Facility extension fee, in an amount equal to 0.25% of each Lender’s
Revolving Credit Commitment then outstanding.

SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 1:00
P.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances denominated in Dollars of one Type
comprising the same Borrowing into Advances denominated in Dollars of the other
Type; provided, however, that any Conversion of Eurocurrency Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(c), no Conversion of any Advances shall result
in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing under any Facility
shall be made ratably among the Lenders in accordance with their Commitments
under such Facility. Each such notice of Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Dollar denominated Advances to be Converted and (iii) if such Conversion is into
Eurocurrency Rate Advances, the duration of the initial Interest Period for such
Advances. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing (including, if applicable,
the Equivalent in Dollars of any such Advances that are not Dollar denominated)
shall be reduced, by payment or prepayment or otherwise, to less than $5,000,000
(or the Equivalent in any Committed Foreign Currency), such Advances shall
automatically as of the last day of the then applicable Interest Period Convert
into Base Rate Advances.

(ii) If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, whereupon each such
Eurocurrency Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, (i) if such Eurocurrency Rate Advance is
denominated in Dollars, Convert into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in a Committed Foreign Currency, be
exchanged for an Equivalent amount of Dollars and Convert into a Base Rate
Advance.

(iii) Upon the occurrence and during the continuance of any Event of Default,
(x) each Base Rate Advance denominated in any Committed Foreign Currency will
automatically, on the date of such Event of Default, be exchanged for an
Equivalent amount of Dollars, (y) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(1) if such Eurocurrency Rate Advance is denominated in Dollars, be Converted
into a Base Rate Advance and (2) if such Eurocurrency Rate Advance is
denominated in any Committed Foreign Currency, be exchanged for an Equivalent
amount of Dollars and be Converted into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended.

 

42



--------------------------------------------------------------------------------

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority, including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), there shall be any increase in the cost to any Lender
Party of agreeing to make or of making, funding or maintaining Eurocurrency Rate
Advances or of agreeing to issue or of issuing or maintaining or participating
in Letters of Credit or of agreeing to make or of making or maintaining Letter
of Credit Advances (excluding, for purposes of this Section 2.10, any such
increased costs resulting from (y) Taxes or Other Taxes (as to which
Section 2.12 shall govern) and (z) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender Party is organized or
has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, within 2 Business Days after demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased
cost; provided, however, that a Lender Party claiming additional amounts under
this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party. A certificate as to the amount
of such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, within 2
Business Days after demand by such Lender Party or such corporation (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital to be allocable to the
existence of such Lender Party’s commitment to lend or to issue or participate
in Letters of Credit hereunder or to the issuance or maintenance of or
participation in any Letters of Credit. A certificate as to such amounts
submitted to the Borrower by such Lender Party shall be conclusive and binding
for all purposes, absent manifest error.

(c) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurocurrency Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurocurrency Rate Advances for such
Interest Period, the Administrative Agent shall forthwith so notify the Borrower
and the Lenders, whereupon (i) each such Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(x) if such Eurocurrency Advance is denominated in Dollars, Convert into a Base
Rate Advance, and (y) if such Eurocurrency Advance is denominated in any
Committed Foreign Currency, be exchanged for an Equivalent amount of Dollars and
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurocurrency Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.

 

43



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Eurocurrency Lending Office to
perform its obligations hereunder to make Eurocurrency Rate Advances in Dollars
or any Committed Foreign Currency or to fund or continue to fund or maintain
Eurocurrency Rate Advances in Dollars or any Committed Foreign Currency
hereunder, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, (i) each Eurocurrency Rate Advance
will automatically, upon such demand, (x) if such Eurocurrency Advance is
denominated in Dollars, Convert into a Base Rate Advance, and (y) if such
Eurocurrency Advance is denominated in any Committed Foreign Currency, be
exchanged for an Equivalent amount of Dollars and Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended until the Administrative
Agent shall notify the Borrower that such Lender has determined that the
circumstances causing such suspension no longer exist; provided, however, that,
before making any such demand, such Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurocurrency Lending Office if the making of such a
designation would allow such Lender or its Eurocurrency Lending Office to
continue to perform its obligations to make Eurocurrency Rate Advances or to
continue to fund or maintain Eurocurrency Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Foreign Currency),
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.13), not later than 2:00 P.M. (New York City time) on the
day when due in Dollars to the Administrative Agent at the applicable
Administrative Agent’s Account in same day funds, with payments being received
by the Administrative Agent after such time being deemed to have been received
on the next succeeding Business Day. The Borrower shall make each payment
hereunder with respect to principal of, interest on, and other amounts relating
to, Advances denominated in a Committed Foreign Currency, irrespective of any
right of counterclaim or set-off (except as otherwise provided in Section 2.13),
not later than 11:00 A.M. (local time) on the day when due in such Committed
Foreign Currency to the Administrative Agent at the applicable Administrative
Agent’s Account in same day funds, with payments being received by the
Administrative Agent after such time being deemed to have been received on the
next succeeding Business Day. The Administrative Agent will promptly thereafter
cause like funds to be distributed (i) if such payment by the Borrower is in
respect of principal, interest, commitment fees or any other Obligation then
payable hereunder and under the Notes to more than one Lender Party, to such
Lender Parties for the account of their respective Applicable Lending Offices
ratably in accordance with the amounts of such respective Obligations then
payable to such Lender Parties and (ii) if such payment by the Borrower is in
respect of any Obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. Upon any Assuming
Lender becoming a Lender hereunder as a result of a Commitment Increase pursuant
to Section 2.18 and upon the Administrative Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date, the Administrative Agent
shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to such Assuming Lender.
Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 9.07(d), from
and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender Party assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

 

44



--------------------------------------------------------------------------------

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or, in the case of a Lender, under the Note held by such Lender, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender Party any amount so due.

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurocurrency Rate or the
Federal Funds Rate and of fees and Letter of Credit commissions shall be made by
the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at (i) the Federal Funds Rate in the case of Advances denominated in
Dollars or (ii) the cost of funds incurred by the Administrative Agent in
respect of such amount in the case of Advances denominated in any Committed
Foreign Currency.

(f) To the extent that the Administrative Agent receives funds for application
to the amounts owing by the Borrower under or in respect of this Agreement or
any Note in currencies other than the currency or currencies required to enable
the Administrative Agent to distribute funds to the Lenders in accordance with
the terms of this Section 2.11, the Administrative Agent shall be entitled to
convert or exchange such funds into Dollars or into a Committed Foreign Currency
or from Dollars to a Committed Foreign Currency or from a Committed Foreign
Currency to Dollars, as the case may be, to the extent necessary to enable the
Administrative Agent to distribute such funds in accordance with the terms of
this Section 2.11, provided that the Borrower and each of the Lenders hereby
agree that the Administrative Agent shall not be liable or responsible for any
loss, cost or expense suffered by the Borrower or such Lender as a result of any
conversion or exchange of currencies effected pursuant to this Section 2.11(f)
or as a result of the failure of the Administrative Agent to effect any such
conversion or exchange; and provided further that the Borrower agrees to
indemnify the Administrative Agent and each Lender, and hold the Administrative
Agent and each Lender harmless, for any and all losses, costs and expenses
incurred by the Administrative Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.11(f).

 

45



--------------------------------------------------------------------------------

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lender Parties under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as Administrative Agent) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Administrative Agent on such date;

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Banks (solely in their
respective capacities as such) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Issuing Banks on such date;

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12 on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lender Parties on such date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a), (b)(i) and (d) on such date, ratably based upon
the respective aggregate Commitments of the Lenders under the Facilities on such
date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

(viii) eighth, to the payment of the principal amount of all of the outstanding
Advances and any reimbursement obligations that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such principal and reimbursement obligations
owing to the Administrative Agent and the Lender Parties on such date, and to
deposit into the L/C Cash Collateral Account any contingent reimbursement
obligations in respect of outstanding Letters of Credit to the extent required
by Section 6.02; and

 

46



--------------------------------------------------------------------------------

(ix) ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

SECTION 2.12. Taxes. (a) Any and all payments by the Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.11, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and the Administrative Agent, taxes
that are imposed on its overall net income by the United States (including
branch profits taxes or alternative minimum tax) and taxes that are imposed on
its overall net income (and franchise or other similar taxes imposed in lieu
thereof) by the state or foreign jurisdiction under the laws of which such
Lender Party or the Administrative Agent, as the case may be, is organized or
any political subdivision thereof and, in the case of each Lender Party, taxes
that are imposed on its overall net income (and franchise or other similar taxes
imposed in lieu thereof) by the state or foreign jurisdiction of such Lender
Party’s Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender Party or the Administrative Agent, (i) the sum payable by the
Borrower shall be increased as may be necessary so that after the Borrower and
the Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make all such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

(b) In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performance under, or
otherwise with respect to, this Agreement, or any other Loan Document
(hereinafter referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender Party and the Administrative Agent
for and hold them harmless against the full amount of Taxes and Other Taxes, and
for the full amount of taxes of any kind imposed by any jurisdiction (taking
into account any available credits, as determined in the reasonable judgment of
the Lender Party or the Administrative Agent, as the case may be, arising from
the imposition of the underlying Taxes or Other Taxes) on amounts payable under
this Section 2.12, imposed on or paid by such Lender Party or the Administrative
Agent (as the case may be) and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender Party or
the Administrative Agent (as the case may be) makes written demand therefor;
provided, however, that the Borrower shall not be obligated to make payment to
any Lender Party or the Administrative Agent, as the case may be, pursuant to
this Section 2.12 in respect of any penalties, interest and other liabilities
attributable to Taxes or Other Taxes to the extent such penalties, interest and
other liabilities are attributable to the gross negligence or willful misconduct
(as found in a final, non-appealable judgment by a court of competent
jurisdiction) of such Lender Party or the Administrative Agent, as the case may
be.

 

47



--------------------------------------------------------------------------------

(d) Within 60 days after the date of any payment of Taxes, the Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment or, if
such receipts are not obtainable, other evidence of such payments by the
Borrower reasonably satisfactory to the Administrative Agent. For purposes of
subsections (d) and (e) of this Section 2.12, the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States (each, a “Foreign Lender”) shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender
Party, and on the date of the Assumption Agreement or the Assignment and
Acceptance pursuant to which it becomes a Lender Party in the case of each other
Lender Party, and from time to time thereafter as requested in writing by the
Borrower (but only so long thereafter as such Lender Party remains lawfully able
to do so), provide each of the Administrative Agent and the Borrower (i) two
duly completed and signed copies of either Internal Revenue Service Form W-8BEN
(claiming an exemption from or a reduction in United States withholding tax
under an applicable treaty) or its successor form or Form W-8ECI (claiming an
exemption from United States withholding tax as effectively connected income) or
its successor from and related applicable forms, as the case may be; or (ii) in
the case of a Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code and that cannot comply with
the requirements of clause (i) hereof, (x) a statement to the effect that such
Lender is eligible for a complete exemption from withholding of United States
Taxes under Code Section 871(h) or 881(c), and (y) two duly completed and signed
copies of Internal Revenue Service Form W-8BEN or successor and related
applicable form. If the forms provided by a Lender Party at the time such Lender
Party first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender Party provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, at the effective date of the
Assumption Agreement or the Assignment and Acceptance pursuant to which a Lender
Party becomes a party to this Agreement, the Lender Party assignor was entitled
to payments under subsection (a) of this Section 2.12 in respect of United
States withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender Party
assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W8-ECI or W8-BEN or the statement set forth in
(ii)(x) above, that the applicable Lender Party reasonably considers to be
confidential, such Lender Party shall give notice thereof to the Borrower and
shall not be obligated to include in such form or document such confidential
information. Upon the request of the Borrower, any Lender that is a United
States person and is not an exempt recipient for United States backup
withholding purposes shall deliver to the Borrower two copies of Internal
Revenue Service form W-9 (or any successor form).

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form described in subsection (e) above (other
than if such failure is due to a change in law occurring after the date on which
a form originally was required to be provided or if such form otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such reasonable steps
as such Lender Party shall reasonably request to assist such Lender Party to
recover such Taxes.

 

48



--------------------------------------------------------------------------------

(g) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.

(h) If any Lender Party or the Administrative Agent receives a refund of Taxes
or Other Taxes paid by the Borrower or for which the Borrower has indemnified
any Lender Party or the Administrative Agent, as the case may be, pursuant to
this Section 2.12, then such Lender Party or the Administrative Agent, as
applicable, shall pay such amount, net of any expenses incurred by such Lender
Party or the Administrative Agent, to the Borrower within 30 days of the receipt
of such Taxes or Other Taxes. Notwithstanding the foregoing, (i) the Borrower
shall not be entitled to review the tax records or financial information of any
Lender Party or the Administrative Agent and (ii) neither the Administrative
Agent nor any Lender Party shall have any obligation to pursue (and no Loan
Party shall have any right to assert) any refund of Taxes or Other Taxes that
may be paid by the Borrower.

SECTION 2.13. Sharing of Payments, Etc. (a) Sharing Within U.S. Dollar Revolving
Credit Facility. If any U.S. Dollar Lender Party shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such U.S. Dollar
Lender Party hereunder and under the Notes at such time in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations due and
payable to such U.S. Dollar Lender Party at such time to (ii) the aggregate
amount of the Obligations due and payable to all U.S. Dollar Lender Parties
hereunder and under the Notes at such time) of payments on account of the
Obligations due and payable to all U.S. Dollar Lender Parties hereunder and
under the Notes at such time obtained by all the U.S. Dollar Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such U.S. Dollar Lender Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such U.S. Dollar Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
U.S. Dollar Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations owing (but not due and payable) to all
U.S. Dollar Lender Parties hereunder and under the Notes at such time obtained
by all of the U.S. Dollar Lender Parties at such time, such U.S. Dollar Lender
Party shall forthwith purchase from the other U.S. Dollar Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
U.S. Dollar Lender Party to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing U.S. Dollar Lender Party, such
purchase from each other U.S. Dollar Lender Party shall be rescinded and such
other U.S. Dollar Lender Party shall repay to the purchasing U.S. Dollar Lender
Party the purchase price to the extent of such U.S. Dollar Lender Party’s
ratable share (according to the proportion of (i) the purchase price paid to
such U.S. Dollar Lender Party to (ii) the aggregate purchase price paid to all
U.S. Dollar Lender Parties) of such recovery together with an amount equal to
such U.S. Dollar Lender Party’s ratable share (according to the proportion of
(i) the amount of such other U.S. Dollar Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing U.S. Dollar Lender Party)
of any interest or other amount paid or payable by the purchasing U.S. Dollar
Lender Party in respect of the total amount so recovered. The Borrower agrees
that any U.S. Dollar Lender Party so purchasing an interest or participating
interest from another U.S. Dollar Lender Party pursuant to this Section 2.13(a)
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such U.S. Dollar Lender Party were
the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

 

49



--------------------------------------------------------------------------------

(b) Sharing Within Multicurrency Revolving Credit Facility. If any Multicurrency
Revolving Lender shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise, other
than as a result of an assignment pursuant to Section 9.07) (a) on account of
Obligations due and payable to such Multicurrency Revolving Lender hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such
Multicurrency Revolving Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all U.S. Dollar Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations due and
payable to all U.S. Dollar Lender Parties hereunder and under the Notes at such
time obtained by all the U.S. Dollar Lender Parties at such time or (b) on
account of Obligations owing (but not due and payable) to such Multicurrency
Revolving Lender hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Multicurrency Revolving Lender at such time to (ii) the aggregate
amount of the Obligations owing (but not due and payable) to all U.S. Dollar
Lender Parties hereunder and under the Notes at such time) of payments on
account of the Obligations owing (but not due and payable) to all U.S. Dollar
Lender Parties hereunder and under the Notes at such time obtained by all of the
U.S. Dollar Lender Parties at such time, such Multicurrency Revolving Lender
shall forthwith purchase from the other U.S. Dollar Lender Parties such
interests or participating interests in the Obligations due and payable or owing
to them, as the case may be, as shall be necessary to cause such purchasing
Multicurrency Revolving Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Multicurrency Revolving Lender, such
purchase from each other Multicurrency Revolving Lender shall be rescinded and
such other Multicurrency Revolving Lender shall repay to the purchasing
Multicurrency Revolving Lender the purchase price to the extent of such
Multicurrency Revolving Lender’s ratable share (according to the proportion of
(i) the purchase price paid to such Multicurrency Revolving Lender to (ii) the
aggregate purchase price paid to all U.S. Dollar Lender Parties) of such
recovery together with an amount equal to such Multicurrency Revolving Lender’s
ratable share (according to the proportion of (i) the amount of such other
Multicurrency Revolving Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Multicurrency Revolving Lender) of any interest or
other amount paid or payable by the purchasing Multicurrency Revolving Lender in
respect of the total amount so recovered. The Borrower agrees that any
Multicurrency Revolving Lender so purchasing an interest or participating
interest from another Multicurrency Revolving Lender pursuant to this
Section 2.13(b) may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Multicurrency
Revolving Lender were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.

(c) Pro Rata Sharing Following Event of Default. Notwithstanding the foregoing
provisions of this Section 2.13, following the occurrence and during the
continuance of any Event of Default and the conversion of all Advances
denominated in any Committed Foreign Currency into Dollars pursuant to
Section 2.09(b)(iii), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of

 

50



--------------------------------------------------------------------------------

payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of such Lender Party’s ratable share (according to the proportion of
(i) the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this
Section 2.13(c) may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely for the acquisition and development
of Assets, for repayment of Debt, for working capital and for other general
corporate purposes of the Parent Guarantor, the Borrower and its Subsidiaries.

SECTION 2.15. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Note, in substantially the form of Exhibit A hereto,
payable to the order of such Lender Party in a principal amount equal to the
Revolving Credit Commitment of such Lender Party. All references to Notes in the
Loan Documents shall mean Notes, if any, to the extent issued hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance and Assumption
Agreement delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender Party hereunder, and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender Party’s share
thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided,

 

51



--------------------------------------------------------------------------------

however, that the failure of the Administrative Agent or such Lender Party to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

SECTION 2.16. Extensions of Termination Date. (a) First Extension. At least 30
days but not more than 90 days prior to the Termination Date, the Borrower, by
written notice to the Administrative Agent, may request, with respect to the
Commitments then outstanding, a single one-year extension of the Termination
Date. The Administrative Agent shall promptly notify each Lender of such request
and the Termination Date in effect at such time shall, effective as at the
Termination Date (the “First Extension Date”), be extended for an additional one
year period, provided that, on the First Extension Date the following statements
shall be true and the Administrative Agent shall have received for the account
of each Lender Party a certificate signed by a duly authorized officer of the
Borrower, dated the First Extension Date, stating that: (x) the representations
and warranties contained in Section 4.01 are true and correct on and as of the
First Extension Date (except to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier
date)), and (y) no Default has occurred and is continuing or would result from
such extension. In the event that an extension is effected pursuant to this
Section 2.16(a), the aggregate principal amount of all Advances shall be repaid
in full ratably to the Lenders on the Termination Date as so extended. As of the
First Extension Date, any and all references in this Agreement, the Notes, if
any, or any of the other Loan Documents to the “Termination Date” shall refer to
the Termination Date as so extended.

(b) Second Extension. Provided that the Borrower has extended the Termination
Date in accordance with Section 2.16(a), then at least 30 days but not more than
90 days prior to the Termination Date as so extended, the Borrower, by written
notice to the Administrative Agent, may request, with respect to the Commitments
then outstanding, a single one-year extension of the Termination Date. The
Administrative Agent shall promptly notify each Lender of such request and the
Termination Date in effect at such time shall, effective as at the Termination
Date (the “Second Extension Date”), be extended for an additional one year
period, provided that, on the Second Extension Date the following statements
shall be true and the Administrative Agent shall have received for the account
of each Lender Party a certificate signed by a duly authorized officer of the
Borrower, dated the Second Extension Date, stating that: (x) the representations
and warranties contained in Section 4.01 are true and correct on and as of the
Second Extension Date (except to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier
date)), and (y) no Default has occurred and is continuing or would result from
such extension. In the event that an extension is effected pursuant to this
Section 2.16(b), the aggregate principal amount of all Advances shall be repaid
in full ratably to the Lenders on the Termination Date as so extended. As of the
Second Extension Date, any and all references in this Agreement, the Notes, if
any, or any of the other Loan Documents to the “Termination Date” shall refer to
the Termination Date as so extended.

SECTION 2.17. Cash Collateral Account. (a) Grant of Security. The Borrower
hereby pledges to the Administrative Agent, as collateral agent for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
as collateral agent for the ratable benefit of the Secured Parties, a security
interest in, the Borrower’s right, title and interest in and to the L/C Cash
Collateral Account and all (i) funds and financial assets from time to time
credited thereto (including, without limitation, all Cash Equivalents), all
interest, dividends, distributions, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such funds and financial assets, and all certificates
and instruments, if any, from time to time representing or evidencing the L/C
Cash Collateral Account, (ii) and all promissory notes, certificates of deposit,
deposit accounts, checks and other instruments from time to time delivered to or
otherwise

 

52



--------------------------------------------------------------------------------

possessed by the Administrative Agent, as collateral agent for or on behalf of
the Borrower, in substitution for or in addition to any or all of the then
existing L/C Account Collateral and (iii) all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the then existing L/C Account Collateral, in each of the cases set forth in
clauses (i), (ii) and (iii) above, whether now owned or hereafter acquired by
the Borrower, wherever located, and whether now or hereafter existing or arising
(all of the foregoing, collectively, the “L/C Account Collateral”).

(b) Maintaining the L/C Account Collateral. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding, any Guaranteed Hedge Agreement shall be
in effect or any Lender Party shall have any Commitment:

(i) the Borrower will maintain all L/C Account Collateral only with the
Administrative Agent, as collateral agent; and

(ii) the Administrative Agent shall have the sole right to direct the
disposition of funds with respect to the L/C Cash Collateral Account subject to
the provisions of this Agreement, and it shall be a term and condition of such
L/C Cash Collateral Account that, except as otherwise provided herein,
notwithstanding any term or condition to the contrary in any other agreement
relating to the L/C Cash Collateral Account, as the case may be, that no amount
(including, without limitation, interest on Cash Equivalents credited thereto)
will be paid or released to or for the account of, or withdrawn by or for the
account of, the Borrower or any other Person from the L/C Cash Collateral
Account; and

(iii) the Administrative Agent may (with the consent of the Required Lenders and
shall at the request of the Required Lenders), at any time and without notice
to, or consent from, the Borrower, transfer, or direct the transfer of, funds
from the L/C Account Collateral to satisfy the Borrower’s Obligations under the
Loan Documents if an Event of Default shall have occurred and be continuing.

(c) Investing of Amounts in the L/C Cash Collateral Account. The Administrative
Agent will, from time to time invest (i)(A) amounts received with respect to the
L/C Cash Collateral Account in such Cash Equivalents credited to the L/C Cash
Collateral Account as the Borrower may select and the Administrative Agent, as
collateral agent, may approve in its reasonable discretion, and (B) interest
paid on the Cash Equivalents referred to in clause (i)(A) above, and
(ii) reinvest other proceeds of any such Cash Equivalents that may mature or be
sold, in each case in such Cash Equivalents credited in the same manner.
Interest and proceeds that are not invested or reinvested in Cash Equivalents as
provided above shall be deposited and held in the L/C Cash Collateral Account.
In addition, the Administrative Agent shall have the right at any time to
exchange such Cash Equivalents for similar Cash Equivalents of smaller or larger
determinations, or for other Cash Equivalents, credited to the L/C Cash
Collateral Account.

(d) Release of Amounts. So long as no Event of Default under the Credit
Agreement shall have occurred and be continuing, the Administrative Agent will
pay and release to the Borrower or at its order or, at the request of the
Borrower, to the Administrative Agent to be applied to the Obligations of the
Borrower under the Loan Documents such amount, if any, as is then on deposit in
the L/C Cash Collateral Account.

(e) Remedies. Upon the occurrence and during the continuance of any Event of
Default, in addition to the rights and remedies available pursuant to Article VI
hereof and under the other

 

53



--------------------------------------------------------------------------------

Loan Documents, (i) the Administrative Agent may exercise in respect of the L/C
Account Collateral all the rights and remedies of a secured party upon default
under the UCC (whether or not the UCC applies to the affected L/C Account
Collateral), and (ii) the Administrative Agent may, without notice to the
Borrower, except as required by law and at any time or from time to time,
charge, set-off and otherwise apply all or any part of the Obligations of the
Borrower under the Loan Documents against any funds held with respect to the L/C
Account Collateral or in any other deposit account.

SECTION 2.18. Increase in the Aggregate Commitments. (a) The Borrower may, at
any time by written notice to the Administrative Agent, request an increase in
the aggregate amount of the Revolving Credit Commitments by not less than
$5,000,000 in the aggregate (each such proposed increase, a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Termination Date then in effect (the “Increase Date”) as specified in
the related notice to the Administrative Agent; provided, however, that (i) in
no event shall the aggregate amount of the Commitments at any time exceed
$750,000,000, (ii) on the date of any request by the Borrower for a Commitment
Increase and on the related Increase Date, the conditions set forth in Sections
3.01(a)(i) and 3.02 shall be satisfied and (iii) each such Commitment Increase
shall be allocated 50% to the U.S. Dollar Revolving Credit Commitments (the
“U.S. Dollar Commitment Increase”) and 50% to the Multicurrency Revolving Credit
Commitments (the “Multicurrency Commitment Increase”).

(b) The Administrative Agent shall promptly notify the Lenders of each request
by the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amounts of the U.S. Dollar Commitment Increase and the Multicurrency
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders wishing to participate in the Commitment Increase must commit to an
increase in the amount of their respective Revolving Credit Commitments (the
“Commitment Date”). Each Lender that is willing to participate in such requested
Commitment Increase (each, an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Administrative Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its U.S. Dollar
Revolving Credit Commitment (an “Increased U.S. Dollar Commitment Amount”)
and/or Multicurrency Revolving Credit Commitment (an “Increased Multicurrency
Commitment Amount”). If the Lenders notify the Administrative Agent that they
are willing to increase the amount of their respective U.S. Dollar Revolving
Credit Commitments by an aggregate amount that exceeds the amount of the
requested U.S. Dollar Commitment Increase, the requested U.S. Dollar Commitment
Increase shall be allocated to each Lender willing to participate therein in an
amount equal to the U.S. Dollar Commitment Increase multiplied by the ratio of
each Lender’s Increased U.S. Dollar Commitment Amount to the aggregate amount of
all Increased U.S. Dollar Commitment Amounts. If the Lenders notify the
Administrative Agent that they are willing to increase the amount of their
respective Multicurrency Revolving Credit Commitments by an aggregate amount
that exceeds the amount of the requested Multicurrency Commitment Increase, the
requested Multicurrency Commitment Increase shall be allocated to each Lender
willing to participate therein in an amount equal to the Multicurrency
Commitment Increase multiplied by the ratio of each Lender’s Increased
Multicurrency Commitment Amount to the aggregate amount of all Increased
Multicurrency Commitment Amounts.

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If (i) the aggregate amount
by which the Lenders are willing to participate in any requested U.S. Dollar
Commitment Increase on any such Commitment Date is less than the requested
U.S. Dollar Commitment Increase or (ii) the aggregate amount by which the
Lenders are willing to participate in any requested Multicurrency Commitment
Increase on any such Commitment Date is less than the requested Multicurrency
Commitment Increase, then, in either case, the Borrower may extend offers to one
or more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided,

 

54



--------------------------------------------------------------------------------

however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
or, if less than $5,000,000, the amount of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(c) (an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the U.S. Dollar Revolving Credit
Commitment and/or Multicurrency Revolving Credit Commitment, as the case may be,
of each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before such
Increase Date the following, each dated such date:

(i) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each, an
“Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Borrower; and

(ii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment (and the allocation thereof between its
U.S. Dollar Revolving Credit Commitment and its Multicurrency Revolving Credit
Commitment) in a writing satisfactory to the Borrower and the Administrative
Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Borrower, on or before 1:00 P.M. (New York City time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Assuming Lender on such date.

(e) On the Increase Date, to the extent the Advances then outstanding and owed
to any U.S. Dollar Revolving Lender immediately prior to the effectiveness of
the U.S. Dollar Commitment Increase shall be less than such Lender’s U.S. Dollar
Revolving Credit Pro Rata Share (calculated immediately following the
effectiveness of such U.S. Dollar Commitment Increase) of all Advances then
outstanding that are owed to U.S. Dollar Revolving Lenders (each such Lender,
including any Assuming Lender, a “U.S. Dollar Purchasing Lender”), then such
U.S. Dollar Purchasing Lender, without executing an Assignment and Acceptance,
shall be deemed to have purchased an assignment of a pro rata portion of the
Advances then outstanding and owed to each U.S. Dollar Revolving Lender that is
not a U.S. Dollar Purchasing Lender (a “U.S. Dollar Selling Lender”) in an
amount sufficient such that following the effectiveness of all such assignments
the Advances outstanding and owed to each U.S. Dollar Revolving Lender shall
equal such Lender’s U.S. Dollar Revolving Credit Pro Rata Share (calculated
immediately following the effectiveness of such U.S. Dollar Commitment Increase
on the Increase Date) of all Advances then outstanding and owed to all
U.S. Dollar Revolving Lenders. The Administrative Agent shall calculate the net
amount to be paid by each U.S. Dollar Purchasing Lender and received by each
U.S. Dollar Selling Lender in connection with the assignments effected hereunder
on the Increase Date. Each U.S. Dollar Purchasing Lender shall make the amount
of its required payment available to the Administrative Agent, in same day
funds, at the office of the Administrative Agent not later than 12:00 P.M. (New
York time) on the Increase Date. The Administrative Agent shall distribute on
the Increase Date the proceeds of such amount to each of the U.S. Dollar Selling
Lenders entitled to receive such payments at its Applicable Lending Office.

 

55



--------------------------------------------------------------------------------

(f) On the Increase Date, to the extent the Advances then outstanding and owed
to any Multicurrency Revolving Lender immediately prior to the effectiveness of
the Multicurrency Commitment Increase shall be less than such Lender’s
Multicurrency Revolving Credit Pro Rata Share (calculated immediately following
the effectiveness of such Multicurrency Commitment Increase) of all Advances
then outstanding that are owed to Multicurrency Revolving Lenders (each such
Lender, including any Assuming Lender, a “Multicurrency Purchasing Lender”),
then such Multicurrency Purchasing Lender, without executing an Assignment and
Acceptance, shall be deemed to have purchased an assignment of a pro rata
portion of the Advances then outstanding and owed to each Multicurrency
Revolving Lender that is not a Multicurrency Purchasing Lender (a “Multicurrency
Selling Lender”) in an amount sufficient such that following the effectiveness
of all such assignments the Advances outstanding and owed to each Multicurrency
Revolving Lender shall equal such Lender’s Multicurrency Revolving Credit Pro
Rata Share (calculated immediately following the effectiveness of such
Multicurrency Commitment Increase on the Increase Date) of all Advances then
outstanding and owed to all Multicurrency Revolving Lenders. The Administrative
Agent shall calculate the net amount to be paid by each Multicurrency Purchasing
Lender and received by each Multicurrency Selling Lender in connection with the
assignments effected hereunder on the Increase Date. Each Multicurrency
Purchasing Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Increase Date. The
Administrative Agent shall distribute on the Increase Date the proceeds of such
amount to each of the Multicurrency Selling Lenders entitled to receive such
payments at its Applicable Lending Office.

(g) If in connection with the transactions described in this Section 2.18 any
Lender shall incur any losses, costs or expenses of the type described in
Section 9.04(c), then the Borrower shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for such losses, costs or expenses reasonably incurred.

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

SECTION 3.01. Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance or of any Issuing Bank to issue a
Letter of Credit on the occasion of the Initial Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Initial Extension of Credit:

(a) The Administrative Agent shall have received on or before the day of the
Initial Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the items specified in clauses
(i) and (ii) below) in sufficient copies for each Lender Party:

(i) A Note payable to the order of each Lender requesting the same.

(ii) Completed requests for information, dated on or before the date of the
Initial Extension of Credit, listing all effective financing statements filed in
the jurisdictions that the Administrative Agent may deem necessary or desirable
that name any Loan Party as debtor, together with copies of such other financing
statements, and evidence that all other actions that the Administrative Agent
may deem reasonably necessary or desirable have been taken (including, without
limitation, receipt of duly executed payoff letters and UCC termination
statements).

 

56



--------------------------------------------------------------------------------

(iii) With respect to the Unencumbered Assets set forth on Schedule II on the
Closing Date, the Administrative Agent hereby acknowledges the receipt of the
documentation and deliveries delivered to it previously in its capacity as the
administrative agent under the Existing Credit Agreement (pursuant to Sections
3.01 and 5.01(j) of the Existing Credit Agreement) and the Loan Parties
irrevocably agree that all such deliveries shall be deemed to have been made to
the Administrative Agent hereunder and that the Administrative Agent and Lender
Parties may rely on the same; provided, however, that notwithstanding the
foregoing, the Fusepoint Asset shall be treated as an Unencumbered Asset,
provided that if the Fusepoint Owner shall at any time (x) fail to be a direct
Subsidiary of the Borrower or a Guarantor or (y) fail to hold title to the
Fusepoint Asset for the sole use, benefit and advantage of the Borrower or a
Guarantor, all as set forth in the Fusepoint Owner’s Declaration of Trust, then,
in either such case, the Asset Value attributable to the Fusepoint Asset shall
be zero.

(iv) Certified copies of the resolutions of the Board of Directors, general
partner or managing member, as applicable, of each Loan Party and of each
general partner or managing member (if any) of each Loan Party approving the
transactions contemplated by the Loan Documents and each Loan Document to which
it is or is to be a party, and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transactions under the Loan Documents and each Loan
Document to which it is or is to be a party.

(v) A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Loan
Party and of each general partner or managing member (if any) of each Loan
Party, dated reasonably near the Closing Date, certifying, if and to the extent
such certification is generally available for entities of the type of such Loan
Party, (A) as to a true and correct copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Loan Party, general partner or managing member, as the case may
be, and each amendment thereto on file in such Secretary’s office and (B) that
(1) such amendments are the only amendments to the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document, as applicable, of such Loan Party, general partner or managing member,
as the case may be, on file in such Secretary’s office and (2) to the extent
available, such Loan Party, general partner or managing member, as the case may
be, has paid all franchise taxes to the date of such certificate and (C) such
Loan Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation.

(vi) A copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any Loan Party or any general partner or managing
member of a Loan Party owns or leases property or in which the conduct of its
business requires it to qualify or be licensed as a foreign corporation except
where the failure to so qualify or be licensed would not be reasonably likely to
have a Material Adverse Effect, dated reasonably near (but prior to) the Closing
Date, stating, with respect to each such Loan Party, general partner or managing
member, that such Loan Party, general partner or managing member, as the case
may be, is duly qualified and in good standing as a foreign corporation, limited
partnership or limited liability company in such State and has filed all annual
reports required to be filed to the date of such certificate.

 

57



--------------------------------------------------------------------------------

(vii) A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its President or a Vice President
and its Secretary or any Assistant Secretary (or those of its general partner or
managing member, if applicable), dated the Closing Date (the statements made in
which certificate shall be true on and as of the date of the Initial Extension
of Credit), certifying as to (A) the absence of any amendments to the
constitutive documents of such Loan Party, general partner or managing member,
as applicable, since the date of the certificate referred to in
Section 3.01(a)(vi), (B) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party,
general partner or managing member, as applicable, as in effect on the date on
which the resolutions referred to in Section 3.01(a)(v) were adopted and on the
date of the Initial Extension of Credit, (C) the due incorporation, organization
or formation and good standing or valid existence of such Loan Party, general
partner or managing member, as applicable, as a corporation, limited liability
company or partnership organized under the laws of the jurisdiction of its
incorporation, organization or formation and the absence of any proceeding for
the dissolution or liquidation of such Loan Party, general partner or managing
member, as applicable, (D) the truth of the representations and warranties
contained in the Loan Documents as though made on and as of the date of the
Initial Extension of Credit and (E) the absence of any event occurring and
continuing, or resulting from the Initial Extension of Credit, that constitutes
a Default.

(viii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party (or Responsible Officer of the general partner or managing member of any
Loan Party) and of each general partner or managing member (if any) of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

(ix) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have reasonably requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, audited Consolidated annual financial
statements for the year ending December 31, 2006 of the Parent Guarantor,
interim financial statements dated the end of the most recent fiscal quarter for
which financial statements are available (or, in the event the Lender Parties’
due diligence review reveals material changes since such financial statements,
as of a later date within 45 days of the day of the Initial Extension of
Credit).

(x) Evidence of insurance (which may consist of binders or certificates of
insurance with respect to the blanket policies of insurance maintained by the
Loan Parties with respect to property, commercial general liability and
terrorism risks) with such responsible and reputable insurance companies or
associations, and in such amounts and covering such risks, as is reasonably
satisfactory to the Lender Parties.

(xi) An opinion of Latham & Watkins LLP, counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

 

58



--------------------------------------------------------------------------------

(xii) An opinion of Venable LLP, Maryland counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

(xiii) An opinion of Haynes and Boone, LLP, Texas counsel for the Loan Parties,
in form and substance satisfactory to the Administrative Agent.

(xiv) An opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.

(xv) A breakage indemnity letter agreement executed by the Borrower in form and
substance satisfactory to the Administrative Agent.

(xvi) A Notice of Borrowing or Notice of Issuance, as applicable, and an
Unencumbered Assets Certificate relating to the Initial Extension of Credit.

(b) The Lender Parties shall be satisfied with the corporate and legal structure
and capitalization of each Loan Party and its Subsidiaries, including the terms
and conditions of the charter and bylaws, operating agreement, partnership
agreement or other governing document of each of them.

(c) The Lender Parties shall be satisfied that all Existing Debt (including,
without limitation, all Debt under the Existing Credit Agreement other than the
Existing Letters of Credit), other than Surviving Debt, has been prepaid,
redeemed or defeased in full or otherwise satisfied and extinguished and that
all Surviving Debt shall be on terms and conditions satisfactory to the Lender
Parties.

(d) Before and after giving effect to the transactions contemplated by the Loan
Documents, there shall have occurred no material adverse change in the business,
condition (financial or otherwise) results of operations or prospects of the
Parent Guarantor, the Borrower or the Borrower and its Subsidiaries taken as a
whole since December 31, 2006.

(e) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect other than the matters described on
Schedule 4.01(f) hereto (the “Disclosed Litigation”) or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, and there shall have been
no material adverse change in the status, or financial effect on any Loan Party
or any of its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

(f) All material governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lender Parties) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lender Parties
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.

(g) The Borrower shall have paid all accrued fees of the Administrative Agent
and the Lender Parties and all reasonable, out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent, subject to the terms of the Fee Letter).

 

59



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Renewal,
Commitment Increase and Extension. (a) The obligation of each Lender to make an
Advance (other than a Letter of Credit Advance made by an Issuing Bank or a
Lender pursuant to Section 2.03(c) and a Swing Line Advance made by a Lender
pursuant to Section 2.02(b)) on the occasion of each Borrowing (including the
initial Borrowing), the obligation of each Issuing Bank to issue a Letter of
Credit (including the initial issuance) or renew a Letter of Credit, the
extension of Commitments pursuant to Section 2.16, a Commitment Increase
pursuant to Section 2.18 and the right of the Borrower to request a Swing Line
Borrowing shall be subject to the further conditions precedent that on the date
of such Borrowing, issuance, renewal, extension or increase the following
statements shall be true and the Administrative Agent shall have received for
the account of such Lender, the Swing Line Bank or such Issuing Bank (x) an
Unencumbered Assets Certificate dated the date of such Borrowing, issuance,
renewal, extension or increase and (y) a certificate signed by a duly authorized
officer of the Borrower, dated the date of such Borrowing, issuance, renewal,
extension or increase, stating that:

(i) the representations and warranties contained in each Loan Document are true
and correct on and as of such date, before and after giving effect to (A) such
Borrowing, issuance, renewal, extension or increase and (B) in the case of any
Borrowing, issuance or renewal, the application of the proceeds therefrom, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date (in which case
such representations and warranties shall have been true and correct on and as
of such earlier date));

(ii) no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing, issuance, renewal, extension or increase or
(B) in the case of any Borrowing or issuance or renewal, from the application of
the proceeds therefrom; and

(iii) for each Revolving Credit Advance or Swing Line Advance made by the Swing
Line Bank or issuance or renewal of any Letter of Credit, (A) 70% of the Total
Unencumbered Asset Value equals or exceeds the Unsecured Debt that will be
outstanding after giving effect to such Advance, issuance or renewal,
respectively, and (B) before and after giving effect to such Advance, issuance
or renewal, the Parent Guarantor shall be in compliance with the covenants
contained in Section 5.04, together with supporting information in form
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants;

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request in order to confirm (i) the accuracy of the Loan Parties’
representations and warranties contained in the Loan Documents, (ii) the Loan
Parties’ timely compliance with the terms, covenants and agreements set forth in
the Loan Documents, (iii) the absence of any Default and (iv) the rights and
remedies of the Secured Parties or the ability of the Loan Parties to perform
their Obligations.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

 

60



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Each Loan Party and each general partner or managing member, if any, of each
Loan Party (i) is a corporation, limited liability company or partnership duly
incorporated, organized or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, organization or formation,
(ii) is duly qualified and in good standing as a foreign corporation, limited
liability company or partnership in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. The Parent Guarantor
is organized in conformity with the requirements for qualification as a REIT
under the Internal Revenue Code, and its method of operation enables it to meet
the requirements for qualification and taxation as a REIT under the Internal
Revenue Code. All of the outstanding Equity Interests in the Parent Guarantor
have been validly issued, are fully paid and non-assessable, all of the general
partner Equity Interests in the Borrower are owned by the Parent Guarantor, and
all such general partner Equity Interests are owned by the Parent Guarantor free
and clear of all Liens.

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its incorporation, organization or formation,
the number of shares (or the equivalent thereof) of each class of its Equity
Interests authorized, and the number outstanding, on the date hereof and the
percentage of each such class of its Equity Interests owned (directly or
indirectly) by such Loan Party and the number of shares (or the equivalent
thereof) covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the date hereof. All of the outstanding Equity
Interests in each Loan Party’s Subsidiaries have been validly issued, are fully
paid and non-assessable and, to the extent owned by such Loan Party or one or
more of its Subsidiaries, are owned by such Loan Party or Subsidiaries free and
clear of all Liens (other than Liens on Equity Interests in Property-Level
Subsidiaries securing Non-Recourse Debt permitted under Section 5.02(b)(ii)(G)).

(c) The execution and delivery by each Loan Party and of each general partner or
managing member (if any) of each Loan Party of each Loan Document to which it is
or is to be a party, and the performance of its obligations thereunder, and the
consummation of the transactions contemplated by the Loan Documents, are within
the corporate, limited liability company or partnership powers of such Loan
Party, general partner or managing member, have been duly authorized by all
necessary corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party, general partner or managing
member, (ii) violate any law, rule, regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, any Material Contract binding on or affecting any Loan Party or any
of its Subsidiaries or any of their properties, or any general partner or
managing member of any Loan Party or (iv) result in or require the creation or
imposition of any Lien upon or with respect to any

 

61



--------------------------------------------------------------------------------

of the properties of any Loan Party or any of its Subsidiaries. No Loan Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such Material Contract, the violation or breach of which would be
reasonably likely to have a Material Adverse Effect.

(d) Except as otherwise set forth on Schedule 4.01(d), no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or any other third party is required for the due
execution, delivery, recordation, filing or performance by any Loan Party or any
general partner or managing member of any Loan Party of any Loan Document to
which it is or is to be a party or for the consummation of the transactions
contemplated by the Loan Documents and the exercise by the Administrative Agent
or any Lender Party of its rights under the Loan Documents, except for
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party and
general partner or managing member (if any) of each Loan Party party thereto.
This Agreement is, and each other Loan Document when delivered hereunder will
be, the legal, valid and binding obligation of each Loan Party and general
partner or managing member (if any) of each Loan Party party thereto,
enforceable against such Loan Party, general partner or managing member, as the
case may be, in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity.

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries or any general partner or managing
member (if any) of any Loan Party, including any Environmental Action, pending
or, to any Loan Party’s knowledge, threatened before any court, governmental
agency or arbitrator that (i) could reasonably be expected to have a Material
Adverse Effect (other than the Disclosed Litigation) or (ii) could reasonably be
expected to affect the legality, validity or enforceability of any Loan Document
or the consummation of the transactions contemplated by the Loan Documents, and
there has been no material adverse change in the status, or financial effect on
any Loan Party or any of its Subsidiaries or any general partner or managing
member (if any) of any Loan Party, of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto.

(g) The Consolidated balance sheet of the Parent Guarantor and its Subsidiaries
as at December 31, 2006 and the related Consolidated statement of income and
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the fiscal year then ended, accompanied by an unqualified
opinion of KPMG LLP, independent public accountants, and the Consolidated
balance sheet of the Parent Guarantor as at June 30, 2007, and the related
Consolidated statement of income and Consolidated statement of cash flows of the
Parent Guarantor and its Subsidiaries for the six months then ended, copies of
which have been furnished to each Lender Party, fairly present, subject, in the
case of such balance sheet as at June 30, 2007, and such statements of income
and cash flows for the six months then ended, to year-end audit adjustments, the
Consolidated financial condition of the Parent Guarantor and its Subsidiaries as
at such dates and the Consolidated results of operations of the Parent Guarantor
and its Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis, and
since December 31, 2006, there has been no Material Adverse Change.

 

62



--------------------------------------------------------------------------------

(h) The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Parent Guarantor and its Subsidiaries most
recently delivered to the Lender Parties pursuant to Section 5.03 were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Parent Guarantor’s best
estimate of its future financial performance.

(i) Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender Party in connection with the negotiation and syndication of the
Loan Documents or pursuant to the terms of the Loan Documents contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein not misleading.

(j) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance or
drawings under any Letter of Credit will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.

(k) Neither any Loan Party nor any of its Subsidiaries nor any general partner
or managing member of any Loan Party, as applicable, is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. Without limiting the generality of the foregoing, each Loan
Party and each of its Subsidiaries and each general partner or managing member
of any Loan Party, as applicable: (i) is primarily engaged, directly or through
a wholly-owned subsidiary or subsidiaries, in a business or businesses other
than that of (A) investing, reinvesting, owning, holding or trading in
securities or (B) issuing face-amount certificates of the installment type;
(ii) is not engaged in, does not propose to engage in and does not hold itself
out as being engaged in the business of (A) investing, reinvesting, owning,
holding or trading in securities or (B) issuing face-amount certificates of the
installment type; (iii) does not own or propose to acquire investment securities
(as defined in the Investment Company Act of 1940, as amended) having a value
exceeding forty percent (40%) of the value of such company’s total assets
(exclusive of government securities and cash items) on an unconsolidated basis;
(iv) has not in the past been engaged in the business of issuing face-amount
certificates of the installment type; and (v) does not have any outstanding
face-amount certificates of the installment type. Neither the making of any
Advances, nor the issuance of any Letters of Credit, nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

(l) Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter, corporate, partnership, membership or
other governing restriction that would be reasonably likely to have a Material
Adverse Effect (absent a material default under a Material Contract).

(m) Each of the Assets listed on Schedule II hereto satisfies all Unencumbered
Asset Conditions, except to the extent as otherwise set forth herein or waived
in writing by the Required Lenders. The Loan Parties are the legal and
beneficial owners of the Unencumbered Assets free and clear of any Lien, except
for the Liens permitted under the Loan Documents.

 

63



--------------------------------------------------------------------------------

(n) Set forth on Schedule 4.01(n) hereto is a complete and accurate list of all
Existing Debt (other than Surviving Debt) having a principal amount of at least
$1,000,000, showing as of the date hereof the obligor and the principal amount
outstanding thereunder.

(o) Set forth on Schedule 4.01(o) hereto is a complete and accurate list of all
Surviving Debt of each Loan Party and its Subsidiaries having a principal amount
of at least $1,000,000 and showing as of such date the obligor and the principal
amount outstanding thereunder, the maturity date thereof and the amortization
schedule therefor.

(p) Set forth on Schedule 4.01(p) hereto is a complete and accurate list of all
Liens on the property or assets of any Loan Party or, with respect to Debt for
Borrowed Money, any of its Subsidiaries, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto.

(q) Set forth on Schedule 4.01(q) hereto is a complete and accurate list of all
material Real Property owned by any Loan Party or any of its Subsidiaries,
showing as of the date hereof, and as of each other date such Schedule 4.01(q)
is required to be supplemented pursuant to Section 5.03(i), the street address,
county or other relevant jurisdiction, state, record owner and book value
thereof. Each Loan Party or such Subsidiary has good, marketable and insurable
fee simple title to such Real Property, free and clear of all Liens, other than
Liens created or permitted by the Loan Documents.

(r) Set forth on Schedule 4.01(r) hereto is a complete and accurate list of all
leases of material Real Property under which any Loan Party or any of its
Subsidiaries is the lessee, showing as of the date hereof, and as of each other
date such Schedule 4.01(r) is required to be supplemented pursuant to
Section 5.03(i), the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof. To the
best of each Loan Party’s knowledge, each such lease is the legal, valid and
binding obligation of the lessor thereof, enforceable in accordance with its
terms.

(s)(i) Except as otherwise set forth on Part I of Schedule 4.01(s) hereto, the
operations and properties of each Loan Party and each of its Subsidiaries comply
in all material respects with all applicable Environmental Laws and
Environmental Permits, there is no past non-compliance with such Environmental
Laws and Environmental Permits that has resulted in any ongoing material costs
or obligations or that is reasonably expected to result in any future material
costs or obligations, and no circumstances exist that could be reasonably likely
to (A) form the basis of an Environmental Action against any Loan Party or any
of its Subsidiaries or any of their properties that could reasonably be expected
to have a Material Adverse Effect or (B) cause any such property to be subject
to any restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(ii) Except as otherwise set forth on Part II of Schedule 4.01(s) hereto, none
of the properties currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries is listed or proposed for listing on the NPL or any
analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground or above ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries that is reasonably expected to result in material liability to any
Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or

 

64



--------------------------------------------------------------------------------

any of its Subsidiaries; and Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries.

(iii) Except as otherwise set forth on Part III of Schedule 4.01(s) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

(t) Each Loan Party and each Subsidiary is in compliance with the requirements
of all Laws (including, without limitation, the Securities Act and the
Securities Exchange Act, and the applicable rules and regulations thereunder,
state securities law and “Blue Sky” laws) applicable to it and its business,
where the failure to so comply could reasonably be expected to have a Material
Adverse Effect.

(u) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
could reasonably be expected to have a Material Adverse Effect.

(v) Each Loan Party has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement (and in the case of the Guarantors, to
give the guaranty under this Agreement) and each other Loan Document to which it
is or is to be a party, and each Loan Party has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.

(w) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.

(x) No Loan Party has made any extension of credit to any of its directors or
executive officers in contravention of any applicable restrictions set forth in
Section 402(a) of Sarbanes-Oxley that has resulted in or could reasonably be
expected to result in a Material Adverse Effect.

(y) Set forth on Part A of Schedule 4.01(y) hereto is a complete and accurate
list of all Excluded Subsidiaries and their respective Excluded Subsidiary
Agreements (if any) existing on the date hereof.

(z)(i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or could reasonably be expected to
result in a Material Adverse Effect.

(ii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service, is

 

65



--------------------------------------------------------------------------------

complete and accurate in all material respects and fairly presents the funding
status of such Plan, and since the date of such Schedule B there has been no
change in such funding status that has result in or could reasonably be expected
to result in a Material Adverse Effect.

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, in each case, except
as would not reasonably be expected to result in a Material Adverse Effect.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970; provided, however, that the failure to
comply with the provisions of this Section 5.01(a) shall not constitute a
default hereunder so long as such non-compliance is the subject of a Good Faith
Contest.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Loan Parties nor any of
their Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is the subject of a Good Faith Contest, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries to comply, and to take commercially reasonably steps to ensure that
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, except where such non-compliance could not reasonably
expected to result in a Material Adverse Effect; obtain and renew and cause each
of its Subsidiaries to obtain and renew all Environmental Permits necessary for
its operations and properties, except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect; and conduct, and
cause each of its Subsidiaries to conduct, any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except where failure to do the same could not reasonably be expected to result
in a Material Adverse Effect; provided, however, that neither the Loan Parties
nor any of their Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
the subject of a Good Faith Contest.

 

66



--------------------------------------------------------------------------------

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.

(e) Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrower only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve such rights
or franchises is not reasonably likely to result in a Material Adverse Effect
(it being understood that the foregoing shall not prohibit, or be violated as a
result of, any transactions by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(d) or (e) below).

(f) Visitation Rights. At any reasonable time and from time to time, permit the
Administrative Agent, or any agent or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, any Loan Party and any of its Subsidiaries, and to discuss
the affairs, finances and accounts of any Loan Party and any of its Subsidiaries
with any of their general partners, managing members, officers or directors.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with GAAP.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so would not have a Material Adverse Effect.

(i) Transactions with Affiliates and Excluded Subsidiaries. Conduct, and cause
each of its Subsidiaries to conduct, all transactions otherwise permitted under
the Loan Documents with any of their Affiliates (other than transactions
exclusively among or between the Loan Parties) or with any Excluded Subsidiary
on terms that are fair and reasonable and no less favorable to such Loan Party
or such Subsidiary than it would obtain at the time in a comparable arm’s-length
transaction with a Person not an Affiliate.

(j) Covenant to Guarantee Obligations. Each applicable Loan Party shall, in each
case at its expense:

(i) Within 15 days after any Excluded Subsidiary Agreement terminates or
otherwise becomes ineffective as to the Excluded Subsidiary party to such
agreement, cause such Excluded Subsidiary (other than a Foreign Subsidiary) to
duly execute and deliver to the Administrative Agent a Guaranty Supplement in
substantially the form of

 

67



--------------------------------------------------------------------------------

Exhibit C hereto, or such other guaranty supplement in form and substance
satisfactory to the Administrative Agent, guaranteeing the Obligations of the
other Loan Parties under the Loan Documents, unless such Excluded Subsidiary (or
a related Excluded Subsidiary) shall incur Non-Recourse Debt permitted under
Section 5.02(b)(ii)(G) within 60 days after the termination of such Excluded
Subsidiary Agreement, and in such case the agreement in respect of such
Non-Recourse Debt shall be deemed to be an Excluded Subsidiary Agreement and the
Borrower shall, or cause such Excluded Subsidiary to, promptly deliver to the
Administrative Agent (x) a copy of such agreement in respect of such
Non-Recourse Debt and (y) an amended Schedule 4.01(y) that sets forth such
agreement in respect of such Non-Recourse Debt opposite the name of such
Excluded Subsidiary.

(ii) Within 15 days after the formation or acquisition of any new direct or
indirect Subsidiary (other than a Foreign Subsidiary) by any Loan Party, cause
each such Subsidiary (other than a Subsidiary (x) that is prohibited by the
terms of any loan agreement or indenture or other agreement to which it or a
related Excluded Subsidiary is a party (or a default under any such agreement
would result therefrom) from providing guarantees of the Obligations of the Loan
Parties under the Loan Documents, (y) that is being formed with the intent to
incur Non-Recourse Debt permitted under Section 5.02(b)(ii)(G) in respect of
Assets that are not Unencumbered Assets, or (z) that is inactive or holds de
minimis assets (any Subsidiary described in clauses (x), (y) or (z) of this
parenthetical, a “Limited Subsidiary”)), and cause each direct and indirect
parent of such Subsidiary that is not a Limited Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
Guaranty Supplement in substantially the form of Exhibit C hereto, or such other
guaranty supplement in form and substance satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ Obligations under the Loan
Documents, provided that upon the formation or acquisition of any Limited
Subsidiary, each such Limited Subsidiary shall be deemed to be an Excluded
Subsidiary and each such loan agreement or indenture or other material agreement
(if any) that restricts such Limited Subsidiary from providing guarantees of the
Obligations of the Loan Parties under the Loan Documents shall be deemed to be
an Excluded Subsidiary Agreement, and the Borrower shall, or cause such Limited
Subsidiary to, promptly deliver to the Administrative Agent (1) copies of such
agreements or indentures in respect of such Non-Recourse Debt and (2) an amended
Schedule 4.01(y) that sets forth such agreements or indentures in respect of
such Non-Recourse Debt opposite the name of such Limited Subsidiary.

(iii) Upon the request by the Borrower that any Asset (a “Proposed Unencumbered
Asset”) be added as an Unencumbered Asset, in each case at the Borrower’s
expense:

(A) within 10 days after such request, furnish to the Administrative Agent the
following items:

(1) a description, in detail reasonably satisfactory to the Administrative
Agent, of the Proposed Unencumbered Asset,

(2) a certificate of the Chief Financial Officer (or other Responsible Officer)
of the Borrower confirming that (u) such Asset is free of all structural defects
or material architectural deficiencies, title defects, environmental conditions
or other matters (including a casualty

 

68



--------------------------------------------------------------------------------

event or condemnation) that could reasonably be expected to have a material
adverse affect on the value, use or ability to sell or refinance such Asset,
(v) such Asset satisfies all Unencumbered Asset Conditions, (w) the addition of
such Asset as an Unencumbered Asset shall not cause or result in a Default or
Event of Default, (x) insurance of the types and amounts required by
Section 5.01(d) and otherwise consistent with the insurance coverages maintained
by the Loan Parties in respect of other Unencumbered Assets is in full force and
effect with respect to such Asset, (y) all environmental matters of the type
that would be disclosed on Schedule 4.01(s) hereto if the representations set
forth in Section 4.01(s) were remade by the Loan Parties with respect to such
Asset are set forth on a schedule to such certificate, and (z) set forth on a
schedule to such certificate are the projected deferred maintenance and capital
expenditure costs for such Asset for a period of not less than five years,

(3) confirmation that the Loan Parties are in compliance with the covenants
contained in Section 5.04 (both immediately before and on a pro forma basis
immediately after the addition of such Proposed Unencumbered Asset as an
Unencumbered Asset), evidenced by a certificate of the Chief Financial Officer
(or other Responsible Officer) of the Borrower delivered to the Administrative
Agent prior to such addition demonstrating such compliance,

(4) a current record owner and lien search performed by a title insurer
reasonably acceptable to the Administrative Agent showing that the applicable
Loan Party is the current record title holder of such Asset and showing no Liens
of record other than Permitted Liens,

(5) a revised Schedule II hereto reflecting the addition of such Proposed
Unencumbered Asset, provided that for purposes of the definition of the term
Unencumbered Assets (and subject to the proviso immediately following below),
such revised Schedule II shall become effective only upon satisfaction of each
of the conditions set forth in this Section 5.01(j)(iii), and

(6) in the case of any Proposed Unencumbered Asset that is a Redevelopment Asset
or Development Asset, a certificate of the Chief Financial Officer (or other
Responsible Officer) of the Borrower stating that set forth on schedules
attached to such certificate are a capital expenditures budget and projected
operating statements for such Redevelopment Asset or Development Asset, as
applicable;

provided, however, that, notwithstanding the foregoing, the failure to comply
with one or more of the Unencumbered Asset Conditions or clauses (2), (4) or
(6) above shall not preclude the addition of any Proposed Unencumbered Asset as
an Unencumbered Asset so long as the Required Lenders shall have expressly
consented to the addition of such Asset as an Unencumbered Asset notwithstanding
such failure; and

 

69



--------------------------------------------------------------------------------

(B) as promptly as possible, furnish to the Administrative Agent such other
approvals or documents as any Lender Party through the Administration Agent may
reasonably request.

(k) Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender Party through the Administrative Agent, correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof.

(l) Performance of Material Contracts. Perform and observe in all material
respects all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, enforce in all material respects each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time reasonably requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so.

(m) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Borrower
or any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, except, in the case of Subsidiaries of the
Borrower only, if in the reasonably business judgment of such Subsidiary it is
in its best economic interest not to maintain such lease or prevent such lapse,
termination, forfeiture or cancellation and such failure to maintain such lease
or prevent such lapse, termination, forfeiture or cancellation is not in respect
of a Qualifying Ground Lease for an Unencumbered Asset and is not otherwise
reasonably likely to result in a Material Adverse Effect, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so.

(n) Interest Rate Hedging. Enter into within 30 days after the Closing Date, and
maintain at all times thereafter, interest rate Hedge Agreements (i) with
Persons reasonably acceptable to the Administrative Agent, (ii) providing either
an interest-rate swap for a fixed rate of interest reasonably acceptable to the
Administrative Agent or an interest-rate cap at an interest rate reasonably
acceptable to the Administrative Agent, (iii) covering a notional amount equal
to the amount, if any, by which (A) 66  2/3% of Consolidated Debt for Borrowed
Money of the Parent and its Subsidiaries exceeds (B) all Consolidated Debt for
Borrowed Money of the Parent and its Subsidiaries then accruing interest at a
fixed rate acceptable to the Administrative Agent and (iv) otherwise on terms
and conditions reasonably acceptable to the Administrative Agent.

(o) Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT and elect to be treated as a REIT under all
applicable laws, rules and regulations.

(p) NYSE Listing. In the case of the Parent Guarantor, at all times cause its
common shares to be duly listed on the New York Stock Exchange or other national
stock exchange.

(q) Sarbanes-Oxley. Comply at all times with all applicable provisions of
Section 402(a) of Sarbanes-Oxley, except where the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

(r) Certain Excluded Subsidiaries. After the Closing Date, (i) use best efforts
to obtain such consents of lenders as may be required to permit those
Subsidiaries (other than a Foreign Subsidiary) presently designated as Excluded
Subsidiaries solely on the basis of restrictive provisions in their charters to
become Guarantors hereunder, and (ii) within 10 days after obtaining any such
required consents, (x) cause the applicable Subsidiary to execute and deliver to
the Administrative Agent a Guaranty Supplement in substantially the form of
Exhibit C hereto, or such other guaranty supplement in form and substance
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
Obligations under the Loan Documents, and (y) deliver or cause the applicable
Subsidiary to deliver an amended Schedule 4.01(y) that no longer lists such
Subsidiary as an Excluded Subsidiary.

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, no Loan Party will, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement (other than such financing statements filed solely as a precaution in
respect of true leases entered in the ordinary course of business) that names
such Loan Party or any of its Subsidiaries as debtor, or sign or suffer to
exist, or permit any of its Subsidiaries to sign or suffer to exist, any
security agreement authorizing any secured party thereunder to file such
financing statement, or assign, or permit any of its Subsidiaries to assign, any
accounts or other right to receive income, except, in the case of the Loan
Parties (other than the Parent Guarantor) and their respective Subsidiaries:

(i) Permitted Liens;

(ii) Liens described on Schedule 4.01(p) hereto;

(iii) purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of any such equipment to be subject to such
Liens, or Liens existing on any such equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price), or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that no such
Lien shall extend to or cover any property other than the equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; and provided further that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (iii) shall not exceed the amount
permitted under Section 5.02(b)(ii)(B) at any time outstanding;

(iv) Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(ii)(C), provided that no such Lien shall extend to or cover any
assets other than the assets subject to such Capitalized Leases;

(v) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with any Loan Party or any Subsidiary of any
Loan Party

 

71



--------------------------------------------------------------------------------

or becomes a Subsidiary of any Loan Party, provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with such Loan Party or such Subsidiary or acquired by such Loan
Party or such Subsidiary;

(vi) other Liens securing Non-Recourse Debt permitted under
Section 5.02(b)(ii)(G);

(vii) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (v) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal of the Debt secured thereby; and

(viii) other Liens incurred in the ordinary course of business with respect to
obligations in an amount not to exceed $3,000,000 in the aggregate at any time.

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i)(y) in the case of any Loan Party or any Subsidiary of a Loan Party, Debt
owed to any other Loan Party or any wholly-owned Subsidiary of any Loan Party
(other than an Excluded Subsidiary), provided that, in each case, such Debt
(1) shall be on terms acceptable to the Administrative Agent and (2) shall be
evidenced by promissory notes in form and substance satisfactory to the
Administrative Agent, which promissory notes shall (unless payable to the
Borrower) by their terms be subordinated to the Obligations of the Loan Parties
under the Loan Documents, and (z) in the case of any Excluded Subsidiary, Debt
owed to any other Excluded Subsidiary;

(ii) in the case of each Loan Party (other than the Parent Guarantor) and its
Subsidiaries,

(A) Debt under the Loan Documents,

(B) Debt secured by Liens permitted by Section 5.02(a)(iii) not to exceed in the
aggregate $7,500,000 at any time outstanding,

(C)(1) Capitalized Leases (other than with respect to Real Property) not to
exceed in the aggregate $25,000,000 at any time outstanding, and (2) in the case
of Capitalized Leases (other than with respect to Real Property) to which any
Subsidiary of a Loan Party is a party, Debt of such Loan Party of the type
described in clause (i) of the definition of “Debt” guaranteeing the Obligations
of such Subsidiary under such Capitalized Leases,

(D) [intentionally omitted],

(E) Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates or foreign exchange rates incurred in the ordinary course of
business and consistent with prudent business practice,

(F) Unsecured Debt incurred in the ordinary course of business for borrowed
money, maturing within one year from the date created, and aggregating, on a
Consolidated basis, not more than $25,000,000 at any one time outstanding, and

 

72



--------------------------------------------------------------------------------

(G) Non-Recourse Debt (including, without limitation, the JV Pro Rata Share of
Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Unencumbered Assets, the incurrence of which would not result in a Default under
Section 5.04 or any other provision of this Agreement;

(iii) In the case of the Parent Guarantor or any of its Subsidiaries:

(A) Debt under Customary Carve-Out Agreements,

(B) the Surviving Debt described on Schedule 4.01(o) hereto and any Refinancing
Debt, extending, refunding, or refinancing such Surviving Debt, and

(C) Recourse Debt (whether secured or unsecured) in an amount not to exceed in
the aggregate (1) 20% of Total Asset Value plus (2) the Facility amount;
provided, however, that any recourse guaranties of Non-Recourse Debt (exclusive
of Customary Carve-Out Agreements) otherwise permitted under this clause
(C) shall not exceed in the aggregate 5% of Total Asset Value; provided further
that during any period in which the Parent Guarantor shall maintain a Debt
Rating of BBB-/Baa3 or better, then the Parent Guarantor and its Subsidiaries
shall be permitted to incur Recourse Debt in any amount that would not result in
a failure by the Borrower or the Parent Guarantor to comply with any of the
financial covenants applicable to it contained in Section 5.04;

(iv) in the case of the Parent Guarantor, Debt under the Loan Documents; and

(v) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(c) Change in Nature of Business. Engage in, or permit any of its Subsidiaries
to engage in, any material new line of business different from those lines of
business conducted by the Borrower or any of its Subsidiaries on the Effective
Date (after giving effect to the transactions contemplated by the Loan
Documents), including the ownership, acquisition, development, construction,
rental and management of Real Property (including all Assets), and activities
substantially related, necessary or incidental thereto

(d) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Loan Party may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary of a
Loan Party (provided that if one or more of such Subsidiaries is also a Loan
Party, a Loan Party shall be the surviving entity) or any other Loan Party
(provided that such Loan Party or, in the case of any Loan Party other than the
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party or another Loan Party is the surviving entity, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom. Notwithstanding any other
provision of this Agreement, (y) any Subsidiary of a Loan Party (other than the
Borrower and any Subsidiary that is the direct owner of an Unencumbered Asset)
may liquidate

 

73



--------------------------------------------------------------------------------

or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and the assets or proceeds
from the liquidation or dissolution of such Subsidiary are transferred to the
Borrower or any Subsidiary thereof, which Subsidiary shall be a Loan Party if
the Subsidiary being liquidated or dissolved is a Loan Party, provided that no
Default or Event of Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom, and (z) any Loan Party or
Subsidiary of a Loan Party shall be permitted to effect any Transfer of
Unencumbered Assets through the sale or transfer of the direct or indirect
Equity Interests in the Subsidiary of such Loan Party that owns such
Unencumbered Assets so long as Section 5.02(e) would otherwise permit the
Transfer of all Unencumbered Assets owned by such Subsidiary at the time of such
sale or transfer of such Equity Interests. Upon the sale or transfer of Equity
Interests in any Subsidiary or Subsidiaries of a Loan Party permitted under
clause (z) above, the Administrative Agent shall, upon the request of the
Borrower, release such Subsidiary or Subsidiaries from the Guaranty.

(e) Sales, Etc. of Assets. (i) In the case of the Parent Guarantor, sell, lease,
transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any assets and (ii) in the case of the Loan
Parties (other than the Parent Guarantor), sell, lease (other than enter into
Tenancy Leases), transfer or otherwise dispose of, or grant any option or other
right to purchase, lease (other than any option or other right to enter into
Tenancy Leases) or otherwise acquire, or permit any of its Subsidiaries to sell,
lease (other than pursuant to a Tenancy Lease), transfer or otherwise dispose
of, or grant any option or other right to purchase, lease (other than an option
or other right to enter into a Tenancy Lease) or otherwise acquire (each action
described in clause (ii) of this subsection (e) being a “Transfer”), any
Unencumbered Asset or Unencumbered Assets (or any direct or indirect Equity
Interests in the owner thereof) other than the following Transfers, which shall
be permitted hereunder only so long as no Default or Event of Default shall
exist or would result therefrom:

(A) the Transfer of any Unencumbered Asset or Unencumbered Assets from any Loan
Party to another Loan Party or from a Subsidiary of a Loan Party to another
Subsidiary of such Loan Party or any other Loan Party, and

(B) the Transfer of any Unencumbered Asset or Unencumbered Assets to any Person,
or the designation of an Unencumbered Asset or Unencumbered Assets as a
non-Unencumbered Asset or non-Unencumbered Assets, in each case with the
intention that such Unencumbered Asset or Unencumbered Assets, upon consummation
of such Transfer or upon such designation, shall no longer constitute an
Unencumbered Asset or Unencumbered Assets for purposes of this Agreement,
provided that (x) the remaining Unencumbered Assets continue to satisfy all
Unencumbered Asset Conditions and (y) the Loan Parties shall be in compliance
with the covenants contained in Section 5.04 both immediately before and on a
pro forma basis immediately after giving effect to such Transfer, provided
further that compliance with the foregoing proviso shall be evidenced by a
certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Borrower delivered to the Administrative
Agent prior to the date of such Transfer demonstrating such compliance, together
with supporting information in detail reasonably satisfactory to the
Administrative Agent.

If, at any time after the designation in accordance with the foregoing clause
(B) of all Unencumbered Assets of any Property-Level Subsidiary as
non-Unencumbered Assets, such Subsidiary shall incur any Debt not prohibited by
Section 5.02(b) pursuant to an agreement that

 

74



--------------------------------------------------------------------------------

could qualify as an Excluded Subsidiary Agreement hereunder, (i) the
Administrative Agent shall, upon the request of the Borrower, release such
Subsidiary (and any other Subsidiary related thereto to the extent reasonably
requested by the Borrower) from the Guaranty, (ii) such Subsidiary or
Subsidiaries shall constitute Excluded Subsidiaries hereunder and such agreement
shall constitute an Excluded Subsidiary Agreement hereunder, and (iii) the
Borrower shall, or cause such Excluded Subsidiaries to, promptly deliver to the
Administrative Agent (x) a copy of such Excluded Subsidiary Agreement in respect
of such Debt and (y) an amended Schedule 4.01(y) that sets forth such Excluded
Subsidiary Agreement opposite the name of such Excluded Subsidiaries.

(f) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person other than:

(i) Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in Subsidiaries
(including, without limitation, Investments comprised of loans or equity
contributions to Excluded Subsidiaries or loans or equity contributions by one
Excluded Subsidiary to another Excluded Subsidiary) and, in the case of the Loan
Parties (other than the Parent Guarantor) and their Subsidiaries, Investments in
Assets (including by asset or Equity Interest acquisitions), in each case
subject, where applicable, to the limitations set forth in Section 5.02(f)(iv);

(ii) Investments in Cash Equivalents;

(iii) Investments consisting of intercompany Debt permitted under
Section 5.02(b)(i);

(iv) Investments consisting of the following items so long as (y) the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, at any time, 35% of Total Asset Value at such time,
and (z) the aggregate amount of each of the following items of Investments does
not exceed the specified percentage of Total Asset Value set forth below:

(A) Investments in Redevelopment Assets and Development Assets (including such
assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement), so long as the aggregate
amount of all such Investments in Redevelopment Assets and Development Assets,
calculated on the basis of actual cost, does not at any time exceed 25.0% of
Total Asset Value at such time; provided, however, that the limitations set
forth in this clause (A) shall not apply to any Redevelopment Asset or
Development Asset that is 85% pre-leased pursuant to duly executed Tenancy
Leases and all completion and performance guarantees pertaining to such Asset
are reasonably satisfactory to the Administrative Agent,

(B) Investments in undeveloped land (including undeveloped land that such Person
has contracted to purchase with or without options to terminate the purchase
agreement), so long as the aggregate amount of all such Investments in
undeveloped land, calculated on the basis of actual cost, does not at any time
exceed 10.0% of Total Asset Value at such time, and

 

75



--------------------------------------------------------------------------------

(C) Investments in Joint Ventures of any Loan Party or its Subsidiaries so long
as the aggregate amount of such Investments outstanding does not at any time
exceed 25% of Total Asset Value of the Parent Guarantor and its Subsidiaries, as
determined in accordance with GAAP, at such time;

(v) Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(ii)(E);

(vi) To the extent permitted by applicable law, advances to officers, directors
and employees of any Loan Party or any Subsidiary of any Loan Party in the
ordinary course of business, for travel, entertainment, relocation and analogous
ordinary business purposes;

(vii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business in an aggregate amount not to exceed
$10,000,000; and

(viii) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

(g) Restricted Payments. In the case of the Parent Guarantor, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such; provided, however, that the Parent Guarantor may declare and pay dividends
or make other distributions of common stock or cash or purchase, redeem, retire,
defease or otherwise acquire for value any of its Equity Interests, in each case
only (i) so long as no Event of Default under Sections 6.01(a), (c) or (e) shall
have occurred and be continuing, (y) in an aggregate amount not to exceed during
any four consecutive fiscal quarters of the Parent Guarantor 95% of Funds From
Operations for such four fiscal quarter period, or (z) as may otherwise be
required to avoid the imposition of income or excise taxes on the Parent
Guarantor, and (ii) as may be required to comply with Section 5.01(o).

(h) Amendments of Constitutive Documents. Amend, in each case in any material
respect, its limited liability company agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that any amendment to any
such constitutive document that would be adverse to any of the Lender Parties
shall be deemed “material” for purposes of this Section; and provided further
that any amendment to any such constitutive document that would designate such
Loan Party as a “special purpose entity” or otherwise confirm such Loan Party’s
status as a “special purpose entity” shall be deemed “not material” for purposes
of this Section.

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

(j) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

 

76



--------------------------------------------------------------------------------

(k) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) any agreement or instrument evidencing Surviving Debt or
Refinancing Debt, (iii) any agreement evidencing any Non-Recourse Debt permitted
under this Agreement so long as any such limiting agreement or arrangement in
such agreement may be triggered only by a default or event of default under the
terms of such agreement or is on customary terms otherwise satisfactory to the
Administrative Agent; (iv) any agreement in effect at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (v) any Excluded Subsidiary Agreement, and (vi) any restrictions with
respect to any Subsidiary of the Borrower imposed pursuant to an agreement which
has been entered into for the sale or disposition of all or substantially all of
the Equity Interests in or assets of such Subsidiary to an unaffiliated Person
that is not prohibited by Section 5.02(e).

(l) Amendment, Etc. of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract or give any consent, waiver or
approval thereunder, waive any default under or breach of any Material Contract,
agree in any manner to any other amendment, modification or change of any term
or condition of any Material Contract or take any other action in connection
with any Material Contract that would materially impair the value of the
interest or rights of any Loan Party thereunder or that would impair or
otherwise materially adversely affect the interest or rights of the
Administrative Agent or any Lender Party, or permit any of its Subsidiaries to
do any of the foregoing.

(m) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, any Unencumbered Assets), except
(i) pursuant to the Loan Documents, (ii) pursuant to any Excluded Subsidiary
Agreement, (iii) as set forth in Article 11 of the Fifth Amended and Restated
Agreement of Limited Partnership of the Borrower, as in effect on the date
hereof (or any substantially similar provisions in any subsequent amendment
thereof, to the extent such amendment is permitted under the Loan Documents), or
(iv) in connection with (A) any Surviving Debt and any Refinancing Debt
extending, refunding or refinancing such Surviving Debt, (B) any purchase money
Debt permitted by Section 5.02(b)(ii)(B) solely to the extent that the agreement
or instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt, (C) any Capitalized Lease permitted by
Section 5.02(b)(ii)(C) solely to the extent that such Capitalized Lease
prohibits a Lien on the property subject thereto, (D) any Debt outstanding on
the date any Subsidiary of the Borrower becomes such a Subsidiary (so long as
such agreement was not entered into solely in contemplation of such Subsidiary
becoming a Subsidiary of the Borrower), or (E) any Debt permitted under
Section 5.02(b)(iii)(C).

(n) Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
not enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrower and its Subsidiaries under Sections 5.01 and 5.02
without regard to any of the enumerated exceptions to such covenants), other
than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties

 

77



--------------------------------------------------------------------------------

as general partner of the Borrower; (iii) the performance of its Obligations
(subject to the limitations set forth in the Loan Documents) under each Loan
Document to which it is a party; (iv) the making of equity Investments in the
Borrower and its Subsidiaries, provided each such Investment (A) shall be on
terms acceptable to the Administrative Agent and (B) shall be evidenced by stock
certificates, promissory notes or instruments in form and substance satisfactory
to the Administrative Agent; (v) maintenance of any deposit accounts required in
connection with the conduct by the Parent Guarantor of business activities
otherwise permitted under the Loan Documents; (vi) engaging in any activity
necessary or desirable to continue to qualify as a REIT and (vii) activities
incidental to each of the foregoing.

(o) Excluded Subsidiaries. Enter into or suffer to exist, or permit any Excluded
Subsidiary (other than a Foreign Subsidiary) to enter into or suffer to exist,
any agreement prohibiting or conditioning (i) the guaranty by such Excluded
Subsidiary of the Obligations of the Loan Parties under the Loan Documents or
(ii) the creation or assumption of any Lien upon any of such Excluded
Subsidiary’s property or assets, except (x) as would be permitted under
Section 5.02(m) or 5.01(e), (y) pursuant to an Excluded Subsidiary Agreement in
effect on the later of the Effective Date and the date on which such Excluded
Subsidiary becomes a Subsidiary of such Loan Party or (z) in connection with the
incurrence by such Excluded Subsidiary (or Subsidiary of the Borrower directly
related Subsidiary thereto) of Debt permitted under Section 5.02(b)(ii)(G) or
5.02(b)(iii)(C).

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent for
transmission to the Lender Parties in accordance with Section 9.02(b):

(a) Default Notice. As soon as possible and in any event within three days after
a Responsible Officer obtains knowledge of the occurrence of each Default or any
event, development or occurrence reasonably likely to have a Material Adverse
Effect, in each case, if continuing on the date of such statement, a statement
of the Chief Financial Officer (or other Responsible Officer) of the Parent
Guarantor setting forth details of such Default or such event, development or
occurrence and the action that the Parent Guarantor has taken and proposes to
take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by an opinion reasonably acceptable to the Administrative Agent of
KPMG LLP or other independent public accountants of recognized standing
reasonably acceptable to the Administrative Agent, together with (i) a
certificate of such accounting firm to the Lender Parties stating that in the
course of the regular audit of the business of the Parent Guarantor and its
Subsidiaries, which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default with respect to Section 5.04 has occurred and is
continuing, or if, in the opinion of such accounting firm, a Default with
respect to Section 5.04 has occurred and is continuing, a statement as to the
nature thereof, (ii) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by such accountants in
determining, as of the end of such Fiscal Year,

 

78



--------------------------------------------------------------------------------

compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Parent Guarantor shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP and (iii) a certificate of the
Chief Financial Officer (or other Responsible Officer performing similar
functions) of the Parent Guarantor stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent Guarantor has taken and
proposes to take with respect thereto.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer
(or other Responsible Officer performing similar functions) of the Parent
Guarantor as having been prepared in accordance with GAAP (it being acknowledged
that a copy of the quarterly financials filed by the Parent Guarantor with the
Securities and Exchange Commission shall satisfy the foregoing requirements),
together with (i) a certificate of said officer stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto and (ii) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
the Parent Guarantor in determining compliance with the covenants contained in
Section 5.04, provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP,
provided further, that items that would otherwise be required to be furnished
pursuant to this Section 5.03(c) prior to the 45th day after the Closing Date
shall be furnished on or before the 45th day after the Closing Date.

(d) Unencumbered Assets Certificate. As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year and (ii) 70 days after the end of the fourth quarter of each Fiscal
Year, an Unencumbered Assets Certificate, as at the end of such quarter,
certified by the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor.

(e) Unencumbered Assets Financials. As soon as available and in any event within
(i) 45 days after the end of each of the first three quarters of each Fiscal
Year and (ii) 70 days after the end of the fourth quarter of each Fiscal Year,
financial information in respect of all Unencumbered Assets, in form and detail
satisfactory to the Administrative Agent.

(f) Annual Budgets. As soon as available and in any event no later than 90 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form satisfactory to the Administrative Agent, of balance
sheets, income statements and cash flow statements on a monthly basis for the
then current Fiscal Year and on an annual basis for each Fiscal Year thereafter
until the Termination Date.

 

79



--------------------------------------------------------------------------------

(g) Material Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f), and promptly after the occurrence thereof,
notice of any material adverse change in the status or the financial effect on
any Loan Party or any of its Subsidiaries of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto.

(h) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to the holders of its Equity Interests, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the Securities and
Exchange Commission or any governmental authority that may be substituted
therefor, or with any national securities exchange.

(i) Real Property. As soon as available and in any event within 90 days after
the end of each Fiscal Year, a report supplementing Schedules 4.01(q) and
4.01(r) hereto, including an identification of all owned and leased real
property disposed of by any Loan Party or any of its Subsidiaries during such
Fiscal Year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, book value thereof and, in the
case of leases of property, lessor, lessee, expiration date and annual rental
cost thereof) of all Real Property acquired or leased by any Loan Party or any
of its Subsidiaries during such Fiscal Year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete.

(j) Assets Report. As soon as available and in any event within 90 days after
the end of each quarter of each Fiscal Year, a report listing all Assets of the
Parent Guarantor and its Subsidiaries as of the end of such quarter in form and
substance reasonably satisfactory to the Administrative Agent.

(k) Environmental Conditions. Give notice in writing to the Administrative Agent
(i) promptly upon a Responsible Officer of a Loan Party obtaining knowledge of
any material violation of any Environmental Law affecting any Asset or the
operations thereof or the operations of any of its Subsidiaries, (ii) promptly
upon obtaining knowledge of any known release, discharge or disposal of any
Hazardous Materials at, from, or into any Asset which it reports in writing or
is reportable by it in writing to any governmental authority and which is
material in amount or nature or which could reasonably be expected to materially
adversely affect the value of such Asset, (iii) promptly upon a Loan Party’s
receipt of any notice of material violation of any Environmental Laws or of any
material release, discharge or disposal of Hazardous Materials in violation of
any Environmental Laws or any matter that may result in an Environmental Action,
including a notice or claim of liability or potential responsibility from any
third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) such Loan Party’s or
any other Person’s operation of any Asset, (B) contamination on, from or into
any Asset, or (C) investigation or remediation of off-site locations at which
such Loan Party or any of its predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials, or (iv) upon a Responsible Officer
of such Loan Party obtaining knowledge that any expense or loss has been
incurred by such governmental authority in connection with the assessment,
containment, removal or remediation of any Hazardous Materials with respect to
which such Loan Party or any Joint Venture may be liable or for which a Lien may
be imposed on any Asset, provided that any of the events described in clauses
(i) through (iv) above would have a Material Adverse Effect or could reasonably
be expected to result in an Environmental Action with respect to any
Unencumbered Asset.

 

80



--------------------------------------------------------------------------------

(l) Unencumbered Asset Conditions. Promptly after discovery by a Responsible
Officer of a Loan Party of any condition or event which causes any of the Assets
listed as Unencumbered Assets on Schedule II hereto to no longer comply with the
requirements set forth in the definition of Unencumbered Asset Conditions,
provide the Administrative Agent with notice thereof.

(m) Other Information. Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender Party through the Administrative Agent, may from time to
time reasonably request.

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:

(a) Parent Guarantor Financial Covenants.

(i) Maximum Total Leverage Ratio: Maintain (A) at the end of each fiscal quarter
of the Parent Guarantor and (B) on the date of each Advance and the issuance or
renewal of any Letter of Credit (both before and after giving effect to such
Advance), a Leverage Ratio not greater than 65.0%, provided that the Parent
Guarantor shall have a one-time right to maintain a Leverage Ratio of greater
than 65.0% but less than 70.0% for up to two consecutive fiscal quarters of the
Parent Guarantor during the term of the Facilities.

(ii) Minimum Fixed Charge Coverage Ratio. Maintain (A) at the end of each fiscal
quarter of the Parent Guarantor and (B) on the date of each Advance (both before
and after giving effect to such Advance), a Fixed Charge Coverage Ratio of not
less than 1.40:1.00.

(iii) Maximum Secured Debt Leverage Ratio: Maintain (A) at the end of each
fiscal quarter of the Parent Guarantor and (B) on the date of each Advance and
the issuance or renewal of any Letter of Credit (both before and after giving
effect to such Advance), a Secured Debt Leverage Ratio not greater than 60.0%.

(iv) Minimum Tangible Net Worth: Maintain at all times an excess of Total Asset
Value minus Consolidated Debt, in each case, of the Parent Guarantor and its
Subsidiaries, of not less than the sum of $1,000,000,000 plus an amount equal to
75% of the proceeds of all primary issuances or primary sales of Equity
Interests of the Parent Guarantor or the Borrower consummated after May 31,
2007.

(b) Unencumbered Assets Financial Covenants.

(i) Maximum Unsecured Debt to Total Unencumbered Asset Value: Not permit at any
time Unsecured Debt to be greater than 70% of the Total Unencumbered Asset Value
at such time.

 

81



--------------------------------------------------------------------------------

(ii) Minimum Unencumbered Assets Debt Service Coverage Ratio: Maintain (A) at
the end of each fiscal quarter of the Parent Guarantor and (B) at the time of
each Advance (both before and after giving effect to such Advance) an
Unencumbered Assets Debt Service Coverage Ratio of not less than 1.50:1.00.

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets, and the
incurrence or repayment of any Debt for Borrowed Money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Parent
Guarantor most recently ended. All such calculations shall be reasonably
acceptable to the Administrative Agent.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)(i) the Borrower shall fail to pay any principal of any Advance when the same
shall become due and payable or (ii) the Borrower shall fail to pay any interest
on any Advance, or any Loan Party shall fail to make any other payment under any
Loan Document when due and payable, in each case under this clause (ii) within
three Business Days after the same becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers or the officers of its general partner or managing member, as
applicable) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or

(c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(d), (e), (f), (i), (j), (o), (p) or
(q), 5.02, 5.03 or 5.04; or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party; or

(e)(i) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any
Material Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Debt; or (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Material Debt, if (A) the effect of such event or condition
is to permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
30 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or

 

82



--------------------------------------------------------------------------------

(f) any Loan Party shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Loan Party seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 30 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $30,000,000 (or the Equivalent thereof in any
foreign currency) shall be rendered against any Loan Party or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 45
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 6.01(g) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party and the insurer covering
full payment of such unsatisfied amount (subject to customary deductibles) and
(B) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified, and has not disputed the claim made for payment, of the amount of
such judgment or order; or

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable in any material respect
against any Loan Party party to it, or any such Loan Party shall so state in
writing; or

(j) a Change of Control shall occur;

(k) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $20,000,000;

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $20,000,000 or requires payments exceeding $5,000,000 per
annum; or

 

83



--------------------------------------------------------------------------------

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $5,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to the Borrower, declare the Notes, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, (B) by notice to each party required under the terms of any agreement
in support of which a Letter of Credit is issued, request that all Obligations
under such agreement be declared to be due and payable and (C) by notice to each
Issuing Bank, direct such Issuing Bank to deliver a Default Termination Notice
to the beneficiary of each Letter of Credit issued by it, and each Issuing Bank
shall deliver such Default Termination Notices; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under any Bankruptcy Law, (y) the Commitments of each Lender Party and
the obligation of each Lender Party to make Advances (other than Letter of
Credit Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c) and
Swing Line Advances by a Lender pursuant to Section 2.02(b)) and of each Issuing
Bank to issue Letters of Credit shall automatically be terminated and (z) the
Notes, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or 2.17(e) or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, pay to the Administrative Agent on behalf of the Lender Parties in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding. If at any time the
Administrative Agent or the Issuing Bank determines that any funds held in the
L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Administrative Agent and the Lender Parties with respect to the
Obligations of the Loan Parties under the Loan Documents, or that the total
amount of such funds is less than the aggregate Available Amount of all Letters
of Credit, the Borrower will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited and held in
the L/C Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Collateral Account that the Administrative Agent, as the case
may be, determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the relevant
Issuing Bank or Lenders, as applicable, to the extent permitted by applicable
law.

 

84



--------------------------------------------------------------------------------

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is a guaranty of payment and not merely of collection.

(b) Each Guarantor, the Administrative Agent and each other Lender Party and, by
its acceptance of the benefits of this Guaranty, each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the other Lender Parties and, by their
acceptance of the benefits of this Guaranty, the other Secured Parties hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Secured Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable,

 

85



--------------------------------------------------------------------------------

absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

(c) any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any assets of any Loan Party or any of its
Subsidiaries, or proceeds thereof, to all or any of the Guaranteed Obligations,
or any manner of sale or other disposition of any assets of any Loan Party or
any of its Subsidiaries for all or any of the Guaranteed Obligations or any
other Obligations of any Loan Party under the Loan Documents;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Secured Party to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement (as hereinafter defined) or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party upon the insolvency,
bankruptcy or reorganization of the Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.

SECTION 7.03.Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice (except as
expressly provided under the Loan Documents) with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person.

 

86



--------------------------------------------------------------------------------

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any other Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any other Secured Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty, this Agreement or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against the
Borrower, any other Loan Party or any other insider guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit shall have
expired or been terminated, all Guaranteed Hedge Agreements shall have expired
or been terminated and the Commitments shall have expired or been terminated. If
any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the Termination Date and (c) the latest date of expiration or
termination of all Letters of Credit and all Guaranteed Hedge Agreements, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such

 

87



--------------------------------------------------------------------------------

Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents. If (i) any Guarantor shall make payment to any
Secured Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the Termination Date shall have occurred
and (iv) all Letters of Credit and all Guaranteed Hedge Agreements shall have
expired or been terminated, the Administrative Agent and the other Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

SECTION 7.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.

SECTION 7.06. Indemnification by Guarantors. (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Secured Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, each other Secured Party
and each of their Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against,
and shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of any Loan Party
enforceable against such Loan Party in accordance with their terms.

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective officers, directors,
employees, agents and advisors, and each Guarantor hereby agrees not to assert
any claim against any Indemnified Party on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Advances or
the Letters of Credit, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

SECTION 7.07. Subordination. (a) Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

(b) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments in the ordinary course of business from any

 

88



--------------------------------------------------------------------------------

other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of an Event of Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless the Administrative Agent
otherwise agrees, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(c) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(d) Turn-Over. After the occurrence and during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(e) Administrative Agent Authorization. After the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

SECTION 7.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (ii) the Termination Date and (iii) the latest date of expiration
or termination of all Letters of Credit and all Guaranteed Hedge Agreements,
(b) be binding upon the Guarantors, their successors and assigns and (c) inure
to the benefit of and be enforceable by the Administrative Agent and the other
Secured Parties and their successors, transferees and assigns.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action. Each Lender Party (in its capacities as
a Lender, the Swing Line Bank (if applicable), and as an Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto. As to any matters not expressly provided
for by the Loan Documents (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take

 

89



--------------------------------------------------------------------------------

any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lender
Parties and all holders of Notes; provided, however, that the Administrative
Agent shall not be required to take any action that exposes it to personal
liability or that is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender Party prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.
Notwithstanding anything to the contrary in any Loan Document, no Person
identified as a syndication agent, documentation agent, senior manager, joint
lead arranger or joint book running manager, in such Person’s capacity as such,
shall have any obligations or duties to any Loan Party, the Administrative Agent
or any other Secured Party under any of such Loan Documents.

SECTION 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) in the case of the Administrative Agent, may treat the
payee of any Note as the holder thereof until the Administrative Agent receives
and accepts an Assumption Agreement entered into by an Assuming Lender as
provided in Section 2.18 or an Assignment and Acceptance entered into by the
Lender that is the payee of such Note, as assignor, and an Eligible Assignee, as
assignee, or, in the case of any other Agent, such Agent has received notice
from the Administrative Agent that it has received and accepted such Assumption
Agreement or Assignment and Acceptance, as the case may be, in each case as
provided in Section 9.07; (b) may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender Party and shall
not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (e) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (f) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram, telecopy or telex or
other electronic communication) believed by it to be genuine and signed or sent
by the proper party or parties.

SECTION 8.03. CNAI and Affiliates. With respect to its Commitments, the Advances
made by it and the Notes issued to it, CNAI shall have the same rights and
powers under the Loan Documents as any other Lender Party and may exercise the
same as though it were not the Administrative Agent; and the term “Lender Party”
or “Lender Parties” shall, unless otherwise expressly indicated, include CNAI in
its individual capacity. CNAI and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any Subsidiary of any Loan Party and any Person that may do business with
or own securities of any Loan Party or any such Subsidiary, all as if CNAI were
not the Administrative Agent and without any duty to account therefor to the
Lender Parties.

SECTION 8.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as

 

90



--------------------------------------------------------------------------------

it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender Party also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

SECTION 8.05. Indemnification by Lender Parties. (a) Each Lender Party severally
agrees to indemnify the Administrative Agent (to the extent not promptly
reimbursed by the Borrower) from and against such Lender Party’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against such Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender Party agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrower under Section 9.04, to the extent that such
Agent is not promptly reimbursed for such costs and expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.

(b) Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse such Issuing
Bank promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

(c) For purposes of this Section 8.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Revolving Credit Commitments at such time. The failure of any Lender
Party to reimburse the Administrative Agent or any Issuing Bank, as the case may
be, promptly upon demand for its ratable share of any amount required to be paid
by the Lender Parties to such Agent or such Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender Party shall be responsible for
the failure of any other Lender Party to reimburse such Agent or such Issuing
Bank, as the case may be, for such other Lender Party’s ratable share of such
amount. Without prejudice to the survival of any other agreement of any Lender
Party hereunder, the agreement and obligations of each Lender Party contained in
this Section 8.05 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.

 

91



--------------------------------------------------------------------------------

SECTION 8.06. Successor Administrative Agents. The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the Lender
Parties and the Borrower and may be removed at any time with or without cause by
the Required Lenders; provided, however, that any removal of the Administrative
Agent will not be effective until it (or its Affiliate) has been replaced as an
Issuing Bank and released from all obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent, which appointment shall, provided that no Default has occurred
and is continuing, be subject to the consent of the Borrower, such consent not
to be unreasonably withheld or delayed. If no successor Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lender Parties, appoint a successor Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as an Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under the
Loan Documents. If within 45 days after written notice is given of the retiring
Agent’s resignation or removal under this Section 8.06 no successor Agent shall
have been appointed and shall have accepted such appointment, then on such 45th
day (i) the retiring Agent’s resignation or removal shall become effective,
(ii) the retiring Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Agent under the Loan Documents
until such time, if any, as the Required Lenders appoint a successor Agent as
provided above. After any retiring Agent’s resignation or removal hereunder as
an Agent shall have become effective, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Agent under this Agreement.

SECTION 8.07. Sub-Agent. The Sub-Agent has been designated under this Agreement
to carry out duties of the Administrative Agent with respect to Advances
denominated in a Committed Foreign Currency. The Sub-Agent shall be subject to
each of the obligations in this Agreement to be performed by the Sub-Agent, and
each of the Borrower and the Lender Parties agrees that the Sub-Agent shall be
entitled to exercise each of the rights and shall be entitled to each of the
benefits of the Administrative Agent under this Agreement as relate to the
performance of its obligations hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders, do any of
the following at any time: (i) change the number of Lenders or the percentage of
(x) the Commitments, (y) the aggregate unpaid principal amount of the Advances
or (z) the aggregate Available Amount of outstanding Letters of Credit that, in
each case, shall be required for the Lenders or any of them to take any action
hereunder, (ii) release the Borrower with respect to the Obligations or reduce
or limit the obligations of any Guarantor under Article VII or release such
Guarantor or otherwise limit such Guarantor’s liability with respect to the
Guaranteed Obligations (except as otherwise permitted under the Loan Documents),
(iii) amend this Section 9.01, (iv) increase the Commitments of the Lenders or
subject the Lenders to any additional obligations (except, in each case, to the
extent contemplated in Section 2.18), (v) reduce the principal of, or interest

 

92



--------------------------------------------------------------------------------

on, the Notes, or any fees or other amounts payable hereunder, (vi) postpone any
date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder or (vii) extend the Termination Date,
other than as provided by Section 2.16; provided further that no amendment,
waiver or consent shall, unless in writing and signed by the Swing Line Bank, or
each Issuing Bank, as the case may be, in addition to the Lenders required above
to take such action, affect the rights or obligations of the Swing Line Bank, or
of the Issuing Banks, as the case may be, under this Agreement; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above to take
such action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents.

(b) In the event that any Lender (a “Non-Consenting Lender”) shall refuse to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Required Lenders, then the Borrower shall have the right, upon written
demand to such Non-Consenting Lender and the Administrative Agent given within
30 days after the first date on which such consent was solicited in writing from
the Lenders by the Administrative Agent (a “Consent Request Date”), to cause
such Non-Consenting Lender to assign its rights and obligations under this
Agreement (including, without limitation, its Commitment or Commitments, the
Advances owing to it and the Note or Notes, if any, held by it) to an Eligible
Assignee designated by the Borrower and approved by the Administrative Agent
(such approval not to be unreasonably withheld) (a “Replacement Lender”),
provided that (i) as of such Consent Request Date, no Default or Event of
Default shall have occurred and be continuing, and (ii) as of the date of the
Borrower’s written demand to replace such Non-Consenting Lender, no Default or
Event of Default shall have occurred and be continuing other than a Default or
Event of Default that resulted solely from the subject matter of the waiver or
amendment for which such consent was being solicited from the Lenders by the
Administrative Agent. The Replacement Lender shall purchase such interests of
the Non-Consenting Lender at par and shall assume the rights and obligations of
the Non-Consenting Lender under this Agreement upon execution by the Replacement
Lender of an Assignment and Acceptance delivered pursuant to Section 9.07,
however the Non-Consenting Lender shall be entitled to indemnification as
otherwise provided in this Agreement with respect to any events occurring prior
to such assignment. Any Lender that becomes a Non-Consenting Lender agrees that,
upon receipt of notice from the Borrower given in accordance with this
Section 9.01(b) it shall promptly execute and deliver an Assignment and
Acceptance with a Replacement Lender as contemplated by this Section. The
execution and delivery of any such Assignment and Acceptance shall not be deemed
to comprise a waiver of claims against any Non-Consenting Lender by the Borrower
or the Administrative Agent or a waiver of any claims against the Borrower or
the Administrative Agent by the Non-Consenting Lender.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied, telegraphed or delivered,
(y) as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), in an electronic medium and delivered as set forth in
Section 9.02(b) or (z) as and to the extent expressly permitted in this
Agreement, transmitted by e-mail, provided that such e-mail shall in all cases
include an attachment (in PDF format or similar format) containing a legible
signature of the person providing such notice, if to the Borrower, at its
address at 560 Mission Street, Suite 2900, San Francisco, CA 94105, Attention:
Wendy Will (and in the case of transmission by e-mail, with a copy by e-mail to
wwill@digitalrealtytrust.com) and a courtesy copy by U.S. mail to the attention
of Jennifer Saunders at Latham & Watkins LLP, 633 West Fifth Street, Suite 4000,
Los Angeles, CA 90071; if to any Initial Lender, at its Domestic Lending Office
or, if applicable, at the e-mail address specified opposite its name on
Schedule I hereto (and in the case of a transmission by e-mail, with a copy by
U.S. mail to its Domestic Lending Office); if to any other Lender Party, at its
Domestic Lending Office or, if applicable, at the e-mail address specified in
the Assignment and Acceptance pursuant to which it became a Lender Party (and in
the case of a transmission by e-mail, with a copy by U.S. mail to its Domestic
Lending

 

93



--------------------------------------------------------------------------------

Office); if to the Initial Issuing Bank, at its addresses at Two Penns Way, New
Castle, Delaware 19720, Attention: Valerie Burrows, Citigroup Global Loans, and
390 Greenwich Street, New York, NY 10013, Attention: Niraj R. Shah, Bank Loan
Syndications Department, or, if applicable, by e-mail to
valerie.r.burrows@citigroup.com and niraj.r.shah@citigroup.com (and in the case
of a transmission by e-mail, with a copy by U.S. mail to each of the
aforementioned addresses); and if to the Administrative Agent or the Swing Line
Bank, at its address at Two Penns Way, New Castle, Delaware 19720, Attention:
Valerie Burrows, Citigroup Global Loans, or, if applicable, by e-mail to
valerie.r.burrows@citigroup.com (and in the case of a transmission by e-mail,
with a copy by U.S. mail to the aforementioned address) or, as to the Borrower
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, be effective on the third (3rd) Business Day
after being deposited in the mails, and, when telecopied, telegraphed or
e-mailed, be effective on the date of being telecopied, delivered to the
telegraph company or confirmed by e-mail, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

(b) So long as CNAI is the Administrative Agent, materials required to be
delivered pursuant to Section 5.03(a), (b), (c) and (g) shall be delivered to
the Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lender Parties by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Administrative Agent
may make such materials, as well as any other written information, documents,
instruments and other material relating to the Borrower, any Loan Party, any of
their Subsidiaries or any other materials or matters relating to this Agreement,
the Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lender Parties by posting such notices on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.

(c) Each Lender Party agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender Party for purposes of this Agreement, provided
that if requested by any Lender Party, the Administrative Agent shall deliver a
copy of the Communications to such Lender Party by e-mail or telecopier. Each
Lender Party agrees (i) to notify the Administrative Agent in writing of such
Lender Party’s e-mail address to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender Party becomes a party to this Agreement (and from time to time thereafter
to ensure that the Administrative Agent has on record an effective e-mail
address for such Lender Party) and (ii) that any Notice may be sent to such
e-mail address.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note

 

94



--------------------------------------------------------------------------------

shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) the reasonable
fees and expenses of counsel for such Agent with respect thereto (subject to the
terms of the Fee Letter with respect to counsel fees incurred by the
Administrative Agent through the Closing Date) with respect to advising such
Agent as to its rights and responsibilities (including, without limitation, with
respect to reviewing and advising on any matters required to be completed by the
Loan Parties on a post-closing basis), or the perfection, protection or
preservation of rights or interests, under the Loan Documents, with respect to
negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for such Agent with respect to the preparation, execution, delivery and review
of any documents and instruments at any time delivered pursuant to
Section 5.01(j)) and (ii) all reasonable out-of-pocket costs and expenses of the
Administrative Agent and each Lender Party in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
such Agent and each Lender Party with respect thereto).

(b) Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated thereby or (ii) the actual or alleged presence of
Hazardous Materials on any property of any Loan Party or any of its Subsidiaries
or any Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest

 

95



--------------------------------------------------------------------------------

Period for such Advance, as a result of a payment or Conversion pursuant to
Section 2.06, 2.09(b)(i), 2.10(d) or 2.18(e), acceleration of the maturity of
the Notes pursuant to Section 6.01 or for any other reason, or if the Borrower
fails to make any payment or prepayment of an Advance for which a notice of
prepayment has been given or that is otherwise required to be made, whether
pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, upon
demand by such Lender Party (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender Party any
amounts required to compensate such Lender Party for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion or such failure to pay or prepay, as the case may be, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender
Party to fund or maintain such Advance.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Agent,
such Lender Party or such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations of the
Borrower or such Loan Party now or hereafter existing under the Loan Documents,
irrespective of whether such Agent or such Lender Party shall have made any
demand under this Agreement or such Note or Notes and although such obligations
may be unmatured. The Administrative Agent and each Lender Party agrees promptly
to notify the Borrower or such Loan Party after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender Party and their respective Affiliates under
this Section 9.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Agent, such Lender Party
and their respective Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Administrative Agent shall have been notified by each
Initial Lender and each Initial Issuing Bank that such Initial Lender or such
Initial Issuing Bank, as the case may be, has executed it and thereafter shall
be binding upon and inure to the benefit of the Borrower, the Guarantors named
on the signature pages hereto and the Administrative Agent and each Lender Party
and their respective successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lender Parties.

 

96



--------------------------------------------------------------------------------

SECTION 9.07. Assignments and Participations; Replacement Notes. (a) Each Lender
may (and, if demanded by the Borrower in accordance with Section 9.01(b) will)
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or Commitments, the Advances owing to it and the Note
or Notes held by it); provided, however, that (i) each such assignment shall be
of a uniform, and not a varying, percentage of all rights and obligations under
and in respect of one or more of the Facilities (and any assignment of a
Multicurrency Revolving Credit Commitment (or Multicurrency Revolving Credit
Advance) must be made to an Eligible Assignee that is capable of lending in both
Dollars and Committed Foreign Currencies), (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or a Fund Affiliate of any Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 under each
Facility or an integral multiple of $1,000,000 in excess thereof (or such lesser
amount as shall be approved by the Administrative Agent and, so long as no Event
of Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower), (iii) each such assignment shall be to an
Eligible Assignee, (iv) no such assignments shall be permitted (A) until the
Administrative Agent shall have notified the Lender Parties that syndication of
the Commitments hereunder has been completed, without the consent of the
Administrative Agent, and (B) at any other time without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld),
(v) each such assignment made as a result of a demand by the Borrower pursuant
to Section 9.01(b) shall be an assignment of all rights and obligations of the
assigning Lender under this Agreement and (vi) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and, except if such assignment
is being made by a Lender to an Affiliate or Fund Affiliate of such Lender, a
processing and recordation fee of $3,500; provided, however, that for each such
assignment made as a result of a demand by the Borrower pursuant to
Section 9.01(b), the Borrower shall pay to the Administrative Agent the
applicable processing and recordation fee.

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 8.05 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its

 

97



--------------------------------------------------------------------------------

obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such assigning Lender Party or
any other Lender Party and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender or Issuing Bank, as the case may be.

(d) The Administrative Agent on behalf of Borrower shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lender Parties and the Commitment under each Facility of, and
principal amount of the Advances owing under each Facility to, each Lender Party
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lender Parties may treat each Person
whose name is recorded in the Register as a Lender Party hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or the Administrative Agent or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent. In the case of any assignment by a Lender, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall, if requested by the applicable Lender, execute and deliver to
the Administrative Agent in exchange for the surrendered Note or Notes a new
Note to the order of such Eligible Assignee in an amount equal to the Commitment
assumed by it under each Facility pursuant to such Assignment and Acceptance
and, if any assigning Lender has retained a Commitment hereunder under such
Facility, a new Note to the order of such assigning Lender in an amount equal to
the Commitment retained by it hereunder. Such new Note or Notes, if any, shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes, shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit A hereto.

(f) Each Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) except in the case of
an assignment to a Person that immediately prior to such assignment was an
Issuing Bank or an assignment of all of an Issuing Bank’s rights and obligations
under this Agreement, the amount of the Letter of Credit Commitment of the
assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and

 

98



--------------------------------------------------------------------------------

recordation fee of $3,500, provided that such fee shall not be payable if the
assigning Issuing Bank is making such assignment simultaneously with the
assignment in its capacity as a Lender of all or a portion of its Revolving
Credit Commitment to the same Eligible Assignee.

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Administrative Agent and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, and
(vi) if, at the time of such sale, such Lender Party was entitled to payments
under Section 2.12(a) in respect of United States withholding tax with respect
to interest paid at such date, then, to such extent, the term Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) United States withholding tax, if
any, applicable with respect to such participant on such date, provided that
such participant complies with the requirements of Section 2.12(e) as if it were
a Lender.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

(j) Upon notice to the Borrower from the Administrative Agent or any Lender of
the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

 

99



--------------------------------------------------------------------------------

SECTION 9.09. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 9.10. Confidentiality. Neither the Administrative Agent nor any Lender
Party shall disclose any Confidential Information to any Person without the
consent of the Borrower, other than (a) to such Administrative Agent’s or such
Lender Party’s Affiliates and their officers, directors, employees, agents and
advisors and to actual or prospective Eligible Assignees and participants, and
then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process, (c) as requested or required by any state,
Federal or foreign authority or examiner regulating such Lender Party and (d) to
any rating agency when required by it, provided that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Confidential Information relating to the Loan Parties received by it from
such Lender Party.

SECTION 9.11. Patriot Act Notification. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. The
Parent Guarantor and the Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any

 

100



--------------------------------------------------------------------------------

such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 9.13. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.14. Judgment Currency. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Citibank N.A.’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Foreign Currency into Dollars, the
parties agree to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Committed Foreign
Currency with Dollars at Citibank N.A.’s principal office in London at 11:00
A.M. (London time) on the Business Day preceding that on which final judgment is
given.

(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (including by the Administrative Agent on
behalf of such Lender, as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase the applicable
Primary Currency with such other currency. If the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Administrative Agent (as the case may be) in the applicable Primary Currency,
the Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent (as the case may
be) against such loss, and if the amount of the applicable Primary Currency so
purchased exceeds such sum due to any Lender or the Administrative Agent (as the
case may be) in the applicable Primary Currency, such Lender or the
Administrative Agent (as the case may be) agrees to promptly remit to the
Borrower such excess.

SECTION 9.15. Substitution of Currency. If a change in any Committed Foreign
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definition of Eurocurrency Rate) will be amended to the
extent determined by the Administrative Agent (acting reasonably and in
consultation with the Borrower) to be necessary to reflect the change in
currency and to put the Lender Parties and the Borrower in the same position, so
far as possible, that they would have been in if no change in such Committed
Foreign Currency had occurred.

 

101



--------------------------------------------------------------------------------

SECTION 9.16. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

[Balance of page intentionally left blank]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWER:   DIGITAL REALTY TRUST, L.P.   By:   DIGITAL REALTY TRUST, INC.    
its sole general partner     By:   /s/ A. William Stein       Name:   A. William
Stein       Title:   Chief Financial Officer and Chief Investment Officer

 

GUARANTORS:   DIGITAL REALTY TRUST, INC.   By:   /s/ A. William Stein      
Name:   A. William Stein       Title:   Chief Financial Officer and Chief
Investment Officer

 

  DIGITAL SERVICES, INC.   By:   /s/ A. William Stein       Name:   A. William
Stein       Title:   Chief Financial Officer and Treasurer

 

GLOBAL ASML, LLC By:   DIGITAL REALTY TRUST, L.P.,     its member       By:  
DIGITAL REALTY TRUST, INC.,       its sole general partner       By:   /s/ A.
William Stein         Name:   A. William Stein         Title:   Chief Financial
Officer and Chief Investment Officer

Signature Page



--------------------------------------------------------------------------------

GLOBAL INNOVATION SUNSHINE HOLDINGS LLC By:   DIGITAL REALTY TRUST, L.P.,   its
member and manager   By:   DIGITAL REALTY TRUST, INC.,
its sole general partner       By:   /s/ A. William Stein         Name:   A.
William Stein         Title:   Chief Financial Officer and Chief Investment
Officer

 

GLOBAL GOLD CAMP, LLC By:   GLOBAL GOLD CAMP HOLDING COMPANY, LLC, its member
and manager   By:     DIGITAL REALTY TRUST, L.P.,
its member and manager       By:   DIGITAL REALTY TRUST, INC.,
its sole general partner         By:   /s/ A. William Stein           Name:   A.
William Stein           Title:   Chief Financial Officer
and Chief Investment Officer

 

GLOBAL GOLD CAMP HOLDING COMPANY, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:     DIGITAL REALTY TRUST, INC..,
its sole general partner         By:   /s/ A. William Stein           Name:   A.
William Stein           Title:   Chief Financial Officer and Chief Investment
Officer

Signature Page



--------------------------------------------------------------------------------

DIGITAL 833 CHESTNUT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:   DIGITAL REALTY TRUST, INC., its sole general partner       By:   /s/
A. William Stein         Name:   A. William Stein         Title:   Chief
Financial Officer and Chief Investment Officer

 

DIGITAL CONCORD CENTER, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:   DIGITAL REALTY TRUST, INC., its sole general partner       By:   /s/
A. William Stein         Name:   A. William Stein         Title:   Chief
Financial Officer and Chief Investment Officer

 

DIGITAL PRINTERS SQUARE, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:   DIGITAL REALTY TRUST, INC., its sole general partner       By:   /s/
A. William Stein         Name:   A. William Stein         Title:   Chief
Financial Officer and Chief Investment Officer

Signature Page



--------------------------------------------------------------------------------

GLOBAL KATO HG, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST, INC.,


its sole general partner

      By:   /s/ A. William Stein         Name:   A. William Stein         Title:
  Chief Financial Officer and Chief Investment Officer

 

DIGITAL GREENSPOINT, L.P. By:   DRT GREENSPOINT, LLC,
its general partner and manager   By:     DIGITAL REALTY TRUST, L.P.,
its member and manager       By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

        By:   /s/ A. William Stein           Name:   A. William Stein          
Title:   Chief Financial Officer
and Chief Investment Officer

 

DRT GREENSPOINT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:   DIGITAL REALTY TRUST,
INC., its sole general partner       By:   /s/ A. William Stein         Name:  
A. William Stein         Title:   Chief Financial Officer and Chief Investment
Officer

Signature Page



--------------------------------------------------------------------------------

DIGITAL GREENSPOINT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

      By:   /s/ A. William Stein         Name:   A. William Stein         Title:
  Chief Financial Officer and Chief Investment Officer

 

DIGITAL 113 N. MYERS, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

      By:   /s/ A. William Stein         Name:   A. William Stein         Title:
  Chief Financial Officer and Chief Investment Officer

 

DIGITAL 125 N. MYERS, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

      By:   /s/ A. William Stein         Name:   A. William Stein         Title:
  Chief Financial Officer and Chief Investment Officer

 

DIGITAL TORONTO BUSINESS TRUST By:   /s/ A. William Stein   Name:   A. William
Stein   Title:   Treasurer

Signature Page



--------------------------------------------------------------------------------

DIGITAL AQUILA, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  

Chief Financial Officer and

Chief Investment Officer

 

DIGITAL CENTREPORT, L.P. By:  

DRT CENTREPORT, LLC,

its general partner and manager

  By:  

GLOBAL STANFORD PLACE II, LLC,

its member and manager

    By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

      By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

          By:   /s/ A. William Stein             Name:   A. William Stein      
      Title:  

Chief Financial

Officer and Chief

Investment Officer

 

DIGITAL PHOENIX VAN BUREN, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  

Chief Financial Officer and

Chief Investment Officer

Signature Page



--------------------------------------------------------------------------------

DIGITAL WINTER, LLC By:  

GLOBAL STANFORD PLACE II, LLC,

its member and manager

  By:    

DIGITAL REALTY TRUST, L.P.,

its member and manager

      By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

        By:   /s/ A. William Stein           Name:   A. William Stein          
Title:   Chief Financial Officer and Chief Investment Officer

 

DIGITAL 89TH PLACE, LLC By:  

GLOBAL STANFORD PLACE II, LLC,

its member and manager

  By:    

DIGITAL REALTY TRUST, L.P.,

its member and manager

      By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

        By:   /s/ A. William Stein           Name:   A. William Stein          
Title:   Chief Financial Officer and Chief Investment Officer

 

DIGITAL RESTON, LLC By:  

DIGITAL ABOVE, LLC,

its sole member and manager

  By:  

DIGITAL SERVICES, INC.,

its sole member and manager

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  

Chief Financial Officer

and Treasurer

Signature Page



--------------------------------------------------------------------------------

DIGITAL ABOVE, LLC By:  

DIGITAL SERVICES, INC.,

its sole member and manager

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  

Chief Financial Officer

and Treasurer

 

DIGITAL CHELSEA, LLC By:  

DIGITAL ABOVE, LLC,

its sole member and manager

  By:  

DIGITAL SERVICES, INC.,

its sole member and manager

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  

Chief Financial Officer

and Treasurer

 

DIGITAL VIENNA, LLC By:  

DIGITAL ABOVE, LLC,

its sole member and manager

  By:  

DIGITAL SERVICES, INC.,

its sole member and manager

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  

Chief Financial Officer

and Treasurer

 

DIGITAL WALTHAM, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  
Chief Financial Officer and Chief Investment Officer

Signature Page



--------------------------------------------------------------------------------

DIGITAL MIDWAY, L.P. By:  

DIGITAL MIDWAY GP, LLC,

its general partner and manager

  By:    

DIGITAL REALTY TRUST, L.P.,

its member and manager

      By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

        By:   /s/ A. William Stein           Name:   A. William Stein          
Title:   Chief Financial Officer and Chief Investment Officer

 

DIGITAL 21110 RIDGETOP, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  

Chief Financial Officer and

Chief Investment Officer

 

DIGITAL 3011 LAFAYETTE, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  

Chief Financial Officer and

Chief Investment Officer

Signature Page



--------------------------------------------------------------------------------

DIGITAL ASHBURN CS, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  

Chief Financial Officer and

Chief Investment Officer

 

GIP STOUGHTON, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  

Chief Financial Officer and

Chief Investment Officer

 

DIGITAL ARIZONA RESEARCH PARK II, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By:   /s/ A. William Stein       Name:   A. William Stein       Title:  

Chief Financial Officer and

Chief Investment Officer

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, SWING LINE BANK AND INITIAL LENDER:   CITICORP NORTH
AMERICA, INC.   By:   /s/ Niraj R. Shah     Name:   Niraj R. Shah     Title:  
Vice President

Signature Page



--------------------------------------------------------------------------------

INITIAL ISSUING BANK:   CITIBANK, N.A.   By:   /s/ Blake Gronich     Name:  
Blake Gronich     Title:   Vice President

Signature Page



--------------------------------------------------------------------------------

INITIAL LENDERS:  

MERRILL LYNCH CAPITAL CORPORATION,

as a Lender

  By   /s/ John C. Rowland     Name:   John C. Rowland     Title:   Vice
President

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By   /s/ Allison M. Gauthier   Name:   Allison M. Gauthier   Title:   Senior
Vice President

Signature Page



--------------------------------------------------------------------------------

KEYBANK, N.A.,

as a Lender

By   /s/ Jane E. McGrath   Name:   Jane E. McGrath   Title:   Vice President

Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, NEW YORK BRANCH

as a Lender

By   /s/ Dan Lepage   Name:   Dan Lepage   Title:   Authorized Signatory

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as a Lender

By   /s/ Cassandra Droogan   Name:   Cassandra Droogan   Title:   Vice President
By   /s/ Nupur Kumar   Name:   Nupur Kumar   Title:   Associate

Signature Page



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By   /s/ Richard L. Tavrow   Name:   Richard L. Tavrow   Title:   Director By  
/s/ David B. Julie   Name:   David B. Julie   Title:   Associate Director

Signature Page



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By   /s/ William McGinty   Name:   William McGinty   Title:   Senior Vice
President

Signature Page



--------------------------------------------------------------------------------

SOVEREIGN BANK,

as a Lender

By   /s/ T. Gregory Donohue   Name:   T. Gregory Donohue   Title:   Senior Vice
President

Signature Page



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, p.l.c.,

as a Lender

By   /s/ Michael Doyle   Name:   Michael Doyle   Title:   Senior Vice President
By:   /s/ Ray Alcock   Name:   Ray Alcock   Title:   Senior Vice President

Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB,

as a Lender

By   /s/ Thomas G Scott   Name:   Thomas G Scott   Title:   Vice President

Signature Page



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as a Lender

By   /s/ Robert N. Delph   Name:   Robert N. Delph   Title:   Managing Director

Signature Page



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH,

as a Lender

By   /s/ Jim C.Y. Chen   Name:   Jim C.Y. Chen   Title:   Vice President &
General Manager

Signature Page



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD LOS ANGELES BRANCH,

as a Lender

By   /s/ Chia Jang Liu   Name:   Chia Jang Liu   Title:   SVP & GM

Signature Page



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ James Graycheck   Name:   James Graycheck   Title:  
Vice President

Signature Page



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK NEW YORK AGENCY By:   /s/ Bruce M. J. Ju   Name:   Bruce
M. J. Ju   Title:   SVP & General Manager

Signature Page